Exhibit 10.3

AMENDMENT No. 2, dated as of February 14, 2014 (this “Amendment”), to (i) the
Credit Agreement dated as of October 9, 2012, among ADS Waste Holdings, Inc., a
Delaware corporation (as successor to ADS Waste Escrow Corp. II, the
“Borrower”), Advanced Disposal Waste Holdings Corp., a Delaware corporation
(“Intermediate Holdings”), the several banks and other financial institutions or
entities from time to time parties to the Credit Agreement (the “Lenders”),
Deutsche Bank Trust Company Americas, as Administrative Agent (the
“Administrative Agent”) and Collateral Agent (the “Collateral Agent”), Issuing
Bank and Swing Line Lender (as amended as of February 8, 2013 and as may be
further amended, restated, modified and/or supplemented from time to time, the
“Credit Agreement”) and (ii) the Guarantee and Collateral Agreement dated as of
November 20, 2012, among ADS Waste Holdings, Inc., the guarantors party thereto,
and Deutsche Bank Trust Company Americas, as Collateral Agent (the “Collateral
Agent”) (as amended, restated, modified and/or supplemented from time to time,
the “Guarantee and Collateral Agreement”). Capitalized terms used and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

WHEREAS, (i) in accordance with Section 9.08 of the Credit Agreement, the
Borrower, Intermediate Holdings, the Administrative Agent and the Amendment
No. 2 Consenting Lenders (as defined in Exhibit A) and Deutsche Bank Trust
Company Americas, as the Initial Tranche B-2 Lender (the “Initial Tranche B-2
Lender”), wish to amend the Credit Agreement to enable the Borrower to refinance
and replace in full the outstanding Tranche B Term Loans under the Credit
Agreement (such refinancing effected hereby, the “Refinancing”) and (ii) in
accordance with Section 9.08 of the Credit Agreement and Section 27 of the
Guarantee and Collateral Agreement, the Borrower, Intermediate Holdings, the
Collateral Agent, the Administrative Agent, the Amendment No. 2 Consenting
Lenders, the Initial Tranche B-2 Lender and the Guarantors wish to amend the
Guarantee and Collateral Agreement to effect certain technical amendments;

WHEREAS, (i) each Amendment No. 2 Consenting Lender (as defined in Exhibit A)
has agreed, on the terms and conditions set forth herein, to have all (or such
lesser amount as notified to such Amendment No. 2 Consenting Lender by the
Amendment No. 2 Lead Arranger) of its outstanding Tranche B Term Loans
refinanced into a like principal amount of Tranche B-2 Term Loans (as defined in
Exhibit A) effective as of the Amendment No. 2 Effective Date (as defined below)
on the terms and conditions set forth herein and (ii) if not all outstanding
Tranche B Terms Loans are converted as described in clause (i), the Initial
Tranche B-2 Lender (as defined below) has agreed to provide a Tranche B-2
Commitment (as defined in Exhibit A) in a principal amount equal to the
principal amount of Tranche B Term Loans not converted into Tranche B-2 Term
Loans on the Amendment No. 2 Effective Date, the proceeds of which shall be
applied to repay in full such non-converted Tranche B Term Loans;

WHEREAS, in accordance with Section 9.08 of the Credit Agreement, the Borrower
and Intermediate Holdings wish to make such further amendments to the Credit
Agreement as provided herein, immediately after giving effect to the
Refinancing;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

Section 1. Joinder. The Initial Tranche B-2 Lender hereby joins the Credit
Agreement as a Tranche B-2 Lender (as defined in Exhibit A) and provides its
Tranche B-2 Commitment (as defined in Exhibit A) in accordance with the terms
set forth in this Amendment and agrees to make Tranche B-2 Term Loans to the
Borrower on the Amendment No. 2 Effective Date to refinance all outstanding
Tranche B Term Loans that are not Converted Tranche B Term Loans (as defined in
Exhibit A) in accordance with the relevant requirements of the Credit Agreement
and this Amendment.

Section 2. Amendment. (i) The Credit Agreement is, effective as of the Amendment
No. 2 Effective Date (as defined below), hereby amended to delete the stricken
text (indicated textually in the same manner as the following example: stricken
text) and to add the double-underlined text (indicated textually in the same
manner as the following example: double-underlined text) as set forth in the
pages of the Credit Agreement attached as Exhibit A hereto.

(ii) Section 22(d) of the Guarantee and Collateral Agreement shall, effective
upon (w) receipt by the Administrative Agent of executed signature pages hereto
from each of the Guarantors, (x) receipt by the Administrative Agent of a
customary secretary’s certificate consistent with the certificate to be
delivered pursuant to Section 5(iv) hereof, (y) receipt by the Administrative
Agent of a favorable legal opinion of Shearman & Sterling LLP, counsel to the
Loan Parties, covering the enforceability of this Section 2(ii), in a form
reasonably satisfactory to the Administrative Agent and (z) the occurrence of
the Amendment No. 2 Effective Date, be hereby amended by inserting “ (i)” at the
beginning thereof and by inserting the following at the end thereof:

“and (ii) in connection with any ordinary course sale or other disposition of
Collateral permitted in accordance with Section 6.05 of the Credit Agreement
that results in net cash proceeds to the Borrower or the applicable Grantor of
$50,000 or less (for a sale or other disposition of an asset or a group of
related assets), the Borrower or the applicable Grantor shall be permitted to
file a UCC-3 amendment (or other similar financing statement) to confirm the
release of the lien of the Collateral Agent with respect to such asset or group
of assets, which UCC-3 amendment (or other similar financing statement) will
state with reasonable specificity the asset or group of assets being sold or
otherwise disposed of. The Borrower or the applicable Grantor shall provide the
Collateral Agent with a copy of such UCC-3 amendment or other release
documentation promptly after filing. In the event of any conflict between this
sub-section 22(d) and Section 5(d) hereof, this sub-section 22(d) shall
control.”

Section 3. Breakage. By consenting to this Amendment, each Amendment No. 2
Consenting Lender and the Initial Tranche B-2 Lender hereby agree not to make
any claims to the Borrower pursuant to Section 2.16 of the Credit Agreement with
respect to any loss or expense that such Lender may sustain or incur as a
consequence of any Breakage Event caused by the prepayment of its Tranche B Term
Loans on the Amendment No. 2 Effective Date. It is understood that any party
receiving an assignment of Tranche B-2 Term Loans from the Initial Tranche B-2
Lender following the Amendment No. 2 Effective Date as part of the primary
syndication of the Tranche B-2 Term Loans shall agree to abide by this
Section 3, as part of the consideration for, and as a condition to, such
assignment.

 

-2-



--------------------------------------------------------------------------------

Section 4. Representations and Warranties, No Default. The Borrower hereby
represents and warrants that as of the Amendment No. 2 Effective Date, after
giving effect to the amendments set forth in this Amendment, (i) no Default or
Event of Default exists and is continuing and (ii) all representations and
warranties contained in the Credit Agreement are true and correct in all
material respects (except that any representation or warranty that is already
qualified as to “materiality” or “Material Adverse Effect” shall be true and
correct in all respects) on and as of the date hereof with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date.

Section 5. Effectiveness. This Amendment shall become effective (other than as
otherwise provided in Section 2(ii)) on the date (such date, if any, the
“Amendment No. 2 Effective Date”) that the following conditions have been
satisfied:

(i) Consents. The Administrative Agent shall have received executed signature
pages hereto from the Initial Tranche B-2 Lender, Lenders constituting the
Required Lenders (immediately after giving effect to the Refinancing), the
Borrower and Intermediate Holdings.

(ii) Fees. The Administrative Agent shall have received all accrued and unpaid
interest on Tranche B Term Loans, all fees required to be paid, and all expenses
for which reasonably detailed invoices have been presented (including the
reasonable fees and expenses of legal counsel), on or before the Amendment No. 2
Effective Date.

(iii) Officer’s Certificate. The Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrower dated the Amendment No. 2
Effective Date certifying that (a) all representations and warranties shall be
true and correct in all material respects (except that any representation or
warranty that is already qualified as to “materiality” or “Material Adverse
Effect” shall be true and correct in all respects) on and as of the Amendment
No. 2 Effective Date with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date and (b) no Event of Default or event which with the giving of
notice or lapse of time or both would be an Event of Default, shall have
occurred and be continuing.

(iv) Secretary Certificate. The Administrative Agent shall have received a
certificate of the Secretary or Assistant Secretary or similar officer of each
of the Borrower and Intermediate Holdings, dated the Amendment No. 2 Effective
Date and certifying:

(A) that attached thereto is a true and complete copy of the certificate or
articles of incorporation or formation, including all amendments thereto, of
such Loan Party, certified as of a recent date by the Secretary of State of the
state of its organization, and a certificate as to the good standing of such
Loan Party as of a recent date, from such Secretary of State;

 

-3-



--------------------------------------------------------------------------------

(B) that attached thereto is a true and complete copy of the by-laws or
operating agreement of such Loan Party as in effect on the Amendment No. 2
Effective Date and at all times since a date prior to the date of the
resolutions described in clause (C) below,

(C) that attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors or other governing body of such Loan Party
authorizing the execution, delivery and performance of the Loan Documents to
which such Loan Party is a party and, that such resolutions have not been
modified, rescinded or amended and are in full force and effect;

(D) that the certificate or articles of incorporation or formation of such Loan
Party have not been amended since the date of the last amendment thereto shown
on the certificate of good standing furnished pursuant to clause (A) above, and

(E) as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such Loan Party.

(v) Legal Opinion. The Administrative Agent shall have received a favorable
legal opinion of Shearman & Sterling LLP, counsel to the Loan Parties, dated the
Amendment No. 2 Effective Date, covering due incorporation, due authorization,
due execution and no conflicts (subject to customary assumptions, qualifications
and limitations), in a form reasonably satisfactory to the Administrative Agent.

Section 6. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile, .pdf
or any other electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.

Section 7. Applicable Law.

(a) THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR
RELATED TO THIS AMENDMENT (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN
CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

 

-4-



--------------------------------------------------------------------------------

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS AMENDMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THIS AMENDMENT, OR THE TRANSACTIONS RELATED THERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AMENDMENT, EACH PARTY HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH PARTY HERETO
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF THIS AMENDMENT OR ANY OTHER DOCUMENT RELATED HERETO. EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AMENDMENT IN THE MANNER PROVIDED FOR NOTICES (OTHER
THAN TELECOPIER) IN SECTION 9.01 OF EXHIBIT A HERETO. NOTHING IN THIS AMENDMENT
WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

Section 8. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 9. Effect of Amendment. Except as expressly set forth herein, (i) this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, Collateral Agent, any other Agent or the Issuing Bank, in
each case under the Credit Agreement or any other Loan Document, and (ii) shall
not alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other provision of either such agreement or any other Loan Document. Each and
every term, condition, obligation, covenant and agreement contained in the
Credit Agreement or any other Loan Document is hereby ratified and re-affirmed
in all respects and shall continue in full force and effect. This Amendment
shall constitute a Loan Document for purposes of the Credit Agreement and from
and after the Amendment No. 2 Effective Date, all references to the Credit
Agreement in any Loan Document and all references in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, shall, unless expressly provided otherwise, refer to the
Credit Agreement as amended by this Amendment. Each of the Borrower and
Intermediate Holdings hereby consents to this Amendment and confirms that all
obligations thereof under the Loan Documents shall continue to apply to the
Credit Agreement as amended hereby.

 

-5-



--------------------------------------------------------------------------------

Section 10. WAIVER OF RIGHT TO TRIAL BY JURY.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY TO THIS AMENDMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AMENDMENT OR IN RESPECT OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING
UNDER THIS AMENDMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO
THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS
AMENDMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HEREBY (a) AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AMENDMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION 10 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY; (b) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; (c) ACKNOWLEDGES THAT IT AND
THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.

[Remainder of Page Intentionally Left Blank].

 

-6-



--------------------------------------------------------------------------------

 

LOGO [g688122ex_cpg471.jpg]

January 30, 2014

TO WHOM IT MAY CONCERN:

Effective January 30, 2014, there will be a name change of ASCRF 9 Loan Funding
LLC to ALM X, Ltd.

The name change reflects the following two mergers: (1) merger of ASCRF 9 Loan
Funding LLC and ALM Loan Funding IX, Ltd. Into ALM IX, Ltd. (Merger #1) and
(2) merger of ALM IX, Ltd. Into ALM X, Ltd. (Merger #2)

NO ADDITIONAL KYC IS REQUIRED

NO ASSIGNMENT FEE

Please find attached the following documentation:

 

  1. Certificate of Merger (State of Delaware) relating to Merger #1

 

  2. Certificate of Merger (Cayman Islands) relating to Merger #1

 

  3. Executed Agreement and Plan of Merger relating to Merger #1

 

  4. Certificate of Merger (Cayman Islands) relating to Merger #2

 

  5. Executed Agreement and Plan of Merger relating to Merger #2

 

  6. New Administrative Details including wire instructions

 

  7. Scan of W8BEN tax form. (original tax form will be mailed to address
provided)

Please contact Gayle Filomia at (617) 603-6499 / Email: gayle.filomia@usbank.com
to confirm that your systems have been updated.

U.S. Bank National Association

as Trustee for ALM X, Ltd.



--------------------------------------------------------------------------------

Exhibit A

 

 

 

SENIOR SECURED CREDIT AGREEMENT

dated as of October 9, 2012,

as Amendedamended by Amendment No. 1 on February 8, 2013

as further amended by Amendment No. 2 on February 14, 2014

among

ADS WASTE ESCROW CORP. II,

as Escrow Borrower,

ADS WASTE HOLDINGS, INC.,

as Borrower upon the Acquisition Date,

ADVANCED DISPOSAL WASTE HOLDINGS CORP.,

as Intermediate Holdings upon the Acquisition Date,

THE LENDERS PARTY HERETO,

and

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Administrative Agent and Collateral Agent,

DEUTSCHE BANK SECURITIES INC.,

MACQUARIE CAPITAL (USA) INC.,

UBS SECURITIES LLC,

BARCLAYS BANK PLC

and

CREDIT SUISSE SECURITIES (USA) LLC

as Joint Bookrunners and Joint Lead Arrangers,

MACQUARIE CAPITAL (USA) INC. and

UBS SECURITIES LLC,

as Co-Syndication Agents and

BARCLAYS BANK PLC and

CREDIT SUISSE SECURITIES (USA) LLC,

as Co-Documentation Agent and

DEUTSCHE BANK SECURITIES INC.,

AS AMENDMENT NO. 1 SOLE BOOKRUNNER AND SOLE LEAD ARRANGER

as Amendment No. 2 Sole Bookrunner and Sole Lead Arranger

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    DEFINITIONS   

SECTION 1.01.

 

Defined Terms

     27   

SECTION 1.02.

 

Terms Generally

     3743   

SECTION 1.03.

 

Pro Forma Calculations

     3743   

SECTION 1.04.

 

Classification of Loans and Borrowings

     3743    ARTICLE II    THE CREDITS   

SECTION 2.01.

 

Commitments

     3844   

SECTION 2.02.

 

Loans

     3844   

SECTION 2.03.

 

Borrowing Procedure

     4046   

SECTION 2.04.

 

Evidence of Debt; Repayment of Loans

     4047   

SECTION 2.05.

 

Fees

     4147   

SECTION 2.06.

 

Interest on Loans

     4248   

SECTION 2.07.

 

Default Interest

     4248   

SECTION 2.08.

 

Alternate Rate of Interest

     4249   

SECTION 2.09.

 

Termination and Reduction of Commitments

     4349   

SECTION 2.10.

 

Conversion and Continuation of Borrowings

     4350   

SECTION 2.11.

 

Repayment of Term Borrowings

     4551   

SECTION 2.12.

 

Voluntary Prepayment

     4652   

SECTION 2.13.

 

Mandatory Prepayments

     4753   

SECTION 2.14.

 

Reserve Requirements; Change in Circumstances

     4854   

SECTION 2.15.

 

Change in Legality

     4956   

SECTION 2.16.

 

Breakage

     5056   

SECTION 2.17.

 

Pro Rata Treatment

     5056   

SECTION 2.18.

 

Sharing of Setoffs

     5057   

SECTION 2.19.

 

Payments

     5157   

SECTION 2.20.

 

Taxes

     5158   

SECTION 2.21.

 

Assignment of Commitments Under Certain Circumstances; Duty to Mitigate

     5460   

SECTION 2.22.

 

Swingline Loans

     5662   

SECTION 2.23.

 

Letters of Credit

     5864   

SECTION 2.24.

 

Cash Collateral

     6268   

SECTION 2.25.

 

Defaulting Lender

     6369   

SECTION 2.26.

 

Incremental Loans

     6571   

SECTION 2.27.

 

Amendments Effecting a Maturity Extension

     6774   

SECTION 2.28.

 

Escrow Account

     6875    ARTICLE III    REPRESENTATIONS AND WARRANTIES   

SECTION 3.01.

 

Existence, Qualification and Power; Compliance with Laws

     6975   

 

-i-



--------------------------------------------------------------------------------

         Page  

SECTION 3.02.

 

Authorization; No Contravention

     7076   

SECTION 3.03.

 

Governmental Authorization; Other Consents

     7076   

SECTION 3.04.

 

Enforceability; Binding Effect

     7076   

SECTION 3.05.

 

Financial Statements; No Material Adverse Effect

     7076   

SECTION 3.06.

 

Litigation

     7278   

SECTION 3.07.

 

No Default

     7278   

SECTION 3.08.

 

Ownership of Property; Liens

     7278   

SECTION 3.09.

 

Environmental Matters

     7278   

SECTION 3.10.

 

[Intentionally Omitted]

     7379   

SECTION 3.11.

 

Taxes

     7379   

SECTION 3.12.

 

ERISA Compliance

     7379   

SECTION 3.13.

 

Subsidiaries

     7480   

SECTION 3.14.

 

Margin Regulations; Investment Company Act

     7480   

SECTION 3.15.

 

Disclosure

     7480   

SECTION 3.16.

 

Sanctioned Persons; Foreign Corrupt Practices Act

     7581   

SECTION 3.17.

 

Intellectual Property; Licenses; Etc.

     7581   

SECTION 3.18.

 

Permits and Licenses

     7582   

SECTION 3.19.

 

Solvency

     7682   

SECTION 3.20.

 

Security Documents

     7682    ARTICLE IV    CONDITIONS OF LENDING   

SECTION 4.01.

 

All Credit Events

     7783   

SECTION 4.02.

 

First Credit Event

     7884   

SECTION 4.03.

 

Conditions to Release of Escrow Funds

     7985    ARTICLE V    AFFIRMATIVE COVENANTS   

SECTION 5.01.

 

Financial Statements

     8187   

SECTION 5.02.

 

Certificates and Other Information

     8288   

SECTION 5.03.

 

Notices

     8389   

SECTION 5.04.

 

Payment of Obligations

     8490   

SECTION 5.05.

 

Preservation of Existence, Etc.

     8490   

SECTION 5.06.

 

Maintenance of Properties

     8490   

SECTION 5.07.

 

Maintenance of Insurance

     8591   

SECTION 5.08.

 

Compliance with Laws, Licenses and Permits

     8591   

SECTION 5.09.

 

Books and Records

     8591   

SECTION 5.10.

 

Inspection Rights

     8591   

SECTION 5.11.

 

Use of Proceeds

     8692   

SECTION 5.12.

 

Employee Benefits

     8692   

SECTION 5.13.

 

New Subsidiaries; Ownership of Subsidiaries

     8692   

SECTION 5.14.

 

Compliance with Environmental Laws

     8692   

SECTION 5.15.

 

Maintenance of Ratings

     8792   

SECTION 5.16.

 

Further Assurances

     8793   

SECTION 5.17.

 

Designation of Subsidiaries

     8793   

SECTION 5.18.

 

Post-Closing Security Matters

     8793   

 

-ii-



--------------------------------------------------------------------------------

         Page   ARTICLE VI    NEGATIVE COVENANTS   

SECTION 6.01.

 

Liens

     8894   

SECTION 6.02.

 

Investments, Loans and Advances

     9096   

SECTION 6.03.

 

Indebtedness

     9298   

SECTION 6.04.

 

Mergers, Consolidations and Acquisitions

     94100   

SECTION 6.05.

 

Dispositions

     96102   

SECTION 6.06.

 

Restricted Payments

     98104   

SECTION 6.07.

 

Change in Nature of Business

     99105   

SECTION 6.08.

 

Transactions with Affiliates; Investors

     99105   

SECTION 6.09.

 

Burdensome Agreements

     100106   

SECTION 6.10.

 

Use of Proceeds

     100106   

SECTION 6.11.

 

Other Indebtedness and Agreements

     100106   

SECTION 6.12.

 

Sale Leaseback

     101107   

SECTION 6.13.

 

Maximum Total Leverage Ratio

     101107   

SECTION 6.14.

 

Amendments of Organizational Documents

     101107   

SECTION 6.15.

 

Accounting and Fiscal Year Changes

     101107   

SECTION 6.16.

 

Business of Intermediate Holdings

     101107   

SECTION 6.17.

 

Activities of the Escrow Borrower

     102108    ARTICLE VII    EVENTS OF DEFAULT   

SECTION 7.01.

 

Events of Default

     102108   

SECTION 7.02.

 

Right to Cure

     104110    ARTICLE VIII    THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
  

SECTION 8.01.

 

Appointment

     105111   

SECTION 8.02.

 

Nature of Duties

     106111   

SECTION 8.03.

 

Lack of Reliance on the Administrative Agent

     106112   

SECTION 8.04.

 

Certain Rights of the Administrative Agent

     106112   

SECTION 8.05.

 

Reliance

     107112   

SECTION 8.06.

 

Indemnification

     107113   

SECTION 8.07.

 

The Administrative Agent in Its Individual Capacity

     107113   

SECTION 8.08.

 

Holders

     107113   

SECTION 8.09.

 

Resignation by the Administrative Agent

     107113   

SECTION 8.10.

 

Collateral Matters

     108114   

SECTION 8.11.

 

Delivery of Information

     109115    ARTICLE IX    MISCELLANEOUS   

SECTION 9.01.

 

Notices; Electronic Communications

     110115   

SECTION 9.02.

 

Survival of Agreement

     112118   

 

-iii-



--------------------------------------------------------------------------------

         Page  

SECTION 9.03.

 

Binding Effect

     112118   

SECTION 9.04.

 

Successors and Assigns

     112118   

SECTION 9.05.

 

Expenses; Indemnity

     118124   

SECTION 9.06.

 

Right of Setoff

     120125   

SECTION 9.07.

 

Applicable Law

     120126   

SECTION 9.08.

 

Waivers; Amendment

     120127   

SECTION 9.09.

 

Interest Rate Limitation

     122127   

SECTION 9.10.

 

Entire Agreement

     122128   

SECTION 9.11.

 

WAIVER OF JURY TRIAL

     122128   

SECTION 9.12.

 

Severability

     122128   

SECTION 9.13.

 

Counterparts

     122128   

SECTION 9.14.

 

Headings

     123128   

SECTION 9.15.

 

Jurisdiction; Consent to Service of Process

     123129   

SECTION 9.16.

 

Confidentiality

     123129   

SECTION 9.17.

 

Acknowledgements

     124130   

SECTION 9.18.

 

Lender Action

     124130   

SECTION 9.19.

 

USA PATRIOT Act Notice

     124130   

SECTION 9.20.

 

Joinder Agreement

     125130   

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.01(a)    –    Existing Letters of Credit Schedule 1.01(b)    –   
Mortgaged Property Schedule 1.01(c)    –    Refinancing Indebtedness to be
Repaid Schedule 1.01(d)    –    Subsidiary Guarantors Schedule 1.01(e)    –   
Unrestricted Subsidiaries Schedule 2.01(a)    –    Lenders and Commitments
Schedule 2.01(b)    –    Issuing Banks and L/C Commitments Schedule 3.05    –   
Material Indebtedness Schedule 3.06    –    Litigation Schedule 3.08    –   
Liens on Property Schedule 3.12    –    Plans Schedule 3.12(b)    –    Labor
Schedule 3.13(a)    –    Subsidiaries Schedule 3.13(b)    –    Other Equity
Investments Schedule 3.20(a)    –    UCC Filing Offices Schedule 3.20(c)    –   
Mortgage Filing Offices Schedule 4.03(a)    –    Local Counsel Schedule 6.01   
–    Existing Liens Schedule 6.02    –    Existing Investments Schedule 6.03   
–    Existing Indebtedness Schedule 6.05    –    Permitted Dispositions Schedule
6.08    –    Transactions with Affiliates; Investors EXHIBITS Exhibit A    –   
Form of Administrative Questionnaire Exhibit B    –    Form of Assignment and
Acceptance Exhibit C    –    Form of Borrowing Request Exhibit D    –    Form of
Compliance Certificate Exhibit E    –    Form of Guarantee and Collateral
Agreement Exhibit F    –    Form of Real Estate Local Counsel Opinion Exhibit G
   –    Form of Intercompany Note Exhibit H    –    Form of Interest Election
Request Exhibit I-1    –    Form of Mortgage Exhibit I-2    –    Form of Deed of
Trust Exhibit J-1    –    Form of Term Note Exhibit J-2    –    Form of
Revolving Note Exhibit J-3    –    Form of Swingline Note Exhibit K    –    Form
of U.S. Tax Compliance Certificate Exhibit L    –    Form of Solvency
Certificate Exhibit M    –    Form of Letter of Credit Report Exhibit N    –   
Form of Letter of Credit Notice Exhibit O    –    Auction Procedures Exhibit P
   –    Form of Escrow Agreement Exhibit Q    –    Form of Closing Date Side
Letter

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of October 9, 2012 (as amended by Amendment No. 1 on
February 8, 2013 and as as further amended by Amendment No. 2 on February 14,
2014), among ADS WASTE ESCROW CORP. II, a Delaware corporation (the “Escrow
Borrower”) (which on the Acquisition Date (as defined below) shall be merged
with and into ADS WASTE HOLDINGS, INC., a Delaware corporation (“ADS”)), upon
the effectiveness of the Joinder Agreement (as defined below), ADVANCED DISPOSAL
WASTE HOLDINGS CORP., a Delaware corporation (“ADS Holdings” and, upon the
effectiveness of the Joinder Agreement, “Intermediate Holdings”), the Lenders
(such term and each other capitalized term used but not defined in this
introductory statement having the meaning given it in Article I), and DEUTSCHE
BANK TRUST COMPANY AMERICAS, as administrative agent (in such capacity,
including any successor thereto, the “Administrative Agent”) and as collateral
agent (in such capacity, including any successor thereto, the “Collateral
Agent”) for the Lenders (this “Agreement”).

The Escrow Borrower has requested that the Lenders extend credit in the form of
(a) Original Term Loans on the Closing Date, in an aggregate principal amount
not in excess of $1,800,000,000 and (b) Revolving Commitments on the Closing
Date, which shall be available as Revolving Loans at any time on and after the
Acquisition Date and from time to time prior to the Revolving Credit Maturity
Date in an aggregate principal amount at any time outstanding not in excess of
$300,000,000. The Escrow Borrower has requested that the Swingline Lender extend
credit at any time after the Acquisition Date and from time to time prior to the
Revolving Credit Maturity Date, in the form of Swingline Loans, in an aggregate
principal amount at any time outstanding not in excess of $30,000,000. The
Escrow Borrower has requested that the Issuing Bank issue Letters of Credit on
and after the Acquisition Date in an aggregate face amount at any time
outstanding not in excess of $100,000,000, to support payment obligations
incurred in the ordinary course of business by the Borrower and the Restricted
Subsidiaries.

Concurrently with the initial funding under this Agreement on the Closing Date,
the Escrow Borrower will enter into the Escrow Agreement with the Administrative
Agent, pursuant to which (i) the Escrow Borrower will deposit with the
Administrative Agent into the Escrow Account the proceeds of the Loans made on
the Closing Date and (ii) the Escrow Borrower will deposit into the Escrow
Account such additional amounts on the Closing Date and thereafter as required
under the Escrow Agreement. The funds in the Escrow Account (all such funds, the
“Escrow Funds”) will be released in accordance with the terms of the Escrow
Agreement and will be used, together with up to $75,000,000 of the Revolving
Loans, on the Acquisition Date to pay Transaction Costs, Letters of Credit are
to be issued on the Acquisition Date to replace or backstop Existing Letters of
Credit, and the proceeds of the Revolving Loans, Letters of Credit and the
Swingline Loans are to be used after the Acquisition Date for working capital
and other general corporate purposes of the Borrower and the Restricted
Subsidiaries, including the financing of permitted acquisitions and other
permitted investments.

Concurrently with the release of funds from the Escrow Account on the
Acquisition Date in accordance with the terms of the Escrow Agreement, ADS and
ADS Holdings will execute the Joinder Agreement and the Escrow Borrower will
merge with and into ADS. Upon the effectiveness of the Joinder Agreement,
(i) ADS shall assume all rights and obligations hereunder as the Borrower and
(ii) ADS Holdings shall assume all rights and obligations hereunder as
Intermediate Holdings. All references herein to the “Borrower” shall be deemed
to mean, prior to the Acquisition Date, the Escrow Borrower and, on and after
the Acquisition Date, ADS.

The Lenders are willing to extend such credit to the Borrower, and the Issuing
Bank is willing to issue Letters of Credit for the account of the Borrower, in
each case on the terms and subject to the conditions set forth herein.
Accordingly, the parties hereto agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“ABR,” when used in reference to any Loan or Borrowing, shall refer to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.

“Acquired Business” shall mean the Target and its subsidiaries.

“Acquired Entity” shall have the meaning assigned to such term in
Section 6.04(b).

“Acquisition” shall mean the acquisition by ADS of all of the outstanding shares
of common stock of the Target in accordance with the Acquisition Agreement.

“Acquisition Agreement” shall mean the Share Purchase Agreement (together with
all exhibits and schedules thereto), dated as of July 18, 2012, among Holdings,
Veolia Environmental Services North America Corp., VES Solid Waste Holdings, LLC
and ADS (as assignee of Holdings pursuant to section 2.9 thereof).

“Acquisition Date” shall mean the date on which the Acquisition is consummated.

“Acquisition Material Adverse Effect” shall mean (a) with respect to the
Acquired Business, a material adverse effect on the results of operation or
financial condition of the Acquired Business, taken as a whole, or on the
ability of VES Solid Waste Holding, LLC, a Delaware limited liability company
(the “Seller”) or Veolia Environmental Services North America Corp., a Delaware
corporation (the “Parent”) to consummate the sale of all of the outstanding
shares of the Target as contemplated by the Acquisition Agreement; provided,
however, that without limiting the generality of what shall not constitute an
“Acquisition Material Adverse Effect”, an event, occurrence, change or effect
which results, directly or indirectly, from any of the following shall not
constitute an “Acquisition Material Adverse Effect”: (i) general business,
economic, climate, industry or market (including capital, securities or
financial markets) events, occurrences, developments, changes, circumstances or
conditions, (ii) the effect of any change that generally affects the industries
or markets in which the Acquired Business operates (including changes in the
fuel, power, natural gas, or waste-to-energy industries), the products or
services for or in such industries or markets, or the market prices of
commodities, including oil, fuel, fibers, aluminum and glass, and energy-related
products such as methane gas and electricity, (iii) changes in applicable laws
or regulatory policies, including the adoption of climate change regulation,
regulations restricting emissions of greenhouse gases, and “flowcontrol” or
other regulations restricting the transport or disposal of waste excluding any
such change to the extent it disproportionately affects the Acquired Business,
taken as a whole relative to other participants in the industry in which the
Acquired Business operates, (iv) changes in accounting standards, principles or
interpretations, (v) changes in political conditions, weather, natural disasters
or other acts of God, acts of war, armed hostilities, sabotage or terrorism, or
any escalation or worsening of any such acts of war, armed hostilities, sabotage
or terrorism, including any of the foregoing threatened or underway as of the
date of the Acquisition Agreement, (vi) any change in or effect on the assets or
properties of the Acquired Business which is cured (including by the payment of
money) by Parent or Seller prior to the Acquisition Date, (vii) the negotiation,
execution, announcement, pendency or performance of the Acquisition Agreement or
the transactions contemplated hereby, the consummation of the transactions
contemplated by the Acquisition Agreement or any public communications by the
other

 

-7-



--------------------------------------------------------------------------------

party regarding the Acquisition Agreement or the transactions contemplated
hereby, including, in any such case, the impact thereof on relationships,
contractual or otherwise, with customers, suppliers, venture partners or other
third parties, (viii) any failure to meet any projections, guidance, estimates,
forecasts, budgets, or milestones or financial or operating predictions,
(ix) labor conditions generally in the industry in which the Acquired Business
operates and expressly excluding any such change to the extent it
disproportionately affects the Acquired Business, taken as a whole relative to
other participants in the industry in which the Acquired Business operates,
(x) any action permitted or required to be taken by Parent, Seller or the
Acquired Business under the Acquisition Agreement or taken at the request or
with the consent of Holdings or (xi) any action taken by Holdings or any of its
Affiliates or representatives and (b) with respect to Holdings, a material
adverse effect on the ability of Holdings to perform its obligations under, or
to consummate the transaction contemplated by, the Acquisition Agreement.

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum equal to the product of (i) the
LIBO Rate in effect for such Interest Period and (ii) Statutory Reserves;
provided that solely with respect to the Term Loans, the Adjusted LIBO Rate
shall not be deemed to be less than 1.250.75% per annum.

“Adjusted Net Income” shall mean, for any period, the consolidated net income
(or deficit) of Intermediate Holdings, the Borrower and the Restricted
Subsidiaries, after deduction of all expenses, taxes, and other proper charges;
plus (i) transaction costs for acquisitions and development projects which are
expensed rather than capitalized and (ii) all other non-cash charges (including
without limitation abandoned development and acquisition costs and stock
compensation expenses) minus any non-cash items increasing net income in such
period, in each case as determined in accordance with GAAP.

“Administrative Agent” shall have the meaning assigned to such term in the
introductory statement to this Agreement.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as may be supplied from time to time by
the Administrative Agent.

“ADS” shall have the meaning assigned to such term in the introductory statement
to this Agreement.

“ADS Entities” shall mean Advanced Disposal and its subsidiaries.

“ADS Holdings” shall have the meaning assigned to such term in the introductory
statement to this Agreement.

“Advanced Disposal” shall mean Advanced Disposal Services, Inc., a Delaware
corporation, which, on or prior to the Acquisition Date, is expected to be
renamed as Advanced Disposal Services Southeast, Inc.

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.

“Agents” shall have the meaning assigned to such term in Section 8.01.

 

-8-



--------------------------------------------------------------------------------

“Aggregate L/C Commitment” shall mean, at any time, the aggregate amount of L/C
Commitments, as in effect at such time; provided that the Aggregate L/C
Commitment shall not exceed $100,000,000.

“Aggregate Revolving Credit Exposure” shall mean the aggregate amount of the
Lenders’ Revolving Credit Exposures.

“Agreement” shall have the meaning assigned to it in the introductory statement
to this Agreement.

“Agreement Value” shall mean, for each Hedging Agreement, on any date of
determination, the maximum aggregate amount (giving effect to any netting
agreements) that Intermediate Holdings, the Borrower or the applicable
Restricted Subsidiary would be required to pay if such Hedging Agreement were
terminated on such date.

“All-in Yield” shall mean, as to any Indebtedness, the yield thereon as
reasonably determined by the Administrative Agent taking into account the
interest rate, margin, original issue discount, upfront fees and eurocurrency
rate or base rate floor; provided that original issue discount and upfront fees
shall be amortized over the shorter of (i) the weighted average life to maturity
of such Indebtedness and (ii) 4 years; provided, further, that “All-in Yield”
shall not include arrangement, underwriting, structuring or similar fees paid to
arrangers or fees that are not paid ratably to the market with respect to such
Indebtedness.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%, and (c) the Adjusted LIBO
Rate for a one-month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1.00%; provided that,
for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on
the rate determined on such day at approximately 11 a.m. (London time) by
reference to the British Bankers’ Association Interest Settlement Rates for
deposits in Dollars (as set forth by any service selected by the Administrative
Agent that has been nominated by the British Bankers’ Association as an
authorized vendor for the purpose of displaying such rates). If the
Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms of the definition thereof, the Alternate Base Rate shall be determined
without regard to clause (b) of the preceding sentence until the circumstances
giving rise to such inability no longer exist. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate shall be effective on the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, as
the case may be.

“Amendment No. 1” means Amendment No. 1, dated as of February 8, 2013, to this
Agreement.

“Amendment No. 1 Effective Date” means February 8, 2013.

“Amendment No. 2” means Amendment No. 2, dated as of February 14, 2014, to this
Agreement.

“Amendment No. 2 Consenting Lender” means each Tranche B Lender that provided
the Administrative Agent with a counterpart to Amendment No. 2 executed by such
Tranche B Lender indicating its consent to Amendment No. 2 prior to the
Amendment No. 2 Effective Date.

“Amendment No. 2 Effective Date” means February 14, 2014.

 

-9-



--------------------------------------------------------------------------------

“Amendment No. 2 Lead Arranger” shall mean Deutsche Bank Securities Inc., in its
capacity as the Lead Arranger for Amendment No. 2.

“Applicable Margin” shall mean, (a) in the case of the Term Loans, 2.00% per
annum for ABR Loans and 3.00% per annum for Eurodollar Loans and (b) in the case
of the Revolving Loans and the Swingline Loans, (i) for each day from the
Acquisition Date to and including the first date of receipt by the
Administrative Agent of the financial statements required pursuant to
Section 5.01(a) or 5.01(b) and the related Compliance Certificate pursuant to
Section 5.02(a) for the first fiscal quarter ending at least four months after
the Acquisition Date, 3.00% per annum for ABR Loans and 4.00% per annum for
Eurodollar Rate Loans and (ii) for each day thereafter, the applicable
percentage per annum set forth in the table below, with the applicable Tier for
such day being determined by reference to the Total Leverage Ratio as set forth
in the most recent Compliance Certificate received by the Administrative Agent
as of such date pursuant to Section 5.02(a):

 

Tier

   Total
Leverage Ratio      Applicable Rate
(Eurodollar Rate)     Applicable Rate
(ABR Rate)  

I

     < 4.75:1.00         3.50 %      2.50 % 

II

     ³ 4.75:1.00         4.00 %      3.00 % 

Any increase or decrease in the Applicable Margin in respect of the Revolving
Loans and the Swingline Loans resulting from a change in the Total Leverage
Ratio shall become effective as of the first Business Day immediately following
the date a Compliance Certificate is delivered pursuant to Section 5.02(a);
provided, however, that if a Compliance Certificate is not delivered within five
Business Days after the date when due in accordance with such Section, then Tier
II shall apply in respect of the Revolving Loans and the Swingline Loans, in
each case as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and in each case shall remain in
effect until the date on which such Compliance Certificate is delivered.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Margin for any period shall be subject to the
provisions of Section 2.06(d).

“Arrangers” shall mean Deutsche Bank Securities Inc. (“DBSI”), Macquarie Capital
(USA) Inc. (“Macquarie Capital”), UBS Securities LLC (“UBS Securities”),
Barclays Bank PLC (“Barclays”) and Credit Suisse Securities (USA) LLC (“CS
Securities”) in their respective capacities as joint lead arrangers and joint
bookrunners.

“Asset Sale” shall mean the sale, transfer or other disposition (by way of
merger, casualty, condemnation or otherwise) by Intermediate Holdings, the
Borrower or any of the Restricted Subsidiaries to any Person other than
Intermediate Holdings, the Borrower or a Subsidiary Guarantor of (a) any Equity
Interests of a Subsidiary (other than directors’ qualifying shares) (including
through the issuance of Equity Interests of such Subsidiary to such Person) or
(b) any other assets of the Borrower or any of the Restricted Subsidiaries
(other than (i) Dispositions permitted pursuant to Section 6.05(a), (b), (c),
(d), (e), (f), (h), (i), (j), (m), (n), (p), (q), (r), and (t) and
(ii) dispositions between or among Foreign Subsidiaries and (iii) any sale,
transfer or other disposition or series of related sales, transfers or other
dispositions having a value not in excess of $500,000).

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Administrative Agent,
in the form of Exhibit B or such other form as shall be approved by the
Administrative Agent.

 

-10-



--------------------------------------------------------------------------------

“Auction Procedures” shall mean the auction procedures with respect to non-pro
rata assignments of Term Loans pursuant to Section 9.04(l) which shall be as set
forth on Exhibit O hereto.

“Available Amount” shall mean, on any date, an amount determined on a cumulative
basis equal to the sum of the following, in each case, to the extent Not
Otherwise Applied:

(a) Excess Cash Flow for each fiscal year of the Borrower (commencing with the
fiscal year ending December 31, 2013); plus

(b) 100% of the aggregate net cash proceeds received by the Borrower since the
Acquisition Date from the issuance and sale of Qualified Stock (other than
Permitted Cure Securities and Excluded Contributions) or from the issuance and
sale of convertible or exchangeable Disqualified Stock or Indebtedness of the
Borrower or any of its Restricted Subsidiaries that has been converted into or
exchanged for Qualified Stock (other than any issuance and sale to a Subsidiary
of the Borrower), less the amount of any cash, or the fair market value of any
other assets, distributed by the Borrower or any of its Restricted Subsidiaries
upon such conversion or exchange (other than to the Borrower or any of its
Restricted Subsidiaries); plus

(c) to the extent not otherwise included in the calculation of Excess Cash Flow
for purposes of clause (a) above, 100% of (x) any amount received in cash by the
Borrower or any of its Restricted Subsidiaries as dividends, distributions or
return of capital from, or payment of interest or principal on any loan or
advance to, and (y) the aggregate net cash proceeds received by the Borrower or
any of its Restricted Subsidiaries upon the sale or other disposition of, the
investee (other than an Unrestricted Subsidiary of the Borrower) of any
Investment made by the Borrower and its Restricted Subsidiaries since the
Acquisition Date; provided that the foregoing sum shall not exceed, in the case
of any investee, the aggregate amount of Investments previously made (and
treated as an Investment) by the Borrower or any of its Restricted Subsidiaries
in such investee subsequent to the Acquisition Date; plus

(d) to the extent not otherwise included in the calculation of Excess Cash Flow
for purposes of clause (a) above, 100% of (x) any amount received in cash by the
Borrower or any of its Restricted Subsidiaries as dividends, distributions or
return of capital from, or payment of interest or principal on any loan or
advance to, or upon the sale or other disposition of the Equity Interests of, an
Unrestricted Subsidiary of the Borrower and (y) the fair market value of the net
assets of an Unrestricted Subsidiary of the Borrower, at the time such
Unrestricted Subsidiary is redesignated as a Restricted Subsidiary or is merged,
consolidated or amalgamated with or into, or is liquidated into, the Borrower or
any of its Restricted Subsidiaries, multiplied by the Borrower’s proportionate
interest in such Subsidiary; provided that the foregoing sum shall not exceed,
in the case of any Unrestricted Subsidiary, the aggregate amount of Investments
previously made (and treated as an Investment) by the Borrower or any of its
Restricted Subsidiaries in such Unrestricted Subsidiary subsequent to the
Acquisition Date; plus

(e) to the extent not otherwise included in the calculation of Excess Cash Flow
for purposes of clause (a) above, 100% of the amount of any Investment made (and
treated as an Investment) since the Acquisition Date in a Person that
subsequently becomes a Restricted Subsidiary of the Borrower.

“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended.

“Barclays” shall have the meaning assigned thereto in the definition of
“Arrangers.”

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

-11-



--------------------------------------------------------------------------------

“Borrower” shall have the meaning assigned to such term in the introductory
statement to this Agreement.

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.01.

“Borrower Notice” shall have the meaning assigned to such term in the definition
of “Guarantee and Collateral Requirements.”

“Borrowing” shall mean (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and in the form of Exhibit C, or such other form as shall
be approved by the Administrative Agent.

“Breakage Event” shall have the meaning assigned to such term in Section 2.16.

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided
that, when used in connection with a Eurodollar Loan, the term “Business Day”
shall also exclude any day on which banks are not open for dealings in Dollar
deposits in the London interbank market.

“Capital Expenditures” shall mean, for any period, the additions to property,
plant and equipment and other capital expenditures of the Borrower and the
Restricted Subsidiaries that are (or should be) set forth in a consolidated
statement of cash flows of Intermediate Holdings for such period prepared in
accordance with GAAP, but excluding any such expenditure made to restore,
replace or rebuild property to the condition of such property immediately prior
to any damage, loss, destruction or condemnation of such property, to the extent
such expenditure is made with insurance proceeds, condemnation awards or damage
recovery proceeds relating to any such damage, loss, destruction or
condemnation.

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“Capitalized Leases” shall mean leases, the discounted future rental payment
obligations under which are required to be capitalized on the balance sheet of
the lessee or obligor in accordance with GAAP.

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Collateral Agent, for the benefit of the Issuing Bank or Lenders, as collateral
for L/C Exposure or obligations of the Lenders to fund participations in respect
of L/C Exposure, cash or deposit account balances or, if the Collateral Agent
and the Issuing Bank shall agree in their sole discretion, other credit support,
in each case in an amount not less than the Minimum Collateral Amount and
pursuant to documentation in form and substance reasonably satisfactory to the
Collateral Agent and the Issuing Bank. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents” shall mean any of the following types of Investments, to the
extent owned by Intermediate Holdings, the Borrower or any of the Restricted
Subsidiaries (or, solely in the case of Section 6.04(b)(vi), a Loan Party) free
and clear of all Liens (other than Liens created under the Security

 

-12-



--------------------------------------------------------------------------------

Documents and Liens permitted under Section 6.01(j)): (a) readily marketable
obligations issued or directly and fully guaranteed or insured by the United
States of America or any agency or instrumentality thereof having maturities of
not more than 360 days from the date of acquisition thereof; provided that the
full faith and credit of the United States of America is pledged in support
thereof; (b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 180 days from the date of acquisition thereof; (c) commercial paper issued
by any Person organized under the laws of any state of the United States of
America and rated at least “Prime-1” (or the then equivalent grade) by Moody’s
or at least “A-1” (or the then equivalent grade) by S&P, in each case with
maturities of not more than 270 days from the date of acquisition thereof;
(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) and entered into with a financial
institution satisfying the criteria described in clause (b); and
(e) Investments, classified in accordance with GAAP as current assets of
Intermediate Holdings, the Borrower or any of the Restricted Subsidiaries, in
money market investment programs registered under the Investment Company Act of
1940, which are administered by financial institutions that have the highest
rating obtainable from either Moody’s or S&P.

“Cash Management Agreement” shall mean any agreement to provide (a) treasury
services, (b) credit card, merchant card, purchasing card or stored value card
services (including, without limitation, the processing of payments and other
administrative services with respect thereto), (c) cash management services
(including, without limitation, controlled disbursements, automated
clearinghouse transactions, return items, netting, overdrafts, depository,
lockbox, stop payment, electronic funds transfer, information reporting, wire
transfer and interstate depository network services) and (d) other banking
products or services as may be requested by Borrower or any Restricted
Subsidiary (other than letters of credit and other than loans and advances
except Indebtedness arising from services described in clauses (a) through
(c) of this definition).

“Cash Management Bank” shall mean any Person that, (x) with respect to any Cash
Management Agreement entered into on or after the Closing Date, at the time it
enters into a Cash Management Agreement, is a Lender or an Affiliate of a
Lender, in its capacity as a party to such Cash Management Agreement and
(y) with respect to any Cash Management Agreement entered into prior to, and in
effect as of, the Closing Date, Bank of America, N.A.

“CERCLA” shall mean the federal Comprehensive Environmental Response
Compensation and Liability Act of 1980, and all regulations and amendments
thereto.

“CFC” shall mean a “controlled foreign corporation” within the meaning of
Section 957 of the Code.

“CFC Holdco” shall mean any Domestic Subsidiary of the Borrower that is treated
as a “disregarded entity” for U.S. federal income tax purposes and the sole
assets of which are equity interests in Foreign Subsidiaries that are CFCs or
other CFC Holdcos.

A “Change in Control” shall be deemed to have occurred if (a) prior to a
Qualified Public Offering, the Permitted Holders shall fail to own and control,
directly or indirectly, beneficially and of record, shares or other interests
representing at least 51% of each of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of Intermediate
Holdings, (b) after a Qualified Public Offering,

 

-13-



--------------------------------------------------------------------------------

any “person” or “group” (within the meaning of Rule 13d-5 of the Exchange Act as
in effect on the Closing Date), other than the Permitted Holders (or any “group”
(within the meaning of Section 13(a) and 14(d) of the Securities Exchange Act as
in effect on the Closing Date) of which any Investor is a member, but only if
and for so long as such Investor beneficially owns more than 50% of the relevant
voting stock of Intermediate Holdings owned, directly or indirectly, by such
“group”), shall own, directly or indirectly, beneficially or of record, shares
or other interests representing more than 35% of the aggregate ordinary voting
power represented by the issued and outstanding capital stock of the Public
Company, unless the Permitted Holders shall own more than such person or group,
(c) after a Qualified Public Offering, during any period of 24 consecutive
months, a majority of the seats (other than vacant seats) on the board of
directors of the Public Company shall at any time be occupied by persons who
were neither (i) nominated by the board of directors of the Public Company nor
(ii) appointed by directors so nominated, (d) any change in control (or similar
event, however denominated) with respect to Intermediate Holdings, the Borrower
or a Restricted Subsidiary shall occur under and as defined in any indenture or
agreement in respect of Material Indebtedness to which Intermediate Holdings,
the Borrower or a Restricted Subsidiary is a party, (e) from the Closing Date to
the Acquisition Date, Advanced Disposal, IWS and the Permitted Holders shall,
collectively, cease to directly own, beneficially and of record, 100% of the
issued and outstanding Equity Interests of the Borrower or (f) from and after
the Acquisition Date, Intermediate Holdings shall cease to directly own,
beneficially and of record, 100% of the issued and outstanding Equity Interests
of the Borrower.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or the Issuing Bank (or, for
purposes of Section 2.14, by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Closing Date; provided that,
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law,” regardless of the date enacted, adopted or issued.

“Charges” shall have the meaning assigned to such term in Section 9.09.

“Class,” when used in reference to any Loan or Borrowing, shall refer to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Original
Term Loans, Tranche B Term Loans, Tranche B-2 Term Loans, Other Term Loans or
Swingline Loans and, when used in reference to any Commitment, refers to whether
such Commitment is a Revolving Credit Commitment, Term Loan Commitment,
Incremental Term Loan Commitment or Swingline Commitment.

“Closing Date” shall mean the date of the first Credit Event.

“Closing Date Side Letter” shall mean a certificate, dated as of the Closing
Date, executed by a Responsible Officer of ADS and ADS Holdings, in the form of
Exhibit Q hereto.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Collateral” shall mean (a) prior to the Acquisition Date, all “Escrow
Collateral” as defined in the Escrow Agreement and (b) on and after the
Acquisition Date, all the “Collateral” as defined in any Security Document and
shall also include the Mortgaged Properties; provided, however, that, the
Collateral shall not include any Excluded Assets.

 

-14-



--------------------------------------------------------------------------------

“Collateral Agent” shall have the meaning assigned to such term in the
introductory statement to this Agreement.

“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Credit Commitment, Incremental Revolving Credit Commitment, Term Loan
Commitment, Incremental Term Loan Commitment and Swingline Commitment.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).

“Communications” shall have the meaning assigned to such term in Section 9.01.

“Compliance Certificate” shall mean a compliance certificate substantially in
the form of Exhibit D.

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of ADS, dated September 2012.

“Consolidated EBITDA” shall mean, for any period, Adjusted Net Income plus (or
minus, as appropriate) income taxes, Consolidated Interest Expense,
depreciation, depletion, accretion expense, amortization, restructuring costs
and expenses associated with the integration of acquired companies (including,
without limitation, the Acquired Business and Permitted Acquisitions) with
Intermediate Holdings, the Borrower and the Restricted Subsidiaries (including,
without limitation, severance and relocation expenses), other non-cash expenses
(including, without limitation, impairment charges, non-cash amortization of
debt issuance costs, write-off of deferred financing fees and charges in
connection with the Refinancing and in connection with this Agreement and,
Amendment No. 1,1 and Amendment No. 2, net foreign exchange gain or loss, and
net income or loss from equity accounted investee, other than equity in the net
income of any other Person to the extent actually received in cash as a dividend
or other distribution by Intermediate Holdings, the Borrower or any Restricted
Subsidiary), net gain or loss on sale of capital assets, nonrecurring expenses
or charges, fair value adjustments attributable to stock options, restricted
share expense, retention payments made to management of acquired companies
(including, without limitation, the Acquired Business and Permitted
Acquisitions) and payments to management in respect of certain completed
acquisitions, in each case to the extent deducted from (or added to) Adjusted
Net Income, without duplication, and determined in accordance with GAAP. For all
purposes, a pro forma adjustment to Consolidated EBITDA shall be made to give
effect to, without duplication, the Consolidated EBITDA of Permitted
Acquisitions and dispositions by Intermediate Holdings, the Borrower and any of
the Restricted Subsidiaries made during the applicable reporting period as if
such Permitted Acquisition or disposition had occurred as of the first day of
such period (and in the case of Permitted Acquisitions, upon delivery to the
Administrative Agent of a Compliance Certificate from the Chief Financial
Officer, and appropriate documentation certifying the historical operating
results, adjustments and balance sheet of the Permitted Acquisition). Such
acquired Consolidated EBITDA may be further adjusted to add back cost savings
(net of the amount of actual benefits realized during such period) projected by
Intermediate Holdings to be realized upon such acquisition (including, without
limitation, excess owner’s compensation) as if such costs savings were realized
as of the first day of the applicable reporting period, in each case to the
extent (a) consistent with Regulation S-X under the Securities Act or (b) so
long as (1) such cost savings are reasonably identifiable and factually
supportable, (2) such cost savings are reasonably expected in good faith to be
realized within 12 months of the date of the calculation of Consolidated EBITDA
as evidenced by a certificate of an officer of Intermediate Holdings dated the
date of such calculation accompanied by reasonable supporting detail, and
(3) beginning after the first four (4) full fiscal quarters following the

 

-15-



--------------------------------------------------------------------------------

Closing Date, the aggregate amount of cost savings added pursuant to this
sentence shall not exceed an amount equal to 15% of the total Consolidated
EBITDA for such reporting period prior to giving effect to such cost savings. In
addition, a pro forma adjustment to Consolidated EBITDA for any reporting period
shall be made to give effect to new contracts with a municipality for exclusive
waste management services which became effective within the applicable reporting
period as if such new contracts were entered into as of the first day of such
period. Notwithstanding the foregoing, Consolidated EBITDA for the fiscal
quarter ended (w) September 30, 2011 shall be $109,700,000, (x) December 31,
2011 shall be $109,200,000, (y) March 31, 2012 shall be $93,100,000 and
(z) June 30, 2012 shall be $108,600,000.

“Consolidated Interest Expense” shall mean, for any period, the aggregate amount
of interest required to be paid or accrued by Intermediate Holdings, the
Borrower and the Restricted Subsidiaries during such period on all indebtedness
of Intermediate Holdings, the Borrower and the Restricted Subsidiaries
outstanding during all or any part of such period, whether such interest was or
is required to be reflected as an item of expense or capitalized, including
payments consisting of interest in respect of any Capitalized Lease or any
Synthetic Lease, and including commitment fees, letter of credit fees, agency
fees, balance deficiency fees and similar fees or expenses for such period in
connection with the borrowing of money or any deferred purchase price
obligation, but excluding therefrom (a) the non-cash amortization of debt
issuance costs, (b) the write-off of deferred financing fees and charges in
connection with the Refinancing and in connection with this Agreement and,
Amendment No. 1,1 and Amendment No. 2, in each case, that are classified as
interest under GAAP and (c) any prepayment penalties or premiums.

“Contractual Obligation” shall mean as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Converted Tranche B Term Loan” means each Tranche B Term Loan held by an
Amendment No. 2 Consenting Lender immediately prior to the Amendment No. 2
Effective Date in an aggregate principal amount of Tranche B Term Loans held by
such Amendment No. 2 Consenting Lender immediately prior to the effectiveness of
Amendment No. 2 (or, if less, the amount notified to such Amendment No. 2
Consenting Lender by the Amendment No. 2 Lead Arranger).

“Co-Documention Agent” shall mean Barclays Bank PLC and Credit Suisse Securities
(USA) LLC.

“Co-Syndication Agent” shall mean Macquarie Capital (USA) Inc. and UBS
Securities LLC.

“Credit Event” shall have the meaning assigned to such term in Section 4.01.

“Credit Facilities” shall mean the revolving credit, swingline, letter of credit
and term loan facilities provided for by this Agreement.

“CS Securities” shall have the meaning assigned thereto in the definition of
“Arrangers.”

“Cure Amount” shall have the meaning assigned to such term in Section 7.02.

“Cure Rights” shall have the meaning assigned to such term in Section 7.02.

 

-16-



--------------------------------------------------------------------------------

“DBTCA” shall mean Deutsche Bank Trust Company Americas, a New York bank.

“Debt Fund Affiliate” shall mean an Affiliate of the Investors that is a bona
fide debt fund or an investment vehicle that is primarily engaged in the making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit in the ordinary course of business and with respect
to which no Affiliate of the Investors or investment vehicles managed or advised
by any Affiliate of the Investors that is not engaged primarily in making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit in the ordinary course of business makes investment
decisions.

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

“Defaulting Lender” shall mean, subject to Section 2.25(b), any Lender that
(a) has failed to (i) fund all or any portion of its Loans within two Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s reasonable determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the Issuing
Bank, the Swingline Lender or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit or Swingline Loans) within two Business Days of the date when due,
(b) has notified the Borrower, the Administrative Agent or the Issuing Bank or
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
reasonable determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower) or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.25(b)) upon delivery of written
notice of such determination to the Borrower, the Issuing Bank, the Swingline
Lender and each Lender.

 

-17-



--------------------------------------------------------------------------------

“Disposition” or “Dispose” shall mean the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction) of any property
by any Person (or the grant of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith or entering into an agreement to do any of the foregoing.

“Disqualified Institution” shall mean those Persons (or Affiliates of such
Persons) who are competitors of the Borrower or its subsidiaries or the
Investors and identified in writing to the Administrative Agent from time to
time; provided that such Persons (or Affiliates of such Persons) shall be
reasonably satisfactory to the Administrative Agent.

“Disqualified Stock” shall mean any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, or
requires the payment of any cash dividend or any other scheduled payment
constituting a return of capital, in each case at any time on or prior to the
91st day after the Term Loan Maturity Date, or (b) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) debt
securities or (ii) any Equity Interest referred to in clause (a) above, in each
case at any time prior to the 91st day after the Term Loan Maturity Date.

“Dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Restricted Subsidiary” shall mean a Domestic Subsidiary that is a
Restricted Subsidiary.

“Domestic Subsidiary” shall mean any Subsidiary that is organized under the laws
of the United States of America, any state thereof or the District of Columbia.

“Dutch Auction” shall mean an auction conducted by Intermediate Holdings, the
Borrower or a Subsidiary in order to purchase Term Loans as contemplated by
Section 9.04(l), as applicable, in accordance with the Auction Procedures.

“ECF Percentage” shall mean, with respect to any fiscal year, if the Total
Leverage Ratio as of the end of such fiscal year is (x) greater than 5.00:1.00,
50%, (y) equal to or less than 5.00:1.00 but greater than 4.50:1.00, 25% and
(z) equal to or less than 4.50:1.00, 0%.

“Eligible Assignee” shall mean (a) in the case of any assignment of Term Loans,
(i) a Lender, (ii) an Affiliate of a Lender, (iii) a Related Fund of a Lender
and (iv) any other Person (other than a natural person or a Disqualified
Institution) approved by the Administrative Agent and, unless an Event of
Default pursuant to Section 7.01(a), (f) or (g) has occurred and is continuing
or in the case of assignments during the primary syndication of the Commitments
and Loans, the Borrower (each such approval not to be unreasonably withheld,
conditioned or delayed); provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof, and (b) in the case of any assignment of a Revolving
Credit Commitment, (i) a Revolving Credit Lender, (ii) an Affiliate of a
Revolving Credit Lender, (iii) a Related Fund of a Revolving Credit Lender and
(iv) any other Person (other than a natural person or a Disqualified
Institution) approved by the Administrative Agent, the Issuing Bank, the
Swingline Lender and, unless an Event of Default pursuant to Section 7.01(a),
(f) or (g) has occurred and is continuing or in the case of assignments during
the primary syndication of the Commitments and Loans, the Borrower (each such
approval not to be unreasonably withheld, conditioned or delayed);

 

-18-



--------------------------------------------------------------------------------

provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof. Notwithstanding the foregoing, “Eligible Assignee” shall not include
(x) Intermediate Holdings, any of Intermediate Holdings’ Affiliates (it being
understood and agreed that assignments to Intermediate Holdings, the Borrower, a
Subsidiary or a Fund Affiliate may be made pursuant to Sections 9.04(k) and (l))
or (y) any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (y).

“Employee Benefit Plan” shall mean an “employee benefit plan” within the meaning
of Section 3(3) of ERISA that is sponsored by, contributed to or in respect of
which Intermediate Holdings, the Borrower or any Restricted Subsidiary could
have any obligation.

“Endorsements” shall mean ALTA (or equivalent) endorsements to lenders’ policies
of title insurance typically required by commercial lenders, such as “usury,”
“so-called comprehensive coverage over covenants and restrictions,”
“contiguity,” “public road access,” “survey,” “variable rate,” “environmental
lien,” “subdivision,” “mortgage recording tax,” “separate tax lot,” “revolving
credit,” “first loss,” “lender’s doing business” and aggregation to the extent
available in the jurisdiction in which a Significant Real Property is located.
For avoidance of doubt, “Endorsements” shall not include any endorsement
addressing zoning matters; other than any such endorsement which can be provided
at no cost to the Borrower.

“Environmental Laws” shall mean all applicable federal, state, local, and
foreign laws (including common law), treaties, regulations, rules, ordinances,
codes, decrees, injunctions, judgments, governmental restrictions or
requirements, directives, orders (including consent orders) and permits, in each
case, relating to the environment, natural resources, human health and safety or
the presence, Release of, or threatened Release of, or exposure to Hazardous
Materials, or the generation, manufacture, processing, distribution, use,
treatment, storage, transport, recycling, disposal or handling of, or the
arrangement for such activities, with respect to any Hazardous Materials.

“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether known or unknown, actual or potential,
or contingent or otherwise, arising out of or relating to (a) any Environmental
Law, (b) the generation, manufacture, processing, distribution, use, treatment,
storage, transport, recycling, disposal or handling of, or the arrangement for
such activities, with respect to any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the actual or alleged presence, Release or threatened
Release of any Hazardous Materials or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person and any option, warrant or other
right entitling the holder thereof to purchase or otherwise acquire any such
equity interest.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Intermediate Holdings, the Borrower or any Restricted
Subsidiary, is treated as a single employer under Section 414(b) or (c) of the
Code, or solely for purposes of Section 302 of ERISA and Section 412 of the
Code, is treated as a single employer under Section 414 of the Code. For the
avoidance of doubt, when

 

-19-



--------------------------------------------------------------------------------

any provision of this Agreement relates to a past event or period of time, the
term “ERISA Affiliate” includes any person who was, as to the time of such past
event or period of time, an “ERISA Affiliate” within the meaning of the
preceding sentence.

“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived), (b) a determination
that any Plan is or is reasonably expected to be in “at risk” status (within the
meaning of Section 430 of the Code or Section 303 of ERISA), (c) the failure to
satisfy any requirement of the Pension Funding Rules, (d) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan, (e) the
termination, or the filing of a notice of intent to terminate, any Plan pursuant
to Section 4041(c) of ERISA, (f) the receipt by Intermediate Holdings, the
Borrower, any Restricted Subsidiary or any ERISA Affiliates from the PBGC or a
plan administrator of any notice relating to the intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan, (g) the cessation of
operations at a facility of the Borrower, any Restricted Subsidiary or any ERISA
Affiliate in the circumstances described in Section 4062(e) of ERISA,
(h) conditions contained in Section 303(k)(1)(A) of ERISA for imposition of a
lien shall have been met with respect to any Plan, (i) the receipt by
Intermediate Holdings, the Borrower, any Restricted Subsidiary or any ERISA
Affiliates of any notice from a Multiemployer Plan of a determination that a
Multiemployer Plan is experiencing, or is reasonably expected to experience a
termination under Section 4041A(a)(2) of ERISA or (j) the occurrence of a
non-exempt “prohibited transaction” with respect to which the Borrower or any of
the Restricted Subsidiaries is a “disqualified individual” (within the meaning
of Section 4975 of the Code) or a “party in interest” (within the meaning of
Section 406 of ERISA) or with respect to which Intermediate Holdings, the
Borrower or any such Restricted Subsidiary could otherwise be liable.

“Escrow Account” shall mean the escrow account established with the
Administrative Agent pursuant to the Escrow Agreement.

“Escrow Agreement” shall mean the Escrow Agreement, dated as of the Closing
Date, by and among the Escrow Borrower and the Administrative Agent, in
substantially the form of Exhibit P.

“Escrow Borrower” shall have the meaning assigned to such term in the
introductory statements hereto.

“Escrow Funds” shall have the meaning assigned to such term in the introductory
statements hereto.

“Escrow Issuer” shall mean ADS Waste Escrow Corp.

“Escrow Termination Date” shall mean the earliest to occur of (i) the Outside
Date, if the conditions set forth in Section 4.03 have not been satisfied or
waived prior to such date, (ii) the receipt by the Administrative Agent of a
notice in writing from the Escrow Borrower or Holdings that Holdings will not
pursue the consummation of the Acquisition or (iii) the Loans having been
declared due and payable in accordance with Section 7.01.

“Eurodollar,” when used in reference to any Loan or Borrowing, shall refer to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

“Events of Default” shall have the meaning assigned to such term in
Section 7.01.

 

-20-



--------------------------------------------------------------------------------

“Excess Cash Flow” shall mean, for any fiscal year of Intermediate Holdings,
beginning with the year ending December 31, 2013, without duplication, an amount
equal to Consolidated EBITDA for such fiscal year, minus (a) Consolidated
Interest Expense actually paid in cash during such fiscal year, minus (b) all
Taxes actually paid in cash during such fiscal year, minus (c) Capital
Expenditures and closure and post-closure expenditures made in cash during such
fiscal year to the extent funded with internally-generated cash flows (excluding
any reimbursement or other third party payments from private or governmental
entities), minus (d) the cash purchase price paid in such fiscal year in
connection with Permitted Acquisitions made during such fiscal year to the
extent funded with internally-generated cash flows, minus (e) regularly
scheduled principal amortization payments made in cash pursuant to Section 2.11
or with respect to Intermediate Holdings’, the Borrower’s and the Restricted
Subsidiaries’ other Total Consolidated Debt during such fiscal year, minus
(f) to the extent that any of the following expenses were added in the
calculation of Consolidated EBITDA and were paid in cash during such fiscal
year: (i) to the extent added in the calculation of Consolidated EBITDA,
restructuring costs and expenses associated with the integration of acquired
companies (including, without limitation, the Acquired Business and Permitted
Acquisitions) with Intermediate Holdings, the Borrower and the Restricted
Subsidiaries (including, without limitation, severance and relocation expenses),
(ii) to the extent added in the calculation of Consolidated EBITDA, nonrecurring
expenses or charges, and (iii) to the extent added in the calculation of
Consolidated EBITDA, retention payments made to management of acquired companies
(including, without limitation, the Acquired Business and Permitted
Acquisitions) and payments to management in respect of certain completed
acquisitions, minus (g) to the extent added in the calculation of Consolidated
EBITDA, the amount of any cost savings (net of the amount of actual benefits
realized during such period) projected by Intermediate Holdings to be realized
upon an acquisition (including, without limitation, excess owner’s
compensation), minus (h) any increases in the accounts receivable and any
decreases in the accounts payable of the Borrower and the Restricted
Subsidiaries during such fiscal year, plus (i) any decreases in the accounts
receivable and any increases in the accounts payable of the Borrower and the
Restricted Subsidiaries during such fiscal year.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Assets” shall mean each of the following: (a) all assets of any
Excluded Subsidiary, (b) all Equity Interests in any Excluded Subsidiary
described in clauses (c) through (g) of the definition of such term, (c) all
Real Estate other than Significant Real Property, (d) letter of credit rights
(except to the extent constituting a support obligation for other Collateral as
to which the perfection of security interests in such other Collateral and the
support obligation is accomplished solely by the filing of a UCC-1 financing
statement) and commercial tort claims, in each case with a value of less than
$5,000,000, (e) Equity Interests of Subsidiaries that are not Wholly Owned
Subsidiaries and joint ventures, to the extent prohibited under the
organizational documents of such Subsidiaries or joint ventures, (f) licenses,
instruments and agreements (other than proceeds and receivables thereof) to the
extent, and so long as, a Lien thereon would violate the terms thereof, but
only, to the extent, and for so long as, such prohibition is not terminated or
rendered unenforceable or otherwise deemed ineffective by the UCC, the
Bankruptcy Code or any other requirement of law and such prohibition is not
prohibited under Section 6.09, (g) all other assets to the extent a Lien thereon
is prohibited by applicable law (other than proceeds and receivables thereof),
but only to the extent, and for so long as, such prohibition is not terminated
or rendered unenforceable or otherwise deemed ineffective by the UCC, Bankruptcy
Code or any other requirement of law, (h) motor vehicles and other assets
subject to certificates of title, (i) other assets to the extent that a Lien
thereon would result in material adverse tax consequences as reasonably
determined by the Borrower, (j) assets with respect to which a Lien thereon
would require any Loan Party to enter into a security agreement or pledge
agreement governed by foreign law, and (k) assets as to which the Administrative
Agent and the Borrower shall reasonably determine that the costs of obtaining a
Lien thereon are excessive in relation to the value of the Lien to be afforded
thereby.

 

-21-



--------------------------------------------------------------------------------

“Excluded Contribution” shall mean net cash proceeds, or the fair market value
of property or assets, received by the Borrower as capital contributions after
the Acquisition Date or from the issuance or sale (other than to a Restricted
Subsidiary) of Qualified Stock, in each case, to the extent designated as an
Excluded Contribution by the Borrower and not previously included in the
calculation of the Available Amount.

“Excluded Subsidiary” shall mean each of the following: (a) an Immaterial
Subsidiary, (b) a Subsidiary that is prohibited or restricted by applicable law,
rule or regulation or by any contractual obligation existing on the Acquisition
Date, in the case of the Target or any Subsidiary of the Target, or after the
Closing Date, in the case of Intermediate Holdings, the ADS Entities and the IWS
Entities, or at the time of acquisition thereof after the Acquisition Date, in
the case of the Target or any Subsidiary of the Target, or the Closing Date, in
the case of Intermediate Holdings, the ADS Entities and the IWS Entities, in
each case, from guaranteeing the Obligations or which would require governmental
(including regulatory) consent, approval, license or authorization to provide a
Guarantee unless such consent, approval, license or authorization has been
received, (c) not-for-profit Subsidiaries, if any, (d) Foreign Subsidiaries,
(e) any domestic subsidiary of a Foreign Subsidiary that is a CFC, (f) any CFC
Holdco, (g) an Unrestricted Subsidiary or (h) a Special Purpose Entity.

“Excluded Taxes” shall mean, with respect to a Recipient or any other recipient
of any payment to be made by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document, (a) Taxes imposed on or measured by
such recipient’s net income, however denominated (or franchise Taxes imposed in
lieu of Taxes on net income), and branch profits Taxes, in each case, imposed by
a jurisdiction as a result of such recipient being organized under the laws of,
or having its principal office or, in the case of any Lender, its applicable
lending office located in, such jurisdiction, or as a result of any other
present or former connection with such jurisdiction, other than any connection
arising solely from such recipient having executed, delivered, become a party
to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to, and/or enforced, any Loan Documents, (b) in the case of a Foreign Lender,
any U.S. federal withholding Taxes imposed on amounts payable to or for the
account of such Foreign Lender pursuant to a law in effect on the date on which
(i) such Foreign Lender becomes a party to this Agreement (other than pursuant
to an assignment request by the Borrower under Section 2.21(a)) or (ii) such
Foreign Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.20, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office,
(c) any withholding Taxes attributable to a Lender’s failure to comply with
Section 2.20(f) and (d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Advanced Disposal Credit Agreement” shall mean that certain Amended
and Restated Revolving Credit and Term Loan Agreement, dated as of April 21,
2011, by and between Advanced Disposal and its subsidiaries party thereto as
borrowers, Bank of America, N.A., as administrative agent, and the other lenders
party thereto.

“Existing Credit Agreements” shall mean the Existing Advanced Disposal Credit
Agreement and the Existing IWS Credit Agreement.

“Existing IWS Credit Agreement” shall mean that certain Revolving Credit and
Term Loan Agreement, dated as of December 14, 2006, by and between IWS and its
subsidiaries party thereto as borrowers, Bank of America, N.A., as
administrative agent, and the other lenders party thereto, as amended heretofore
most recently by the Tenth Amendment thereto, dated as of January 24, 2012.

 

-22-



--------------------------------------------------------------------------------

“Existing Letter of Credit” shall mean each letter of credit previously issued
for the account of ADS or any of its subsidiaries that (a) is outstanding on the
Closing Date and (b) is listed on Schedule 1.01(a); provided that the Borrower
shall supplement such Schedule as of the Acquisition Date to add any Letter of
Credit previously issued for the account of the Target or any of its
subsidiaries that is outstanding on the Acquisition Date and any letters of
credit issued for the account of ADS or any of its subsidiaries on or after the
Closing Date and outstanding on the Acquisition Date.

“Extended Revolving Credit Maturity Date” shall have the meaning assigned to
such term in Section 2.27.

“Extended Term Loan Maturity Date” shall have the meaning assigned to such term
in Section 2.27.

“Extending Lenders” shall have the meaning assigned to such term in
Section 2.27.

“Extension Amendment” shall have the meaning assigned to such term in
Section 2.27.

“Extension Offer” shall have the meaning assigned to such term in Section 2.27.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the Closing
Date (or any amended or successor version that is substantively comparable and
not materially more onerous to comply with) and any current or future Treasury
regulations or official interpretations thereof and any agreement entered
pursuant to Section 1471(b)(1) of the current Code (or any amended or successor
version described above).

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

“Fee Letter” shall mean the Fee Letter dated as of July 18, 2012, among Holdings
and the Arrangers.

“Fees” shall mean the Commitment Fees, the Administrative Agent Fees, the L/C
Participation Fees and the Issuing Bank Fees.

“Financial Officer” of any Person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such Person.

“Financing Disposition” shall mean any sale, transfer, conveyance or other
disposition of, or creation or incurrence of any Lien on, property or assets by
the Borrower or any Subsidiary thereof to or in favor of any Special Purpose
Entity, or by any Special Purpose Subsidiary, in each case in connection with
the incurrence by a Special Purpose Entity of Indebtedness, or obligations to
make payments to the obligor on Indebtedness, which may be secured by a Lien in
respect of such property or assets

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statue thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto and (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto.

 

-23-



--------------------------------------------------------------------------------

“Foreign Lender” shall mean any Lender that is not a “United States person” as
defined in Section 7701(a)(30) of the Code.

“Foreign Subsidiary” shall mean a Subsidiary that is not a Domestic Subsidiary.

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender,
(a) with respect to the Issuing Bank, such Defaulting Lender’s Pro Rata
Percentage of the outstanding L/C Exposure with respect to Letters of Credit
issued by the Issuing Bank other than L/C Exposure as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Pro Rata Percentage of outstanding
Swingline Loans other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders.

“Fuel Derivatives Obligations” shall mean fuel price swaps, fuel price caps and
fuel price collar and floor agreements, and similar agreements or arrangements
designed to protect against or manage fluctuations in fuel prices.

“Fund Affiliate” shall mean, collectively, any Debt Fund Affiliate and any
Non-Debt Fund Affiliate.

“GAAP” shall mean United States generally accepted accounting principles applied
on a basis consistent with the financial statements delivered pursuant to
Section 4.02(g).

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or legislative or regulatory
body.

“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(i).

“Guarantee” of or by any Person shall mean any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment of such Indebtedness or other obligation,
(b) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment of
such Indebtedness or other obligation or (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation; provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.

“Guarantee and Collateral Agreement” shall mean the Guarantee and Collateral
Agreement, substantially in the form of Exhibit E, among Intermediate Holdings,
the Borrower, the Subsidiaries party thereto and the Collateral Agent for the
benefit of the Secured Parties.

“Guarantee and Collateral Requirements” shall mean the Collateral Agent shall
have received a Mortgage for each Significant Real Property and, with respect to
each such Mortgage, the following documents: (a) unless and until such Mortgage
of such property shall have been recorded in the applicable real property
records, a policy or policies or marked up unconditional binder of title
insurance, as

 

-24-



--------------------------------------------------------------------------------

applicable, paid for by the Borrower, issued by a nationally recognized title
insurance company reasonably satisfactory to the Collateral Agent, insuring the
Lien of such Mortgage as a valid first Lien on the mortgaged property and other
collateral described therein, free of any other Liens except Permitted
Collateral Liens, together with such Endorsements as the Collateral Agent may
reasonably request, in an amount equal to the fair market value of the real
estate as reasonably estimated by the Borrower based on available information
including, book value, assessed value, existing title policy amounts and
existing appraisals, and otherwise reasonably acceptable to the Collateral
Agent; (b) upon the reasonable request of the Collateral Agent, a zoning
compliance letter from the applicable zoning or planning authority having
jurisdiction over such property; (c) upon the reasonable request of the
Collateral Agent, a survey certified to Collateral Agent and the title company
in form and substance reasonably satisfactory to the Collateral Agent as may be
reasonably required to cause the title company to issue the title policies;
(d) an opinion of local counsel, which local counsel shall be selected by the
Borrower and approved by the Collateral Agent in the Collateral Agent’s
reasonable discretion, substantially in the form attached hereto as Exhibit F;
(e) other than with respect to Significant Real Properties that the Borrower
demonstrates contain no Buildings (as defined under the Flood Insurance Laws),
the following documents and instruments on the dates specified below: no later
than three Business Days prior to the date on which such Mortgage is executed
and delivered, in order to comply with the Flood Insurance Laws: (i) a completed
“Life-of-Loan” Federal Emergency Management Agency standard flood hazard
determination form, (ii) if the improvement(s) to the improved real property is
located in a special flood hazard area, a notification to the Borrower about
special flood hazard area status and flood disaster assistance duly executed by
the Borrower and each Loan Party relating thereto (“Borrower Notice”) and, if
applicable, notification to the Borrower that flood insurance coverage under the
National Flood Insurance Program (“NFIP”) is not available because the community
does not participate in the NFIP, (iii) documentation evidencing the Borrower’s
receipt of the Borrower Notice and (iv) if the Borrower Notice is required to be
given and flood insurance is available in the community in which the property is
located, a copy of the flood insurance policy required by Section 5.07(b), the
Borrower’s application for a flood insurance policy plus proof of premium
payment, a declaration page confirming that flood insurance has been issued, or
such other evidence of flood insurance satisfactory to the Collateral Agent;
(f) upon the reasonable request of the Collateral Agent, customary Phase I
environmental site assessment reports (“Phase Is”) (to the extent not already
provided) and reliance letters for such Phase Is (which Phase Is and reliance
letters shall be in form and substance reasonably acceptable to the Collateral
Agent) and any other environmental information as the Collateral Agent shall
reasonably request; and (g) such other instruments and documents (including
consulting engineer’s reports (with respect to improvements having an assessed
value of $2,000,000 or more) and lien searches) as the Collateral Agent shall
reasonably request.

“Guarantors” shall mean, upon their execution and delivery of the Guarantee and
Collateral Agreement, Intermediate Holdings and the Subsidiary Guarantors.

“Hazardous Materials” shall mean all explosive, ignitable, corrosive, reactive
or radioactive substances, materials or wastes, hazardous or toxic substances,
materials or wastes or any pollutants or contaminants, including petroleum or
petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all
substances, materials or wastes of any nature regulated pursuant to, or which
can form the basis of liability under, any Environmental Law.

“Hedging Agreement” shall mean any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement and
Fuel Derivatives Obligations.

“Holdings” shall mean Star Atlantic Waste Holdings II, L.P., a Delaware limited
partnership.

 

-25-



--------------------------------------------------------------------------------

“Immaterial Subsidiary” shall mean at any time, a Subsidiary, other than the
Borrower, designated by the Borrower to the Administrative Agent in writing as
an Immaterial Subsidiary; provided that (a) together with all other Immaterial
Subsidiaries, such Subsidiary owns less than an aggregate of five percent
(5.0%) of the consolidated total assets of Intermediate Holdings, the Borrower
and the Subsidiaries, as of the last day of the four quarter period to which the
most recent Compliance Certificate received by the Administrative Agent pursuant
to Section 5.02(a) relates, and (b) no Subsidiary may be an Immaterial
Subsidiary if such Subsidiary guarantees the Senior Notes or any Permitted Ratio
Debt.

“Increase Effective Date” shall have the meaning assigned to such term in
Section 2.26(a).

“Incremental Loan Assumption Agreements” shall mean any Incremental Term Loan
Assumption Agreement and any Incremental Revolving Loan Assumption Agreement, as
applicable.

“Incremental Loan Commitments” shall mean the Incremental Term Loan Commitments
and the Incremental Revolving Credit Commitments.

“Incremental Loan Lenders” shall mean Incremental Term Lenders and Incremental
Revolving Loan Lenders, as applicable.

“Incremental Loans” shall mean Loans comprised of Incremental Term Loans and
Incremental Revolving Loans, as applicable.

“Incremental Loans Amount” shall mean, at any time, the excess, if any, of
(a) $325,000,000 over (b) the aggregate amount of all Incremental Loan
Commitments established (and, without duplication, Incremental Loans incurred)
prior to such time pursuant to Section 2.26.

“Incremental Revolving Credit Commitment” shall mean the commitment of any
Incremental Revolving Lender, established pursuant to Section 2.26, to make
Incremental Revolving Loans to the Borrower.

“Incremental Revolving Lender” shall mean a Lender with an Incremental Revolving
Credit Commitment or an outstanding Incremental Revolving Loan.

“Incremental Revolving Loan Assumption Agreement” shall mean an Incremental
Revolving Loan Assumption Agreement among, and in form and substance reasonably
satisfactory to, the Borrower, the Administrative Agent and one or more
Incremental Revolving Lenders.

“Incremental Revolving Loans” shall mean a Loan made pursuant to an Incremental
Revolving Credit Commitment.

“Incremental Term Borrowing” shall mean a Borrowing comprised of Incremental
Term Loans.

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loan Assumption Agreement” shall mean an Incremental Term Loan
Assumption Agreement among, and in form and substance reasonably satisfactory
to, the Borrower, the Administrative Agent and one or more Incremental Term
Lenders.

“Incremental Term Loan Commitment” shall mean the commitment of any Incremental
Term Lender, established pursuant to Section 2.26, to make Incremental Term
Loans to the Borrower.

 

-26-



--------------------------------------------------------------------------------

“Incremental Term Loan Maturity Date” shall mean the final maturity date of any
Incremental Term Loan, as set forth in the applicable Incremental Term Loan
Assumption Agreement.

“Incremental Term Loan Repayment Dates” shall mean the dates scheduled for the
repayment of principal of any Incremental Term Loan, as set forth in the
applicable Incremental Term Loan Assumption Agreement.

“Incremental Term Loans” shall mean term loans made by one or more Incremental
Term Lenders to the Borrower pursuant to Section 2.01(c). Incremental Term Loans
may be made in the form of additional Term Loans or, to the extent permitted by
Section 2.26 and provided for in the relevant Incremental Term Loan Assumption
Agreement, Other Term Loans.

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property or assets purchased by such Person, (e) all obligations of such Person
issued or assumed as the deferred purchase price of property or services
(excluding trade accounts payable and accrued obligations incurred in the
ordinary course of business which are not overdue in accordance with their terms
or the Borrower’s normal or ordinary business practices or which are being
contested in good faith), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the obligations secured thereby have been assumed,
(g) all Guarantees by such Person of Indebtedness of others, (h) all Capital
Lease Obligations of such Person, (i) net obligations of such Person under any
Hedging Agreements, valued at the Agreement Value thereof, (j) all obligations
of such Person to purchase, redeem, retire, defease or otherwise make any
payment in respect of any Equity Interests of such Person or any other Person or
any warrants, rights or options to acquire such equity interests, valued, in the
case of redeemable preferred interests, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends, (k) all
obligations of such Person as an account party in respect of letters of credit
and (l) all obligations of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any partnership in
which such Person is a general partner.

“Indemnified Taxes” shall mean all Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Information” shall have the meaning assigned to such term in Section 9.16.

“Initial Tranche B Lender” means the Person identified as such in Amendment
No. 1.

“Initial Tranche B-2 Lender” means the Person identified as such in Amendment
No. 2.

“Intercompany Note” shall mean a promissory note substantially in the form of
Exhibit G evidencing indebtedness as contemplated by Section 6.02(h).

“Interest Election Request” shall mean a notice and request substantially in the
form of Exhibit H delivered pursuant to Section 2.10.

 

-27-



--------------------------------------------------------------------------------

“Interest Payment Date” shall mean (i) the Acquisition Date and, thereafter,
(ii)(a) with respect to any ABR Loan (including any Swingline Loan), the last
Business Day of each March, June, September and December, and (b) with respect
to any Eurodollar Borrowing, the last day of the Interest Period applicable to
such Borrowing and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day that would have been an
Interest Payment Date had successive Interest Periods of three months’ duration
been applicable to such Borrowing.

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is 1, 2, 3 or 6 (or, if agreed by
all relevant Lenders, 9 or 12, or, at the sole discretion of the Administrative
Agent, a period shorter than 1 calendar month) months thereafter, as the
Borrower may elect; provided that (a) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, (b) any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period and (c) no Interest Period for any Borrowing shall extend beyond
the maturity date of such Borrowing. Interest shall accrue from and including
the first day of an Interest Period to but excluding the last day of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

“Intermediate Holdings” shall mean Advanced Disposal Waste Holdings Corp., a
Delaware corporation.

“Investment” shall mean, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition (in one transaction or a series of transactions) (or assumption, as
applicable) of capital stock or other Equity Interests, Indebtedness, assets
constituting a business unit or all or a substantial part of the business of,
another Person or (b) a loan, advance or capital contribution to, Guarantee or
assumption of debt of, or purchase or other acquisition of any other debt or
equity participation or interest in, another Person, including any partnership
or joint venture interest in such other Person and any arrangement pursuant to
which the investor Guarantees Indebtedness of such other Person. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment, but less the return of any capital invested paid in cash.

“Investors” shall mean Highstar Capital II, LP, Highstar Capital III, LP and
their respective Affiliates.

“IRS” shall mean the United States Internal Revenue Service.

“Issuing Bank” shall mean, as the context may require, (a) DBTCA, acting through
any of its Affiliates or branches, in its capacity as the issuer of Letters of
Credit hereunder, (b) Bank of America, N.A., solely with respect to its Existing
Letters of Credit and as otherwise agreed between Bank of America, N.A. and the
Borrower and (c) any other Lender that may become an Issuing Bank pursuant to
Section 2.23(i) or Section 2.23(k), with respect to Letters of Credit issued by
such Lender. The Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates or branches of the Issuing Bank, in
which case the term “Issuing Bank” shall include any such Affiliate or branch
with respect to Letters of Credit issued by such Affiliate or branch.

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.05(c).

 

-28-



--------------------------------------------------------------------------------

“IWS” shall mean Highstar Waste Holdings Corp., a Delaware corporation, which,
on or prior to the Acquisition Date, is expected to be renamed Advanced Disposal
Services East, Inc.

“IWS Entities” shall mean IWS and its subsidiaries.

“Joinder Agreement” shall mean a signature page to this Agreement executed as of
the Acquisition Date by the Borrower and Intermediate Holdings.

“L/C Commitment” shall mean, with respect to each Issuing Bank, the commitment
of such Issuing Bank to issue Letters of Credit pursuant to Section 2.23, as
such commitment is set forth on Schedule 2.01(b).

“L/C Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.

“L/C Exposure” shall mean at any time the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time and (b) the aggregate
amount of all L/C Disbursements that have not yet been reimbursed by or on
behalf of the Borrower at such time. The L/C Exposure of any Revolving Credit
Lender at any time shall equal its Pro Rata Percentage of the aggregate L/C
Exposure at such time.

“L/C Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).

“L/C Supportable Obligations” shall mean (i) obligations of the Borrower or any
of the Restricted Subsidiaries with respect to workers compensation, surety
bonds and other similar statutory obligations and (ii) such other obligations of
Intermediate Holdings, the Borrower or any of the Restricted Subsidiaries as are
not prohibited pursuant to the terms of this Agreement (other than obligations
in respect of (x) the Senior Notes, (y) any other Indebtedness or other
obligations that are subordinated in right of payment to the Obligations and
(z) any Equity Interests).

“Lenders” shall mean (a) the Persons listed on Schedule 2.01(a) (other than any
such Person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance) and (b) any Person that has become a party hereto pursuant to an
Assignment and Acceptance. Unless the context clearly indicates otherwise, the
term “Lenders” shall include the Swingline Lender.

“Letter of Credit” shall mean any standby letter of credit issued pursuant to
Section 2.23 and the Existing Letters of Credit.

“LIBO Rate” shall mean, :

(a) with respect to any Eurodollar Borrowing for any Interest Period, the rate
per annum determined by the Administrative Agentequal to the British Bankers
Association (or any successor Person recognized by the Administrative Agent as
providing such rate) LIBOR Rate (“BBA LIBOR”) as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m. (London
time) on the date that is two Business Days prior to the commencement of such
Interest Period by reference to the British Bankers’ Association Interest
Settlement Rates for deposits in Dollars (as set forth by any service selected
by the Administrative Agent that has been nominated by the British Bankers’
Association as an authorized information vendor for the purpose of displaying
such rates), for deposits in Dollars for a period equal to such Interest Period;
provided that, to the extent that an interest rate is not ascertainable pursuant
to the foregoing provisions of this definition, the “LIBO Rate” shall be the
interest rate per annum determined by the Administrative Agent to be the average
of the rates per annum at which deposits in Dollars are offered

 

-29-



--------------------------------------------------------------------------------

for such relevant Interest Period to major banks in the London interbank market
in London, England by the Administrative Agent (or Affiliate) at approximately
11:00 a.m. (London time) on the date that is two Business Days prior to the
beginning of such Interest Period; and

(a) for any interest calculation with respect to an ABR Loan on any date, the
rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m. (London time)
on the date that is two Business Days prior to the commencement of such Interest
Period, for deposits in Dollars for a period equal to such Interest Period or
(ii) if such published rate is not available at such time for any reason, the
rate per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the date of determination in same day funds
in the approximate amount of the ABR Loan being made or maintained and with a
term equal to one month would be offered by the Administrative Agent’s London
Branch to major banks in the London interbank Eurodollar market at their request
at the date and time of determination.

“Lien” shall mean, (a) with respect to any asset, (i) any mortgage, deed of
trust, lien (statutory or other), pledge, hypothecation, assignment,
encumbrance, license, charge preference, priority or security interest of any
kind or nature whatsoever in or on such asset (including any easement, right of
way or other encumbrance on title to real property) and (ii) the interest of a
vendor or a lessor under any conditional sale agreement, capital lease or title
retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such asset and (b) in the
case of securities, any purchase option, call or similar right of a third party
with respect to such securities.

“Loan Documents” shall mean this Agreement, the Letters of Credit, the Security
Documents, each Incremental Term Loan Assumption Agreement, Amendment No. 1,
Amendment No. 2, the Notes, if any, the Fee Letter, the Closing Date Side Letter
and any other document executed in connection with the foregoing.

“Loan Parties” shall mean (a) the Escrow Borrower and (b) on and after the
Acquisition Date, Intermediate Holdings, the Borrower and the Subsidiary
Guarantors.

“Loans” shall mean the Revolving Loans, the Term Loans and the Swingline Loans.

“Macquarie Capital” shall have the meaning assigned thereto in the definition of
“Arrangers.”

“Mandatory Borrowing” shall have the meaning specified in Section 2.22(f).

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean (a) a material adverse change in, or a
material adverse effect on, the operations, business, assets, properties,
liabilities or financial condition of Intermediate Holdings, the Borrower and
the Subsidiaries, taken as a whole, (b) a material impairment of the ability of
Intermediate Holdings, the Borrower and the other Loan Parties, taken as a
whole, to perform their obligations under the Loan Documents or (c) a material
impairment of the rights and remedies of or benefits available to the Lenders
under the Loan Documents, taken as a whole.

“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Hedging Agreements,
of any one or more of Intermediate Holdings, the Borrower or a Restricted
Subsidiary in an aggregate principal amount exceeding $40,000,000. For purposes
of determining Material Indebtedness, the “principal amount” of the obligations
of Intermediate Holdings, the Borrower or a Restricted Subsidiary in respect of
any Hedging Agreement at any time shall be the Agreement Value of such Hedging
Agreement at such time.

 

-30-



--------------------------------------------------------------------------------

“Maturity Date” shall mean, as applicable, each Incremental Term Loan Maturity
Date, the Extended Term Loan Maturity Date, the Revolving Credit Maturity Date
and the Term Loan Maturity Date.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“Minimum Collateral Amount” shall mean, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
102% of the Fronting Exposure of all Issuing Banks with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Administrative Agent and the Issuing Bank in their sole
discretion.

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

“Mortgaged Properties” shall mean, as of the Closing Date, the owned real
properties of Intermediate Holdings, ADS, the ADS Entities and the IWS Entities
that all are to become Loan Parties on the Acquisition Date that are specified
on Schedule 1.01(b), and shall include each other parcel of real property and
improvements thereto with respect to which a Mortgage is granted; provided that
the Borrower shall supplement such Schedule as of the Acquisition Date to add
any necessary information with respect to the owned real properties of the
Target and its subsidiaries and additional Significant Real Property acquired by
Intermediate Holdings, ADS, the ADS Entities and the IWS Entities on or after
the Closing Date and prior to the Acquisition Date.

“Mortgages” shall mean the mortgages, deeds of trust, deeds to secure debt and
other similar security documents delivered pursuant to Section 5.13, 5.16 or
5.18 substantially in the form of Exhibit I-1 or I-2, as applicable.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA, to which Intermediate Holdings, the Borrower, any
Restricted Subsidiary or any ERISA Affiliate makes or is obligated to make
contributions, or during the preceding five plan years, has made or been
obligated to make contributions.

“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale the cash
proceeds (including cash proceeds subsequently received (as and when received)
in respect of noncash consideration initially received), net of (i) selling
expenses (including reasonable broker’s fees or commissions, legal fees,
transfer and similar taxes and Intermediate Holdings’ good faith estimate of
income taxes paid or payable in connection with such sale), (ii) amounts
provided as a reserve, in accordance with GAAP, against any liabilities under
any indemnification obligations or purchase price adjustment associated with
such Asset Sale (provided that, to the extent and at the time any such amounts
are released from such reserve, such amounts shall constitute Net Cash Proceeds)
and (iii) the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness for borrowed money which is secured by the asset
sold in such Asset Sale and which is required to be repaid with such proceeds
(other than any such Indebtedness assumed by the purchaser of such asset);
provided that, if (x) the Borrower shall deliver a certificate of a Financial
Officer to the Administrative Agent at the time of receipt thereof setting forth
the Borrower’s intent to reinvest such proceeds in productive assets of a kind
then used or usable in the business of the Borrower and the Restricted
Subsidiaries within 365 days of receipt of such proceeds and (y) no Default or
Event of Default shall have occurred and shall be continuing at the time of such
certificate or at the proposed time of the application of such proceeds, such
proceeds shall not constitute Net Cash Proceeds except to the extent not so used
at the end of such 365-day period (or, if the Borrower or a Restricted
Subsidiary has contractually committed (with a Person other than an Investor,
any fund managed by an Investor or any subsidiary thereof) within 365 days
following receipt of such cash proceeds to reinvest such cash proceeds, the
later of (x) such 365th day and (y) 180 days from the date of such commitment)
at which time such proceeds shall be deemed to be Net Cash Proceeds; and
(b) with respect to any issuance or incurrence of Indebtedness, the cash
proceeds thereof, net of all taxes and customary fees, commissions, costs and
other expenses incurred in connection therewith.

 

-31-



--------------------------------------------------------------------------------

“NFIP” shall have the meaning assigned to such term in the definition of
“Guarantee and Collateral Requirements.”

“Non-Debt Fund Affiliate” shall mean an Affiliate of the Investors that is
neither Intermediate Holdings, the Borrower, a Subsidiary nor a Debt Fund
Affiliate.

“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

“Not Otherwise Applied” shall mean, with reference to any proceeds of any
transaction or event or of Excess Cash Flow or the Available Amount that is
proposed to be applied to a particular use or transaction, that such amount
(a) was not required to prepay Loans pursuant to Section 2.13(c) (other than as
a result of clause (y) thereof) and (b) has not previously been (and is not
simultaneously being) applied to anything other than such particular use or
transaction (including, without limitation, Investments permitted under
Section 6.02(n), Permitted Acquisitions permitted under Section 6.04(b)(ix) or
Restricted Payments permitted under Section 6.06(f)).

“Notes” shall mean any promissory notes evidencing the Term Loans, Other Term
Loans, Revolving Loans or Swingline Loans, if any, executed and delivered
pursuant to Section 2.04(d) and substantially in the form of Exhibit J-1, J-2 or
J-3, as applicable.

“Obligations” shall mean all obligations defined as “Obligations” in the
Guarantee and Collateral Agreement and the other Security Documents.

“OFAC” shall have the meaning assigned to such term in Section 3.16(a).

“Organizational Documents” shall mean (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and including any certificate or articles of formation or
organization of such entity.

“Original Term Loan Commitment” means, as to each Term Lender, its obligation to
make a Term Loan to the Borrower pursuant to Section 2.01(a) in an aggregate
amount not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01(a) under the caption “Term Loan Commitment” or in the Assignment
and Assumption pursuant to which such Term Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement (including Section 2.26).

“Original Term Loans” means the loans made on the Closing Date under the
Original Term Loan Commitments pursuant to Section 2.01(a).

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, excise, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery,

 

-32-



--------------------------------------------------------------------------------

performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, any Loan Document,
excluding any such Tax imposed as a result of an assignment by a Lender (an
“Assignment Tax”), but only if (i) such Assignment Tax is imposed as a result of
a present or former connection of the assignor or assignee with the jurisdiction
imposing such Assignment Tax (other than any connection arising from having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to and/or enforced any Loan Documents)
and (ii) such assignment was not made at the request of the Borrower pursuant to
Section 2.21.

“Other Term Loans” shall have the meaning assigned to such term in
Section 2.26(a).

“Outside Date” means January 31, 2013.

“Participant” shall have the meaning assigned to such term in Section 9.04(f).

“Participant Register” shall have the meaning specified in Section 9.04(f).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Pension Act” shall mean the Pension Protection Act of 2006.

“Pension Funding Rules” shall mean the rules of the Code and ERISA regarding
minimum funding standards (including required contributions and any installment
payment thereof) to Plans and set forth in, Sections 412, 430, 431, 432 and 436
of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Perfection Certificate” shall mean the Perfection Certificate substantially in
the form of Exhibit B to the Guarantee and Collateral Agreement.

“Permitted Acquisition” shall have the meaning assigned to such term in
Section 6.04(b).

“Permitted Amendments” shall have the meaning assigned to such term in
Section 2.27.

“Permitted Collateral Liens” shall mean (a) in the case of Collateral other than
Mortgaged Property, the Liens permitted under Section 6.01 and (b) in the case
of Mortgaged Property, “Permitted Collateral Liens” shall mean the Liens
described in clauses (a), (c), (d), (g), (h), (o), (p) and (u) of Section 6.01.

“Permitted Cure Securities” shall mean equity securities (other than
Disqualified Stock) of Intermediate Holdings that are designated as Permitted
Cure Securities in a certificate delivered by Intermediate Holdings to the
Administrative Agent that are issued in connection with Cure Rights being
exercised by the Borrower under Section 7.02 (the net proceeds of which are
contributed to the common equity of the Borrower).

“Permitted Holders” shall mean the Investors, their managed funds and their
Affiliates and respective subsidiaries (other than Intermediate Holdings and its
Subsidiaries).

“Permitted Ratio Debt” shall mean Indebtedness of Intermediate Holdings, the
Borrower or a Restricted Subsidiary (including, without limitation, Indebtedness
to third party sellers in connection with Permitted Acquisitions); provided that
(a) such Indebtedness is (i) unsecured or (ii) secured on a second lien basis,
subject to intercreditor arrangements reasonably satisfactory to the
Administrative Agent, (b) such Indebtedness does not mature prior to the date
that is one hundred eighty-one (181) days after the latest

 

-33-



--------------------------------------------------------------------------------

Maturity Date at the time such Indebtedness is incurred, (c) such Indebtedness
has no scheduled amortization or scheduled payments of principal and is not
subject to mandatory redemption, repurchase, prepayment or sinking fund
obligation (other than customary offers to repurchase upon a change of control
or asset sale and customary acceleration rights after an event of default) prior
to the date that is one hundred eighty-one (181) days after the latest Maturity
Date at the time such Indebtedness is incurred, (d) after giving effect thereto
and to the use of the proceeds thereof, (i) no Default or Event of Default shall
exist or result therefrom and (ii) Intermediate Holdings shall be in compliance,
on a pro forma basis, with the financial covenant contained in Section 6.13
(regardless of whether Intermediate Holdings is otherwise required to comply
with such financial covenant at such time) and (e) such Indebtedness is issued
on market terms for the type of Indebtedness issued and for issuers having a
similar credit profile and in any event (other than pricing and premiums) not
materially less favorable to Intermediate Holdings, the Borrower, the Restricted
Subsidiaries and the Lenders than the terms and conditions of this Agreement;
provided that a certificate of Intermediate Holdings as to the satisfaction of
the conditions described in clause (e) above shall be delivered at least five
(5) Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of documentation relating thereto, stating that
Intermediate Holdings has determined in good faith that such terms and
conditions satisfy the foregoing requirements.

“Permitted Refinancing” shall mean any refinancing, restructuring, refunding,
renewal, extension or replacement of Indebtedness permitted hereunder; provided
that (i) the principal amount of such indebtedness is not increased at the time
of such refinancing, restructuring, refunding, renewal, extension or replacement
(except by an amount equal to accrued interest and any reasonable premiums, fees
and expenses incurred, in connection with such refinancing, restructuring,
refunding, renewal, extension or replacement), (ii) the result of such
refinancing, restructuring, refunding, renewal, extension or replacement shall
not be an earlier maturity date or decreased weighted average life of such
Indebtedness and (iii) the terms relating to collateral (if any) and
subordination (if any), and other material terms, taken as a whole, of any such
refinancing, restructuring, refunding, renewal, extension or replacement
indebtedness, and of any agreement entered into and of any instrument issued in
connection therewith, are not materially less favorable (taken as a whole) to
the Loan Parties or the Secured Parties than the terms of the agreements or
instruments governing the Indebtedness being refinanced, refunded, renewed,
restructured, extended or replaced.

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.

“Phase Is” shall have the meaning assigned to such term in the definition of
“Guarantee and Collateral Requirements.”

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) that is covered by Title IV of ERISA, and in respect of which Intermediate
Holdings, the Borrower, any Restricted Subsidiary or any ERISA Affiliate is or,
if such plan were terminated, under Section 4069 of ERISA would be, deemed to be
an “employer” as defined in Section 3(5) of ERISA.

“Platform” shall have the meaning assigned to such term in Section 9.01.

“Post-Increase Revolving Lenders” shall have the meaning assigned to such term
in Section 2.26(b).

“Pre-Increase Revolving Lenders” shall have the meaning assigned to such term in
Section 2.26(b).

 

-34-



--------------------------------------------------------------------------------

“Prime Rate” shall mean the rate of interest per annum determined from time to
time by DBTCA as its prime rate in effect at its principal office in New York
City and notified to the Borrower. The prime rate is a rate set by DBTCA based
upon various factors including DBTCA’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such rate.

“Pro Forma Financial Statements” shall have the meaning assigned to such term in
Section 3.05(a).

“Pro Rata Percentage” of any (a) Revolving Credit Lender at any time shall mean
the percentage of the Total Revolving Credit Commitment represented by such
Lender’s Revolving Credit Commitment and (b) Term Lender at any time shall mean
the percentage of the aggregate Term Loan Commitment represented by such
Lender’s Term Loan Commitment. In the event the Revolving Credit Commitments
shall have expired or been terminated, the Pro Rata Percentages shall be
determined on the basis of the Revolving Credit Commitments most recently in
effect, giving effect to any subsequent assignments.

“Public Company” shall have the meaning assigned to such term in the definition
of “Qualified Public Offering.”

“Public Lender” shall have the meaning assigned to such term in Section 9.01.

“Qualified Public Offering” shall mean the underwritten public offering of
common Equity Interests of Holdings, Intermediate Holdings or the Borrower (the
Person making such offer being the “Public Company”) pursuant to an effective
registration statement filed with the Securities and Exchange Commission in
accordance with the Securities Act that results in at least $75,000,000 of Net
Cash Proceeds to the Public Company.

“Qualified Stock” shall mean any Equity Interests of the Borrower, Intermediate
Holdings or Holdings, other than Disqualified Stock.

“Real Estate” shall mean all real property at any time owned, operated, granted
(as grantor or grantee) or leased (as lessee or sublessee) by the Borrower or a
Restricted Subsidiary, or a Subsidiary in the case of Sections 3.09, 5.08 and
5.14.

“Recipient” shall mean (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Bank, as applicable.

“Refinanced Term Loans” shall have the meaning assigned to such term in
Section 9.08(d).

“Refinancing” shall mean the repayment in full and termination of (i) the
Existing Credit Agreements and (ii) all of the outstanding Indebtedness of
Intermediate Holdings and its subsidiaries, collectively listed on Schedule
1.01(c); provided that the Borrower shall supplement such Schedule as of the
Acquisition Date to add any necessary information with respect to any
outstanding Indebtedness of the Target and its subsidiaries that is to be repaid
in full and terminated on the Acquisition Date.

“Register” shall have the meaning assigned to such term in Section 9.04(d).

“Registered Public Accounting Firm” shall have the meaning specified in the
Securities Laws and shall be independent of Intermediate Holdings as prescribed
by the Securities Laws.

 

-35-



--------------------------------------------------------------------------------

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Fund” shall mean, with respect to any Lender that is a fund or
commingled investment vehicle that invests in bank loans, any other fund that
invests in bank loans and is managed or advised by the same investment advisor
as such Lender or by an Affiliate of such investment advisor.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such Person and such Person’s Affiliates.

“Release” shall mean any release, spill, emission, emptying, leaking, dumping,
pumping, injection, pouring, deposit, disposal, escaping, discharge, dispersal,
leaching or migration into or through the indoor or outdoor environment or into,
through, from, within or upon any building, structure, facility or fixture.

“Repayment Date” shall have the meaning given such term in Section 2.11(a)(i).

“Replacement Term Loans” shall have the meaning assigned to such term in
Section 9.08(d).

“Repricing Event” shall mean (i) any prepayment or repayment of Term Loans with
the proceeds of, or any conversion of Term Loans into, any new or replacement
Indebtedness with an All-in Yield less than the All-in Yield applicable to the
Term Loans subject to such prepayment or repayment and (ii) any amendment to
this Agreement which reduces the All-in Yield applicable to the Term Loans
(including, for the avoidance of doubt, any required assignment by a
non-consenting Lender in connection with any amendment pursuant to
Section 2.21(a)(iv)).

“Required Lenders” shall mean, at any time, Lenders having Loans (excluding
Swingline Loans), L/C Exposure, Swingline Exposure and unused Revolving Credit
Commitments and Term Loan Commitments representing more than 50% of the sum of
all Loans outstanding (excluding Swingline Loans), L/C Exposure, Swingline
Exposure and unused Revolving Credit Commitments and Term Loan Commitments at
such time; provided that the Revolving Loans, L/C Exposure, Swingline Exposure
and unused Revolving Credit Commitments and Term Loan Commitments of any
Defaulting Lender shall be disregarded in the determination of the Required
Lenders at any time.

“Responsible Officer” of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement.

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in
Intermediate Holdings, the Borrower or a Restricted Subsidiary, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any Equity Interests in Intermediate
Holdings, the Borrower or a Restricted Subsidiary.

“Restricted Subsidiary” shall mean a Subsidiary other than an Unrestricted
Subsidiary. Unless the context otherwise requires, “Restricted Subsidiaries”
shall include the Borrower.

“Revolving Credit Borrowing” shall mean a Borrowing comprised of Revolving
Loans.

“Revolving Credit Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Revolving Loans hereunder (and to acquire
participations in Swingline Loans and Letters

 

-36-



--------------------------------------------------------------------------------

of Credit as provided for herein) as such commitment is set forth on Schedule
2.01(a), or in the Assignment and Acceptance pursuant to which such Lender
assumed its Revolving Credit Commitment, as applicable, as the same may be
(a) reduced from time to time pursuant to Section 2.09, (b) increased from time
to time pursuant to Section 2.26 and (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. Unless
the context shall otherwise require, the term “Revolving Credit Commitment”
shall include the Incremental Revolving Credit Commitments.

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the aggregate principal amount at such time of all outstanding Revolving Loans
of such Lender, plus the aggregate amount at such time of such Lender’s L/C
Exposure, plus the aggregate amount at such time of such Lender’s Swingline
Exposure.

“Revolving Credit Lender” shall mean a Lender with a Revolving Credit Commitment
or an outstanding Revolving Loan. Unless the context shall otherwise require,
the term “Revolving Credit Lender” shall include any Incremental Revolving
Lender.

“Revolving Credit Maturity Date” shall mean the date that is five years after
the Closing Date.

“Revolving Loans” shall mean the revolving loans made by the Lenders to the
Borrower pursuant to clause (ii) of Section 2.01(a). Unless the context shall
otherwise require, the term “Revolving Loans” shall include any Incremental
Revolving Loans.

“S&P” shall mean Standard & Poor’s Ratings Service, or any successor thereto.

“Sarbanes-Oxley” shall mean the Sarbanes-Oxley Act of 2002, as amended.

“SEC” shall mean the Securities and Exchange Commission.

“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is between a Loan Party and any Cash Management Bank.

“Secured Parties” shall have the meaning assigned to such term in the Guarantee
and Collateral Agreement.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Securities Laws” shall mean the Securities Act, the Exchange Act,
Sarbanes-Oxley and the applicable accounting and auditing principles, rules,
standards and practices promulgated, approved or incorporated by the SEC or the
Public Company Accounting Oversight Board, as each of the foregoing may be
amended and in effect on any applicable date hereunder.

“Security Documents” shall mean the Mortgages, the Guarantee and Collateral
Agreement and the Escrow Agreement and each of the security agreements,
mortgages and other instruments and documents executed and delivered pursuant to
any of the foregoing.

“Senior Notes” shall mean the 8.25% Senior Notes due 2020 of the Escrow Issuer,
to be assumed by ADS on the Acquisition Date, in an initial aggregate principal
amount of $550,000,000.

“Senior Notes Escrow Agreement” shall mean the “Escrow Agreement”, as defined in
the Senior Notes Indenture.

 

-37-



--------------------------------------------------------------------------------

“Senior Notes Indenture” shall mean the indenture governing the Senior Notes.

“Senior Secured Net Leverage Ratio” shall mean, on any date, the ratio of
(i) Total Consolidated Secured Debt on such date, net of the aggregate amount of
cash and Cash Equivalents (other than cash or Cash Equivalents restricted in
favor of any Person other than the Administrative Agent or any Lender) held on
such date to (ii) Consolidated EBITDA for the period of four consecutive fiscal
quarters most recently ended on or prior to such date.

“Significant Real Property” shall mean (i) the properties so identified on
Schedule 1.01(b) (provided that the Borrower shall supplement such Schedule as
of the Acquisition Date to add any necessary information with respect to the
properties of the Target and its subsidiaries and additional Significant Real
Property acquired by Intermediate Holdings, ADS, the ADS Entities and the IWS
Entities on or after the Closing Date and prior to the Acquisition Date), which
are owned in fee by the Borrower or a Restricted Subsidiary and have an
estimated fair market value in excess of $2,000,000, as reasonably estimated by
the Borrower based on available information including, book value, assessed
value, insured replacement values and existing appraisals, and reasonably
acceptable to the Collateral Agent and (ii) any parcel of real property to which
the Borrower or a Restricted Subsidiary acquires fee title after the Closing
Date with an estimated fair market value after such acquisition in excess of
$2,000,000, as reasonably estimated by the Borrower based on available
information including book value, assessed value, insured replacement values and
existing appraisals, and reasonably acceptable to the Collateral Agent.

“Solvent” and “Solvency” shall mean with respect to any Person on any date of
determination, that on such date (a) the sum of the liabilities (including
contingent liabilities) of such Person does not exceed the present fair saleable
value of such Person’s assets, (b) the present fair saleable value of the assets
of such Person is greater than the total amount that will be required to pay the
probable liabilities (including contingent liabilities) of such Person as they
become absolute and matured, (c) the capital of such Person is not unreasonably
small in relation to its business as conducted on such date, (d) such Person has
not, giving effect to any relevant transactions, incurred debts or other
liabilities, including current obligations, beyond its ability to pay such debts
or other liabilities as they become due (whether at maturity or otherwise) and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Special Purpose Entity” shall mean (i) any Special Purpose Subsidiary or
(ii) any other Person that is engaged in the business of acquiring, selling,
collecting, financing or refinancing accounts (as defined in the UCC as in
effect in any jurisdiction from time to time), other accounts receivable, and/or
related assets.

“Special Purpose Financing” shall mean any financing or refinancing of assets
consisting of or including accounts (as defined in the UCC as in effect in any
jurisdiction from time to time), other accounts receivable, and/or related
assets of the Borrower or any Restricted Subsidiary that have been transferred
to a Special Purpose Entity or made subject to a Lien in a Financing
Disposition.

“Special Purpose Financing Fees” shall mean distributions or payments made
directly or by means of discounts with respect to any participation interest
issued or sold in connection with, and other fees paid to a Person that is not a
Restricted Subsidiary in connection with, any Special Purpose Financing.

“Special Purpose Financing Undertakings” shall mean representations, warranties,
covenants, indemnities, guarantees of performance and (subject to clause (y) of
the proviso below) other agreements and undertakings entered into or provided by
the Borrower or any of its Restricted Subsidiaries that the

 

-38-



--------------------------------------------------------------------------------

Borrower determines in good faith (which determination shall be conclusive) are
customary or otherwise necessary or advisable in connection with a Special
Purpose Financing or a Financing Disposition; provided that (x) it is understood
that Special Purpose Financing Undertakings may consist of or include
(i) reimbursement and other obligations in respect of notes, letters of credit,
surety bonds and similar instruments provided for credit enhancement purposes or
(ii) Hedging Obligations, or other obligations relating to Interest Rate
Agreements, Currency Agreements or Commodities Agreements entered into by the
Borrower or any Restricted Subsidiary, in respect of any Special Purpose
Financing or Financing Disposition, and (y) subject to the preceding clause (x),
any such other agreements and undertakings shall not include any Guarantee of
Indebtedness of a Special Purpose Subsidiary by the Borrower or a Restricted
Subsidiary that is not a Special Purpose Subsidiary.

“Special Purpose Subsidiary” shall mean any Subsidiary of the Borrower that
(a) is engaged solely in (x) the business of acquiring, selling, collecting,
financing or refinancing accounts (as defined in the Uniform Commercial Code as
in effect in any jurisdiction from time to time), other accounts receivable
(including any thereof constituting or evidenced by chattel paper, instruments
or general intangibles), all proceeds thereof and all rights (contractual and
other), collateral and other assets relating thereto, and (y) any business or
activities incidental or related to such business, and (b) is designated as a
“Special Purpose Subsidiary” by the Borrower.

“Specified Representations” shall mean the representations and warranties set
forth in Sections 3.01(a) and (b)(ii), 3.02 (other than clause (b) thereof),
3.04, 3.14, 3.16(a) and (c), 3.19 and 3.20(a).

“SPV” shall have the meaning assigned to such term in Section 9.04(i).

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) established by the Board
for Eurocurrency Liabilities (as defined in Regulation D of the Board).
Eurodollar Loans shall be deemed to constitute Eurocurrency Liabilities and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D. Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, limited liability company, association
or other business entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or more than 50% of the general partnership interests are, at the time any
determination is being made, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

“Subsidiary” shall mean a subsidiary of Intermediate Holdings (unless the
context otherwise requires, “Subsidiaries” shall include the Borrower).

“Subsidiary Guarantor” shall mean each Subsidiary of Intermediate Holdings, ADS
and IWS listed on Schedule 1.01(d) (provided that the Borrower shall supplement
such Schedule as of the Acquisition Date to add any necessary information with
respect to the Target and its subsidiaries), and each other Subsidiary that is
or becomes a party to the Guarantee and Collateral Agreement (other than the
Borrower).

 

-39-



--------------------------------------------------------------------------------

“Swingline Commitment” shall mean the commitment of the Swingline Lender to, in
its discretion, make loans pursuant to Section 2.22, as the same may be reduced
from time to time pursuant to Section 2.09.

“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Revolving Credit Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.

“Swingline Lender” shall mean, as the context may require, (a) DBTCA, acting
through any of its Affiliates or branches, in its capacity as lender of
Swingline Loans hereunder and (b) any other Lender that may become a Swingline
Lender pursuant to Section 2.22(h), with respect to Swingline Loans made by such
Lender.

“Swingline Loan” shall mean any loan made by the Swingline Lender pursuant to
Section 2.22.

“Synthetic Lease” shall mean of any Person (a) a so-called synthetic,
off-balance sheet or tax retention lease, or (b) an agreement for the use or
possession of property creating obligations that do not appear on the balance
sheet of such Person but which, upon the insolvency or bankruptcy of such
Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).

“Target” shall mean Veolia ES Solid Waste, Inc., a Wisconsin corporation.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings (including backup withholding) imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.

“Term Borrowing” shall mean a Borrowing comprised of Term Loans.

“Term Lender” shall mean a Lender with a Term Loan Commitment or an outstanding
Term Loan. Unless the context shall otherwise require, the term “Term Lender”
shall include any Incremental Term Lender.

“Term Loan Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Term Loans hereunder as such commitment is set forth on
Schedule 2.01(a), or in the Assignment and Acceptance pursuant to which such
Lender assumed its Term Loan Commitment, as applicable, as the same may be
(a) reduced from time to time pursuant to Section 2.09 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. Unless the context shall otherwise require, the term
“Term Loan Commitments” shall include the Incremental Term Loan Commitments. As
of the Closing Date, the aggregate principal amount of the Term Loan Commitments
is $1,800,000,000.

“Term Loan Maturity Date” shall mean the date that is seven years after the
Closing Date.

“Term Loan Repayment Dates” shall mean the Repayment Dates and the Incremental
Term Loan Repayment Dates.

“Term Loans” shall mean (i) the Original Term Loans made by the Lenders to the
Escrow Borrower pursuant to clause (i) of Section 2.01(a) and, (ii) the Tranche
B Term Loans and (iii) the Tranche B-2 Term Loans. Unless the context shall
otherwise require, the term “Term Loans” shall include any Incremental Term
Loans and Replacement Term Loans.

 

-40-



--------------------------------------------------------------------------------

“Tranche B Commitment” means, with respect to the Initial Tranche B Lender, its
commitment to make a Tranche B Term Loan on the Amendment No. 1 Effective Date
in an amount not to exceed the principal amount of Original Term Loans required
to be repaid on the Amendment No. 1 Effective Date pursuant to Section 2.13(g).

“Tranche B Lender” means, at any time, any Lender that has a Tranche B
Commitment or a Tranche B Term Loan at such time.

“Tranche B Term Loan” has the meaning set forth in Section 2.01(b).

“Tranche B-2 Commitment” means, with respect to the Initial Tranche B-2 Lender,
its commitment to make a Tranche B-2 Term Loan on the Amendment No. 2 Effective
Date in an amount equal to the aggregate principal amount of all Tranche B Term
Loans outstanding on the Amendment No. 2 Effective Date minus the aggregate
principal amount of the Converted Tranche B Term Loans of all Lenders.

“Tranche B-2 Lender” means, at any time, any Lender that has a Tranche B-2
Commitment or a Tranche B-2 Term Loan at such time.

“Tranche B-2 Term Loan” has the meaning set forth in Section 2.01(c).

“Total Consolidated Debt” shall mean, at any time of determination with respect
to Intermediate Holdings, without duplication, whether classified as
Indebtedness or otherwise on the consolidated balance sheet of Intermediate
Holdings, the Borrower and the Restricted Subsidiaries, (a) the aggregate amount
of Indebtedness of Intermediate Holdings, the Borrower and the Restricted
Subsidiaries for (i) borrowed money or credit obtained or other similar monetary
obligations, direct or indirect, (including any unpaid reimbursement obligations
with respect to Letters of Credit, but excluding any contingent obligations with
respect to Letters of Credit outstanding), (ii) all obligations evidenced by
notes, bonds, debentures, or other similar debt instruments (other than
performance bonds, landfill closure and post closure bonds and related closure
and post-closure liability obligations), (iii) the deferred purchase price of
assets or services (other than trade payables incurred in the ordinary course of
business), and (iv) all obligations, liabilities and Indebtedness relating to
Capital Lease Obligations and Synthetic Leases which correspond to principal,
plus (b) Indebtedness of the type referred to in clause (a) of another Person
Guaranteed by Intermediate Holdings, Borrower and the Restricted Subsidiaries.

“Total Consolidated Secured Debt” shall mean all Total Consolidated Debt secured
by a Lien on property or assets of Intermediate Holdings, the Borrower or a
Restricted Subsidiary.

“Total Leverage Ratio” shall mean, on any date, the ratio of (i) Total
Consolidated Debt on such date to (ii) Consolidated EBITDA for the period of
four consecutive fiscal quarters most recently ended on or prior to such date.

“Total Revolving Credit Commitment” shall mean, at any time, the aggregate
amount of the Revolving Credit Commitments, as in effect on such date. As of the
Closing Date, the aggregate principal amount of the Total Revolving Credit
Commitment is $300,000,000.

“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by Holdings and the Borrower (as assignee of Holdings pursuant to
section 2.9 of the Acquisition Agreement) of the Acquisition Agreement and the
consummation of the transactions contemplated thereby on the Acquisition Date,
(b) the issuance by the Escrow Issuer of the Senior Notes on the Closing Date,
(c) the assumption by ADS of the Senior Notes on the Acquisition Date, (d) the
execution, delivery and performance by the Loan

 

-41-



--------------------------------------------------------------------------------

Parties on the Closing Date of the Loan Documents to be dated as of such date
and to which they are a party and the making of the Borrowings hereunder on the
Closing Date and on the Acquisition Date, (e) the execution, delivery and
performance by ADS and ADS Holdings of the Joinder Agreement on the Acquisition
Date and the assumption by ADS and ADS Holdings of the rights and
responsibilities as the Borrower and Intermediate Holdings, respectively,
hereunder, (f) the execution, delivery and performance by the Loan Parties on
the Acquisition Date of the Loan Documents to be dated as of such date and to
which they are a party, (g) the Refinancing and (h) the application of the
proceeds of the Borrowings, together with the proceeds of the Senior Notes, on
the Acquisition Date to pay for the Transaction Costs.

“Transaction Costs” shall mean, with respect to the Transactions, (a) the
purchase price in connection with the Acquisition, (b) the fees, costs and
expenses incurred in connection with the Transactions and (c) the Refinancing.

“Type” when used in respect of any Loan or Borrowing, shall refer to the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall mean the
Adjusted LIBO Rate and the Alternate Base Rate.

“UBS” shall have the meaning assigned thereto in the definition of “Arrangers.”

“UCC” shall mean the Uniform Commercial Code as in effect from time to time
(except as otherwise specified) in any applicable state or jurisdiction.

“Unrestricted Subsidiary” shall mean (a) each Subsidiary of Intermediate
Holdings listed on Schedule 1.01(e) (provided that the Borrower shall supplement
such Schedule as of the Acquisition Date to add any necessary information with
respect to the Target and its subsidiaries), (b) a Subsidiary of Intermediate
Holdings designated by Intermediate Holdings as an Unrestricted Subsidiary
pursuant to Section 5.17 subsequent to the Acquisition Date and (c) a subsidiary
of an Unrestricted Subsidiary; provided that in no event shall the Borrower be
an Unrestricted Subsidiary.

“Uniform Customs” shall have the meaning assigned to such term in Section 9.07.

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“U.S. Lender” shall mean any Lender that is a “United States person” as defined
in Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” shall have the meaning assigned to such term
in Section 2.20(f)(ii)(B)(iii).

“Wholly Owned Restricted Subsidiary” shall mean a Wholly Owned Subsidiary of
Intermediate Holdings that is a Restricted Subsidiary.

“Wholly Owned Subsidiary” of any Person shall mean a subsidiary of such Person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Equity Interests are, at the time any
determination is being made, owned, Controlled or held by such Person or one or
more wholly owned subsidiaries of such Person or by such Person and one or more
wholly owned subsidiaries of such Person.

 

-42-



--------------------------------------------------------------------------------

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Yield Differential” shall have the meaning assigned to such term in
Section 2.26(b)(ii).

SECTION 1.02. Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
the words “asset” and “property” shall be construed as having the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, (a) any reference in this Agreement to any Loan
Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time, in each case, in accordance with the
express terms of this Agreement, (b) all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Borrower notifies the Administrative Agent that the
Borrower wishes to amend any covenant in Article VI or any related definition to
eliminate the effect of any change in GAAP occurring after the Closing Date on
the operation of such covenant (or if the Administrative Agent notifies the
Borrower that the Required Lenders wish to amend Article VI or any related
definition for such purpose), then the Borrower’s compliance with such covenant
shall be determined on the basis of GAAP in effect immediately before the
relevant change in GAAP became effective, until either such notice is withdrawn
or such covenant is amended in a manner satisfactory to the Borrower and the
Required Lenders and (c) for purposes of determining compliance with any
provision of this Agreement, the determination of whether a lease is to be
treated as an operating lease or capital lease shall be made without giving
effect to any change in accounting for leases pursuant to GAAP resulting from
the implementation of proposed Accounting Standards Update (ASU) Leases (Topic
840) issued August 17, 2010, or any successor proposal.

SECTION 1.03. Pro Forma Calculations. All pro forma calculations permitted or
required to be made by Intermediate Holdings, the Borrower or a Subsidiary
pursuant to this Agreement shall include only those adjustments that would be
(a) permitted or required by Regulation S-X under the Securities Act, together
with those adjustments that (i) have been certified by a Financial Officer of
Intermediate Holdings as having been prepared in good faith based upon
reasonable assumptions and (ii) are based on reasonably detailed written
assumptions reasonably acceptable to the Administrative Agent and (b) required
by the definition of Consolidated EBITDA.

SECTION 1.04. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Credit Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Credit
Borrowing”).

 

-43-



--------------------------------------------------------------------------------

ARTICLE II

The Credits

SECTION 2.01. Commitments.

(a) Subject to the terms and conditions and relying upon the representations and
warranties herein set forth, each Lender agrees, severally and not jointly,
(i) to make a Term Loan to the Borrower on the Closing Date in a principal
amount not to exceed its Original Term Loan Commitment and (ii) to make
Revolving Loans to the Borrower, at any time and from time to time on or after
the Acquisition Date, and until the earlier of the Revolving Credit Maturity
Date and the termination of the Revolving Credit Commitment of such Lender in
accordance with the terms hereof, in an aggregate principal amount at any time
outstanding that will not result in such Lender’s Revolving Credit Exposure
exceeding such Lender’s Revolving Credit Commitment; provided that the aggregate
principal amount of Revolving Loans made on the Acquisition Date shall not
exceed $75,000,000. Within the limits set forth in clause (ii) of the preceding
sentence and subject to the terms, conditions and limitations set forth herein,
the Borrower may borrow, pay or prepay and reborrow Revolving Loans. Amounts
paid or prepaid in respect of Term Loans may not be reborrowed.

(b) Subject to the terms and conditions set forth in Amendment No. 1, the
Initial Tranche B Lender agrees to make a Term Loan to the Borrower (a “Tranche
B Term Loan”) on the Amendment No. 1 Effective Date in a principal amount not to
exceed its Tranche B Commitment. The Tranche B Term Loans may from time to time
be Eurodollar Loans or ABR Loans, as determined by the Borrower and notified to
the Administrative Agent in accordance with Section 2.02; provided that all
Tranche B Term Loans shall on the Amendment No. 1 Effective Date initially be
Eurodollar Loans with an Interest Period equal to the remaining Interest Period
on the Original Term Loans immediately prior to the Amendment No. 1 Effective
Date. Amounts paid or prepaid in respect of Tranche B Term Loans may not be
reborrowed.

(c) Subject to the terms and conditions set forth in Amendment No. 2, (i) the
Initial Tranche B-2 Lender agrees to make a Term Loan to the Borrower (together
with each Loan converted pursuant to clause (ii) below, a “Tranche B-2 Term
Loan”) on the Amendment No. 2 Effective Date in a principal amount not to exceed
its Tranche B-2 Commitment and (ii) each Converted Tranche B Term Loan of each
Amendment No. 2 Consenting Lender shall be refinanced with a Tranche B-2 Term
Loan of equal principal amount of such Lender effective as of the Amendment
No. 2 Effective Date; provided that the Tranche B-2 Term Loans shall initially
consist of Eurodollar Loans with an Interest Period equal to the remaining
Interest Period on the Tranche B Term Loans immediately prior to the Amendment
No. 2 Effective Date. Notwithstanding the foregoing, the Tranche B-2 Term Loans
may from time to time be Eurodollar Loans or ABR Loans, as determined by the
Borrower and notified to the Administrative Agent in accordance with
Section 2.02. Amounts paid or prepaid in respect of Tranche B-2 Term Loans may
not be reborrowed.

(d) (c) Each Lender having an Incremental Loan Commitment, severally and not
jointly, hereby agrees, subject to the terms and conditions and relying upon the
representations and warranties set forth herein and in the applicable
Incremental Loan Assumption Agreement, to make Incremental Loans to the
Borrower, in an aggregate principal amount not to exceed its Incremental Loan
Commitment. Amounts paid or prepaid in respect of Incremental Term Loans may not
be reborrowed.

SECTION 2.02. Loans.

(a) Each Loan (other than Swingline Loans) shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
applicable Commitments; provided that the failure of any Lender to make any Loan
shall not in itself relieve any other Lender of its obligation to lend

 

-44-



--------------------------------------------------------------------------------

hereunder (it being understood, however, that no Lender shall be responsible for
the failure of any other Lender to make any Loan required to be made by such
other Lender). Except for Loans deemed made pursuant to Section 2.02(f) or Loans
made pursuant to Section 2.22, (x) the Loans comprising any Term Borrowing shall
be in an aggregate principal amount that is (i) an integral multiple of
$1,000,000 and not less than $5,000,000 (except, with respect to any Incremental
Term Borrowing, to the extent otherwise provided in the related Incremental Term
Loan Assumption Agreement or (ii) equal to the remaining available balance of
the applicable Commitments and (y) the Loans comprising any Revolving Credit
Borrowing shall be in an aggregate principal amount that is (i) an integral
multiple of $500,000 and not less than $500,000 or (ii) equal to the remaining
available balance of the applicable Commitments.

(b) Subject to Sections 2.02(f), 2.08, 2.15 and 2.22, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
pursuant to Section 2.03. Each Lender may at its option make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement. Borrowings of more than one Type may be outstanding at the same
time; provided further that the Borrower shall not be entitled to request any
Borrowing that, if made, would result in more than twelve Eurodollar Borrowings
outstanding hereunder at any time. For purposes of the foregoing, Borrowings
having different Interest Periods, regardless of whether they commence on the
same date, shall be considered separate Borrowings.

(c) Except with respect to Loans made pursuant to (i) Section 2.02(f) or
(ii) Loans made pursuant to Section 2.22 (which Loans shall be made in
accordance with Section 2.22), each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds to such account in New York City as the Administrative Agent may designate
not later than 2:00 p.m., New York City time, and the Administrative Agent shall
promptly credit the amounts so received to an account designated by the Borrower
in the applicable Borrowing Request or, if a Borrowing shall not occur on such
date because any condition precedent herein specified shall not have been met,
return the amounts so received to the respective Lenders.

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If the Administrative Agent shall have so made funds available then, to the
extent that such Lender shall not have made such portion available to the
Administrative Agent, such Lender agrees, and the Borrower agrees, to repay to
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Borrower to but excluding the date such amount is repaid to the
Administrative Agent at (i) in the case of the Borrower, a rate per annum equal
to the interest rate applicable at the time to the Loans comprising such
Borrowing and (ii) in the case of such Lender, a rate determined by the
Administrative Agent to represent its cost of overnight or short-term funds
(which determination shall be conclusive absent manifest error). If such Lender
shall repay to the Administrative Agent such corresponding amount, such amount
shall constitute such Lender’s Loan as part of such Borrowing for purposes of
this Agreement.

(e) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request any Revolving Credit Borrowing if the Interest Period
requested with respect thereto would end after the Revolving Credit Maturity
Date.

 

-45-



--------------------------------------------------------------------------------

(f) If the Issuing Bank shall not have received from the Borrower the payment
required to be made by Section 2.23(e) within the time specified in such
Section, the Issuing Bank will promptly notify the Administrative Agent of the
L/C Disbursement and the Administrative Agent will promptly notify each
Revolving Credit Lender of such L/C Disbursement and its Pro Rata Percentage
thereof. Each Revolving Credit Lender shall pay by wire transfer of immediately
available funds to the Administrative Agent not later than 2:00 p.m., New York
City time, on such date (or, if such Revolving Credit Lender shall have received
such notice later than 12:00 (noon), New York City time, on any day, not later
than 10:00 a.m., New York City time, on the immediately following Business Day),
an amount equal to such Lender’s Pro Rata Percentage of such L/C Disbursement
(it being understood that (i) if the conditions precedent to borrowing set forth
in Sections 4.01(b) and (c) have been satisfied, such amount shall be deemed to
constitute an ABR Revolving Loan of such Lender and, to the extent of such
payment, the obligations of the Borrower in respect of such L/C Disbursement
shall be discharged and replaced with the resulting ABR Revolving Credit
Borrowing and (ii) if such conditions precedent to borrowing have not been
satisfied, then any such amount paid by any Revolving Credit Lender shall not
constitute a Loan and shall not relieve the Borrower from their obligations to
reimburse such L/C Disbursement), and the Administrative Agent will promptly pay
to the Issuing Bank amounts so received by it from the Revolving Credit Lenders.
The Administrative Agent will promptly pay to the Issuing Bank any amounts
received by it from the Borrower pursuant to Section 2.23(e) prior to the time
that any Revolving Credit Lender makes any payment pursuant to this paragraph
(f); any such amounts received by the Administrative Agent thereafter will be
promptly remitted by the Administrative Agent to the Revolving Credit Lenders
that shall have made such payments and to the Issuing Bank, as their interests
may appear. If any Revolving Credit Lender shall not have made its Pro Rata
Percentage of such L/C Disbursement available to the Administrative Agent as
provided above, such Lender agrees, and the Borrower agrees to pay interest on
such amount, for each day from and including the date such amount is required to
be paid in accordance with this paragraph to but excluding the date such amount
is paid, to the Administrative Agent for the account of the Issuing Bank at
(i) in the case of the Borrower, a rate per annum equal to the interest rate
applicable to ABR Revolving Loans pursuant to Section 2.06(a) and (ii) in the
case of such Lender, for the first such day, the Federal Funds Effective Rate,
and for each day thereafter, the Alternate Base Rate.

SECTION 2.03. Borrowing Procedure. In order to request a Borrowing (other than a
Swingline Loan, a deemed Borrowing pursuant to Section 2.02(f) or a Mandatory
Borrowing pursuant to Section 2.22(f), in each case, as to which this
Section 2.03 shall not apply), the Borrower shall notify the Administrative
Agent of such request by telephone (a) in the case of a Eurodollar Borrowing,
not later than 12:00 (noon), New York City time, three Business Days before a
proposed Borrowing and (b) in the case of an ABR Borrowing, not later than 11:00
a.m., New York City time, on the Business Day of a proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable, and shall be confirmed
promptly by hand delivery or fax to the Administrative Agent of a written
Borrowing Request and shall specify the following information: (i) whether the
Borrowing then being requested is to be a Term Borrowing, an Incremental Term
Borrowing or a Revolving Credit Borrowing, and whether such Borrowing is to be a
Eurodollar Borrowing or an ABR Borrowing (provided that, until the
Administrative Agent shall have notified the Borrower that the primary
syndication of the Commitments has been completed (which notice shall be given
as promptly as practicable and, in any event, within 30 days after the Closing
Date), the Borrower shall not be permitted to request a Eurodollar Borrowing
with an Interest Period in excess of one month); (ii) the date of such Borrowing
(which shall be a Business Day); (iii) the number and location of the account to
which funds are to be disbursed; (iv) the amount of such Borrowing; and (v) if
such Borrowing is to be a Eurodollar Borrowing, the Interest Period with respect
thereto; provided that, notwithstanding any contrary specification in any
Borrowing Request, each requested Borrowing shall comply with the requirements
set forth in Section 2.02. If no election as to the Type of Borrowing is
specified in any such notice, then the requested Borrowing shall be an ABR
Borrowing. If no Interest Period with respect to any Eurodollar Borrowing is
specified in any such notice, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration. The Administrative Agent shall
promptly advise the applicable Lenders of any notice given pursuant to this
Section 2.03 (and the contents thereof), and of each Lender’s Pro Rata
Percentage of the requested Borrowing.

 

-46-



--------------------------------------------------------------------------------

SECTION 2.04. Evidence of Debt; Repayment of Loans.

(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender (i) the principal amount of each Term Loan
of such Lender as provided in Section 2.11 and (ii) the then unpaid principal
amount of each Revolving Loan of such Lender on the Revolving Credit Maturity
Date. The Borrower hereby further promises to pay to the Swingline Lender the
then unpaid principal amount of each Swingline Loan on the earlier to occur of
(i) the date ten Business Days after such Loan is made and (ii) the Revolving
Credit Maturity Date.

Each Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender to the Borrower from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time under this Agreement.

(b) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Class and Type thereof and, if
applicable, the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower or any Guarantor and each
Lender’s share thereof.

(c) The entries made in the accounts maintained pursuant to paragraphs (b) and
(c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligations of the Borrower to repay the Loans in
accordance with their terms.

(d) Any Lender may request that Loans made by it hereunder be evidenced by a
promissory note. In such event, the Borrower shall execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in a form and substance reasonably acceptable to the Administrative Agent and
the Borrower. Notwithstanding any other provision of this Agreement, in the
event any Lender shall request and receive such a promissory note, the interests
represented by such note shall at all times (including after any assignment of
all or part of such interests pursuant to Section 9.04) be represented by one or
more promissory notes payable to the payee named therein or its registered
assigns.

SECTION 2.05. Fees.

(a) From and after the Acquisition Date, the Borrower agrees to pay to each
Revolving Credit Lender, through the Administrative Agent, on the last Business
Day of March, June, September and December in each year and on each date on
which any Revolving Credit Commitment of such Lender shall expire or be
terminated as provided herein, a commitment fee (a “Commitment Fee”) equal to
0.50% per annum on the daily unused amount of the Revolving Credit Commitment of
such Lender during the preceding quarter (or other period commencing with the
Acquisition Date or ending with the Revolving Credit Maturity Date or the date
on which the Revolving Credit Commitments of such Lender shall expire or be
terminated). All Commitment Fees shall be computed on the basis of the actual
number of days elapsed in a year of 360 days. For purposes of calculating
Commitment Fees only, no portion of the Revolving Credit Commitments shall be
deemed utilized as a result of outstanding Swingline Loans.

 

-47-



--------------------------------------------------------------------------------

(b) The Borrower agrees to pay to the Administrative Agent, for its own account,
the administrative fees set forth in the Fee Letter at the times and in the
amounts specified therein (the “Administrative Agent Fees”).

(c) The Borrower agrees to pay (i) to each Revolving Credit Lender, through the
Administrative Agent, on the last Business Day of March, June, September and
December of each year and on the date on which the Revolving Credit Commitment
of such Lender shall expire or be terminated as provided herein (if different
from the last Business Day of one of the above mentioned months), a fee (an “L/C
Participation Fee”) calculated on such Lender’s Pro Rata Percentage of the daily
aggregate L/C Exposure (excluding the portion thereof attributable to
unreimbursed L/C Disbursements) during the preceding quarter (or shorter period
commencing with the Acquisition Date or ending with the Revolving Credit
Maturity Date or the date on which all Letters of Credit have been canceled or
have expired and the Revolving Credit Commitments of all Lenders shall have been
terminated) at a rate per annum equal to the Applicable Margin used to determine
the interest rate on Revolving Credit Borrowings comprised of Eurodollar Loans
pursuant to Section 2.06(b) and (ii) to the Issuing Bank with respect to each
Letter of Credit (x) a fronting fee which shall accrue at the greater of (A) a
rate equal to 0.125% on the average daily amount of the L/C Exposure (excluding
any portion thereof attributable to unpaid reimbursement obligations pursuant to
Section 2.23(e)) and (B) $500 per annum, in each case during the period from and
including the Acquisition Date to but excluding the later of the date of
termination of the Revolving Credit Commitments and the date on which there
ceases to be any L/C Exposure as well as (y) the customary issuance and drawing
fees and the standard documentation, administration, payment and cancellation
charges specified from time to time by the Issuing Bank (the “Issuing Bank
Fees”). All L/C Participation Fees and Issuing Bank Fees shall be computed on
the basis of the actual number of days elapsed in a year of 360 days.

(d) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that the Issuing Bank Fees shall be paid directly to the Issuing
Bank. Once paid, none of the Fees shall be refundable under any circumstances.

SECTION 2.06. Interest on Loans.

(a) Subject to the provisions of Section 2.07, the Loans comprising each ABR
Borrowing, including each Swingline Loan, shall bear interest (computed on the
basis of the actual number of days elapsed over a year of 365 or 366 days, as
applicable, at all times and calculated from and including the date of such
Borrowing to but excluding the date of repayment thereof) at a rate per annum
equal to the Alternate Base Rate plus the Applicable Margin.

(b) Subject to the provisions of Section 2.07, the Loans comprising each
Eurodollar Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

(c) Interest on each Loan shall be payable on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this Agreement. The
applicable Alternate Base Rate or Adjusted LIBO Rate for each Interest Period or
day within an Interest Period, as the case may be, shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

SECTION 2.07. Default Interest. If the Borrower shall default in the payment of
any principal of or interest on any Loan or any other amount due hereunder or
under any other Loan Document, by acceleration or otherwise, then, until such
defaulted amount shall have been paid in full, to the extent

 

-48-



--------------------------------------------------------------------------------

permitted by law, all overdue amounts under this Agreement and the other Loan
Documents shall bear interest (after as well as before judgment), payable on
demand, (a) in the case of principal, at the rate otherwise applicable to such
Loan pursuant to Section 2.06 plus 2.00% per annum and (b) in all other cases,
at a rate per annum (computed on the basis of the actual number of days elapsed
over a year of 360 days at all times) equal to the rate that would be applicable
to an ABR Loan plus 2.00% per annum.

SECTION 2.08. Alternate Rate of Interest. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurodollar Borrowing the Administrative Agent shall have determined
that (i) Dollar deposits in the principal amounts of the Loans comprising such
Borrowing are not generally available in the London interbank market, (ii) the
rates at which such Dollar deposits are being offered will not adequately and
fairly reflect the cost to the Lenders holding a majority in principal amount of
the Loans affected thereby of making or maintaining Eurodollar Loans during such
Interest Period or (iii) reasonable means do not exist for ascertaining the
Adjusted LIBO Rate, the Administrative Agent shall, as soon as practicable
thereafter, give written or fax notice of such determination to the Borrower and
the Lenders. In the event of any such determination, until the Administrative
Agent shall have advised the Borrower and the Lenders that the circumstances
giving rise to such notice no longer exist, any request by the Borrower for a
Eurodollar Borrowing pursuant to Section 2.03 or Section 2.10 shall be deemed to
be a request for an ABR Borrowing. Each determination by the Administrative
Agent under this Section 2.08 shall be conclusive absent manifest error.

SECTION 2.09. Termination and Reduction of Commitments.

(a) The Term Loan Commitments (other than any Incremental Term Loan Commitments,
which shall terminate as provided in the related Incremental Term Loan
Assumption Agreement) shall automatically terminate upon the making of the Term
Loans on the Closing Date. The Revolving Credit Commitments and the Swingline
Commitment shall automatically terminate on the Revolving Credit Maturity Date.
The L/C Commitment shall automatically terminate on the earlier to occur of
(i) the termination of the Revolving Credit Commitments and (ii) the date 5 days
prior to the Revolving Credit Maturity Date. Notwithstanding the foregoing, all
the Commitments shall automatically terminate at 5:00 p.m., New York City time,
on October 9, 2012, if the initial Credit Event shall not have occurred by such
time.

(b) Upon at least three Business Days’ prior irrevocable written or fax notice
to the Administrative Agent, the Borrower may at any time in whole permanently
terminate, or from time to time in part permanently reduce, unutilized portions
of the Revolving Credit Commitments or the Swingline Commitment; provided that
(i) each partial reduction of the Revolving Credit Commitments shall be in an
integral multiple of $1,000,000 and in a minimum amount of $5,000,000, (ii) each
partial reduction of the Swingline Commitment shall be in an integral multiple
of $250,000 and in a minimum amount of $1,000,000, (iii) the Total Revolving
Credit Commitment shall not be reduced to an amount that is less than the
Aggregate Revolving Credit Exposure at the time and (iv) any such termination or
reduction notice may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.

(c) Each reduction in the Term Loan Commitments or the Revolving Credit
Commitments hereunder shall be made ratably among the Lenders in accordance with
their respective applicable Commitments. The Borrower shall pay to the
Administrative Agent for the account of the applicable Lenders, on the date of
each termination or reduction, the Commitment Fees on the amount of the
Revolving Credit Commitments so terminated or reduced accrued to but excluding
the date of such termination or reduction.

 

-49-



--------------------------------------------------------------------------------

(d) The Tranche B Commitments shall automatically terminate upon the funding of
the Tranche B Term Loans to be made on the Amendment No. 1 Effective Date.

(e) The Tranche B-2 Commitments shall automatically terminate upon the funding
of the Tranche B-2 Term Loans to be made on the Amendment No. 2 Effective Date.

SECTION 2.10. Conversion and Continuation of Borrowings. The Borrower shall have
the right at any time upon delivery of an irrevocable Interest Election Request
to the Administrative Agent (a) not later than 12:00 (noon), New York City time,
one Business Day prior to conversion, to convert any Eurodollar Borrowing into
an ABR Borrowing, (b) not later than 12:00 (noon), New York City time, three
Business Days prior to conversion or continuation, to convert any ABR Borrowing
into a Eurodollar Borrowing or to continue any Eurodollar Borrowing as a
Eurodollar Borrowing for an additional Interest Period and (c) not later than
12:00 (noon), New York City time, three Business Days prior to conversion, to
convert the Interest Period with respect to any Eurodollar Borrowing to another
permissible Interest Period, subject in each case to the following:

(i) until the Administrative Agent shall have notified the Borrower that the
primary syndication of the Commitments has been completed (which notice shall be
given as promptly as practicable and, in any event, within 30 days after the
Closing Date), no ABR Borrowing may be converted into a Eurodollar Borrowing
with an Interest Period in excess of one month;

(ii) each conversion or continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;

(iii) if less than all the outstanding principal amount of any Borrowing shall
be converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;

(iv) each conversion shall be effected by each Lender and the Administrative
Agent by recording for the account of such Lender the new Loan of such Lender
resulting from such conversion and reducing the Loan (or portion thereof) of
such Lender being converted by an equivalent principal amount; accrued interest
on any Eurodollar Loan (or portion thereof) being converted shall be paid by the
Borrower at the time of conversion;

(v) if any Eurodollar Borrowing is converted at a time other than the end of the
Interest Period applicable thereto, the Borrower shall pay, upon demand, any
amounts due to the Lenders pursuant to Section 2.16;

(vi) any portion of a Borrowing maturing or required to be repaid in less than
one month may not be converted into or continued as a Eurodollar Borrowing;

(vii) any portion of a Eurodollar Borrowing that cannot be continued as a
Eurodollar Borrowing by reason of the immediately preceding clause (vi) shall be
automatically converted at the end of the Interest Period in effect for such
Borrowing into an ABR Borrowing;

(viii) no Interest Period may be selected for any Eurodollar Term Borrowing that
would end later than a Term Loan Repayment Date occurring on or after the first
day of such Interest Period if, after giving effect to such selection, the
aggregate outstanding amount of (A) the Eurodollar Term Borrowings comprised of
Term Loans or Other Term Loans, as applicable, with

 

-50-



--------------------------------------------------------------------------------

Interest Periods ending on or prior to such Term Loan Repayment Date and (B) the
ABR Term Borrowings comprised of Term Loans or Other Term Loans, as applicable,
would not be at least equal to the principal amount of Term Borrowings to be
paid on such Term Loan Repayment Date; and

(ix) after the occurrence and during the continuance of a Default or Event of
Default, no outstanding Loan may be converted into, or continued as, a
Eurodollar Loan.

Each Interest Election Request pursuant to this Section 2.10 shall be
irrevocable and shall specify (i) the identity and amount of the Borrowing that
the Borrower requests be converted or continued, (ii) whether such Borrowing is
to be converted to or continued as a Eurodollar Borrowing or an ABR Borrowing,
(iii) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day) and (iv) if such Borrowing is to be converted to or
continued as a Eurodollar Borrowing, the Interest Period with respect thereto.
If no Interest Period is specified in any such notice with respect to any
conversion to or continuation as a Eurodollar Borrowing, the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall promptly advise the Lenders of any notice given
pursuant to this Section 2.10 and of each Lender’s Pro Rata Percentage of any
converted or continued Borrowing. If the Borrower shall not have given notice in
accordance with this Section 2.10 to continue any Borrowing into a subsequent
Interest Period (and shall not otherwise have given notice in accordance with
this Section 2.10 to convert such Borrowing), such Borrowing shall, at the end
of the Interest Period applicable thereto (unless repaid pursuant to the terms
hereof), automatically be converted into an ABR Borrowing.

SECTION 2.11. Repayment of Term Borrowings.

(a) (i) The Borrower shall pay to the Administrative Agent, for the account of
the Lenders, on the dates set forth below, or if any such date is not a Business
Day, on the next preceding Business Day (each such date being called a
“Repayment Date”), a principal amount of the Term Loans other than Other Term
Loans (as adjusted from time to time pursuant to Sections 2.11(b), 2.12, 2.13(e)
and 2.26(d)) equal to the amount set forth below for such date, together in each
case with accrued and unpaid interest on the principal amount to be paid to but
excluding the date of such payment:

 

Repayment Date

   Amount  

March 31, 2013

   $ 4,500,000   

June 30, 2013

   $ 4,500,000   

September 30, 2013

   $ 4,500,000   

December 31, 2013

   $ 4,500,000   

March 31, 2014

   $ 4,500,000   

June 30, 2014

   $ 4,500,000   

September 30, 2014

   $ 4,500,000   

December 31, 2014

   $ 4,500,000   

March 30, 2015

   $ 4,500,000   

June 30, 2015

   $ 4,500,000   

September 30, 2015

   $ 4,500,000   

December 31, 2015

   $ 4,500,000   

March 31, 2016

   $ 4,500,000   

June 30, 2016

   $ 4,500,000   

September 30, 2016

   $ 4,500,000   

December 31, 2016

   $ 4,500,000   

March 31, 2017

   $ 4,500,000   

June 30, 2017

   $ 4,500,000   

 

-51-



--------------------------------------------------------------------------------

Repayment Date

   Amount  

September 30, 2017

   $ 4,500,000   

December 31, 2017

   $ 4,500,000   

March 31, 2018

   $ 4,500,000   

June 30, 2018

   $ 4,500,000   

September 30, 2018

   $ 4,500,000   

December 31, 2018

   $ 4,500,000   

March 31, 2019

   $ 4,500,000   

June 30, 2019

   $ 4,500,000   

Term Loan Maturity Date

   $ 1,683,000,000   

(ii) The Borrower shall pay to the Administrative Agent, for the account of the
Incremental Term Lenders, on each Incremental Term Loan Repayment Date, a
principal amount of the Other Term Loans (as adjusted from time to time pursuant
to Sections 2.11(b), 2.12 and 2.13(e)) equal to the amount set forth for such
date in the applicable Incremental Term Loan Assumption Agreement, together in
each case with accrued and unpaid interest on the principal amount to be paid to
but excluding the date of such payment.

(b) In the event and on each occasion that the Term Loan Commitments shall be
reduced or shall expire or terminate other than as a result of the making of a
Term Loan, the installments payable on each Repayment Date shall be reduced pro
rata by an aggregate amount equal to the amount of such reduction, expiration or
termination.

(c) To the extent not previously paid, all Term Loans and Other Term Loans shall
be due and payable on the Term Loan Maturity Date and the applicable Incremental
Term Loan Maturity Date, respectively, together with accrued and unpaid interest
on the principal amount to be paid to but excluding the date of payment.

(d) All repayments pursuant to this Section 2.11 shall be subject to
Section 2.16, but shall otherwise be without premium or penalty.

SECTION 2.12. Voluntary Prepayment.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing, in whole or in part, upon at least three Business Days’
prior written or fax notice (or telephone notice promptly confirmed by written
or fax notice) in the case of Eurodollar Loans, or written or fax notice (or
telephone notice promptly confirmed by written or fax notice) at least one
Business Day prior to the date of prepayment in the case of ABR Loans, to the
Administrative Agent before 12:00 (noon), New York City time; provided that each
partial prepayment shall be in an amount (x) with respect to Term Loans, that is
an integral multiple of $1,000,000 and not less than $5,000,000 (or such lesser
amount as is acceptable to the Administrative Agent in any given case), (y) with
respect to Revolving Loans, that is an integral multiple of $100,000 and not
less than $250,000 (or such lesser amount as is acceptable to the Administrative
Agent in any given case) and (z) with respect to Swingline Loans, that is an
integral multiple of $100,000 and not less than $250,000 (or such lesser amount
as is acceptable to the Administrative Agent in any given case).

(b) Voluntary prepayments of Term Loans shall be applied against the remaining
scheduled installments of principal due in respect of the Term Loans under
Section 2.11 as directed by the Borrower (or, absent such directions, in direct
order of maturity).

(c) Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the Borrower to

 

-52-



--------------------------------------------------------------------------------

prepay such Borrowing by the amount stated therein on the date stated therein;
provided that a notice of prepayment may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied; provided
further, that the provisions of Section 2.16 shall apply with respect to any
such revocation or extension. All prepayments under this Section 2.12 shall be
subject to Sections 2.12(d) and 2.16 but otherwise without premium or penalty.
All prepayments under this Section 2.12 (other than prepayments of ABR Revolving
Loans that are not made in connection with the termination or permanent
reduction of the Revolving Credit Commitments) shall be accompanied by accrued
and unpaid interest on the principal amount to be prepaid to but excluding the
date of payment.

(d) Upon any voluntary prepayment of Term Loans pursuant to this Section 2.12 in
connection with a Repricing Event on or prior to the date that is 180 days after
the Amendment No. 12 Effective Date, the Borrower shall pay a prepayment fee of
one percent (1.00%) of the principal amount of the Term Loans so prepaid or
subject to such Repricing Event, as applicable.

SECTION 2.13. Mandatory Prepayments.

(a) In the event of any termination of all the Revolving Credit Commitments, the
Borrower shall, on the date of such termination, repay or prepay all of their
outstanding Revolving Credit Borrowings and all outstanding Swingline Loans and
replace or cause to be canceled (or make other arrangements satisfactory to the
Administrative Agent and the Issuing Bank in its sole and absolute discretion
with respect to) all outstanding Letters of Credit. If, after giving effect to
any partial reduction of the Revolving Credit Commitments or at any other time,
the Aggregate Revolving Credit Exposure would exceed the Total Revolving Credit
Commitment, then the Borrower shall, on the date of such reduction or at such
other time, repay or prepay Revolving Credit Borrowings or Swingline Loans (or a
combination thereof) and, after the Revolving Credit Borrowings and Swingline
Loans shall have been repaid or prepaid in full, replace or cause to be canceled
(or make other arrangements satisfactory to the Administrative Agent and the
Issuing Bank in its sole and absolute discretion with respect to) Letters of
Credit in an amount sufficient to eliminate such excess.

(b) Not later than the third Business Day following the receipt of Net Cash
Proceeds in respect of any Asset Sale occurring on or after the Closing Date
(or, with respect to any Asset Sale occurring on or after the Closing Date and
prior to the Acquisition Date, not later than the third Business Day following
the Acquisition Date), the Borrower shall apply 100% of the Net Cash Proceeds
received with respect thereto to prepay outstanding Term Loans in accordance
with Section 2.13(e) to the extent such Net Cash Proceeds, together with the Net
Cash Proceeds of all Asset Sales prior to the date of such sale, exceed
$25,000,000 in any fiscal year.

(c) No later than the earlier of (i) 105 days after the end of each fiscal year
of Intermediate Holdings, commencing with the fiscal year ending on December 31,
2013 and (ii) 15 days after the date on which the financial statements with
respect to such period are delivered pursuant to Section 5.01(a), the Borrower
shall prepay outstanding Term Loans in accordance with Section 2.13(e) in an
aggregate principal amount equal to (x) the ECF Percentage of Excess Cash Flow
for the fiscal year then ended minus (y) voluntary prepayments of Term Loans
under Section 2.12 during such fiscal year and after the Acquisition Date, but
only to the extent that the Indebtedness so prepaid by its terms cannot be
reborrowed or redrawn and such prepayments do not occur in connection with a
refinancing of all or any portion of such Indebtedness.

(d) In the event that any Loan Party or a Restricted Subsidiary shall receive
Net Cash Proceeds from the issuance or incurrence of Indebtedness for money
borrowed of any Loan Party or a Restricted

 

-53-



--------------------------------------------------------------------------------

Subsidiary (other than any cash proceeds from the issuance of Indebtedness for
money borrowed permitted pursuant to Section 6.03), the Borrower shall,
substantially simultaneously with (and in any event not later than the third
Business Day next following or, in the case of any such issuance or incurrence
of Indebtedness occurring after the Closing Date and prior to the Acquisition
Date, not later than the third Business Day following the Acquisition Date) the
receipt of such Net Cash Proceeds by such Loan Party or such Restricted
Subsidiary, apply an amount equal to 100% of such Net Cash Proceeds to prepay
outstanding Term Loans in accordance with Section 2.13(e).

(e) Mandatory prepayments of outstanding Term Loans under this Agreement shall
be allocated pro rata between the Term Loans and the Other Term Loans and
applied in the case of the first four installments, in direct order of maturity
and thereafter, pro rata against the remaining scheduled installments of
principal due in respect of the Term Loans and the Other Term Loans under
Sections 2.11(a)(i) and (ii), respectively; provided that such mandatory
prepayments shall be applied first to Term Loans that are ABR Loans to the full
extent thereof before application to Term Loans that are Eurodollar Loans;
provided, further, that if a Lender rejects its applicable share of such
mandatory prepayments, then such mandatory prepayments shall be applied pro rata
across ABR Loans and Eurodollar Loans. To the extent the amount of any mandatory
prepayment required under Section 2.13(b), (c) or (d) exceeds the aggregate
principal amount of Term Loans then outstanding under this Agreement, such
excess shall be applied to permanently reduce the then outstanding Revolving
Credit Commitments in an amount equal to such excess.

(f) The Borrower shall deliver to the Administrative Agent, at the time of each
prepayment required under this Section 2.13, (i) a certificate signed by a
Financial Officer of the Borrower setting forth in reasonable detail the
calculation of the amount of such prepayment to be paid by the Borrower (other
than in connection with a mandatory prepayment under Section 2.13(c) to the
extent such calculation is set forth in the compliance certificate delivered
pursuant to Section 5.02(a)) and (ii) (other than in connection with a mandatory
prepayment under Section 2.13(a)) at least three Business Days prior written
notice of such prepayment. Each notice of prepayment shall specify the
prepayment date, the Type of each Loan being prepaid and the principal amount of
each Loan (or portion thereof) to be prepaid. All prepayments of Borrowings
under this Section 2.13 shall be subject to Section 2.16, but shall otherwise be
without premium or penalty, and shall be accompanied by accrued and unpaid
interest on the principal amount to be prepaid to but excluding the date of
payment (other than prepayments of ABR Revolving Loans that are not made in
connection with the termination or permanent reduction of the Revolving Credit
Commitments).

(g) The Borrower shall prepay all Original Term Loans on the Amendment No. 1
Effective Date.

(h) The Borrower shall prepay all Tranche B Term Loans that are not Converted
Tranche B Term Loans on the Amendment No. 2 Effective Date.

SECTION 2.14. Reserve Requirements; Change in Circumstances.

(a) Notwithstanding any other provision of this Agreement, if any Change in Law
shall (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of or credit extended by any Lender or the
Issuing Bank (except any such reserve requirement which is reflected in the
Adjusted LIBO Rate), (ii) subject any Recipient to any Taxes (other than any
Excluded Taxes, or any Indemnified Taxes or Other Taxes indemnifiable under
Section 2.20) on or in respect of its loans, loan payments, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto or (iii) shall impose on such Lender or the
Issuing Bank or the London interbank market any other condition (other than
Taxes) affecting this Agreement or Eurodollar Loans made by such Lender or any
Letter of

 

-54-



--------------------------------------------------------------------------------

Credit or participation therein, and the result of any of the foregoing shall be
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
making or maintaining any Eurodollar Loan (or, in the case of any Change in Law
with respect to Taxes, any Loan) or increase the cost to any Lender, the Issuing
Bank or such other Recipient of issuing or maintaining any Letter of Credit or
purchasing or maintaining a participation therein or to reduce the amount of any
sum received or receivable by such Lender, the Issuing Bank or such other
Recipient hereunder (whether of principal, interest or otherwise) by an amount
deemed by such Lender, the Issuing Bank or such other Recipient to be material,
then the Borrower will pay to such Lender, the Issuing Bank or such other
Recipient, as the case may be, upon demand such additional amount or amounts as
will compensate such Lender, the Issuing Bank or such other Recipient, as the
case may be, for such additional costs incurred or reduction suffered.

(b) If any Lender or the Issuing Bank shall have determined that any Change in
Law regarding capital adequacy or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Bank’s
capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made or
participations in Letters of Credit purchased by such Lender pursuant hereto or
the Letters of Credit issued by the Issuing Bank pursuant hereto to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy or liquidity) by an amount deemed by such Lender or the Issuing Bank to
be material, then from time to time the Borrower shall pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuing Bank or such Lender’s or the Issuing Bank’s
holding company for any such reduction suffered.

(c) A certificate of a Lender, an Issuing Bank or such other Recipient setting
forth the amount or amounts necessary to compensate such Lender, the Issuing
Bank or such other Recipient or the holding company of either, as applicable, as
specified in paragraph (a) or (b) above shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender,
the Issuing Bank or such other Recipient the amount shown as due on any such
certificate delivered by it within 10 days after its receipt of the same.

(d) Failure or delay on the part of any Lender, the Issuing Bank or such other
Recipient to demand compensation for any increased costs or reduction in amounts
received or receivable or reduction in return on capital shall not constitute a
waiver of such Lender’s, the Issuing Bank’s or such other Recipient’s right to
demand such compensation; provided that the Borrower shall not be under any
obligation to compensate any Lender, the Issuing Bank or such other Recipient
under paragraph (a) or (b) above with respect to increased costs or reductions
with respect to any period prior to the date that is 180 days prior to such
request; provided further that the foregoing limitation shall not apply to any
increased costs or reductions arising out of the retroactive application of any
Change in Law within such 180-day period. The protection of this Section 2.14
shall be available to each Lender, the Issuing Bank and each other Recipient
regardless of any possible contention of the invalidity or inapplicability of
the Change in Law that shall have occurred or been imposed.

 

-55-



--------------------------------------------------------------------------------

SECTION 2.15. Change in Legality.

(a) Notwithstanding any other provision of this Agreement, if any Change in Law
shall make it unlawful for any Lender to make or maintain any Eurodollar Loan or
to give effect to its obligations as contemplated hereby with respect to any
Eurodollar Loan, then, by written notice to the Borrower and to the
Administrative Agent:

(i) such Lender may declare that Eurodollar Loans will not thereafter (for the
duration of such unlawfulness) be made by such Lender hereunder (or be continued
for additional Interest Periods) and ABR Loans will not thereafter (for such
duration) be converted into Eurodollar Loans, whereupon any request for a
Eurodollar Borrowing (or to convert an ABR Borrowing to a Eurodollar Borrowing
or to continue a Eurodollar Borrowing for an additional Interest Period) shall,
as to such Lender only, be deemed a request for an ABR Loan (or a request to
continue an ABR Loan as such or to convert a Eurodollar Loan into an ABR Loan,
as the case may be), unless such declaration shall be subsequently withdrawn;
and

(ii) such Lender may require that all outstanding Eurodollar Loans made by it be
converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in paragraph (b) below.

(b) For purposes of this Section 2.15, a notice to the Borrower by any Lender
shall be effective as to each Eurodollar Loan made by such Lender, if lawful, on
the last day of the Interest Period then applicable to such Eurodollar Loan; in
all other cases such notice shall be effective on the date of receipt by the
Borrower.

SECTION 2.16. Breakage. The Borrower shall indemnify each Lender against any
loss or expense that such Lender may sustain or incur as a consequence of
(a) any event, other than a default by such Lender in the performance of its
obligations hereunder, which results in (i) such Lender receiving or being
deemed to receive any amount on account of the principal of any Eurodollar Loan
prior to the end of the Interest Period in effect therefor, (ii) the conversion
of any Eurodollar Loan to an ABR Loan, or the conversion of the Interest Period
with respect to any Eurodollar Loan, in each case other than on the last day of
the Interest Period in effect therefor, or (iii) any Eurodollar Loan to be made
by such Lender (including any Eurodollar Loan to be made pursuant to a
conversion or continuation under Section 2.10) not being made after notice of
such Loan shall have been given by the Borrower hereunder (any of the events
referred to in this clause (a) being called a “Breakage Event”) or (b) any
default in the making of any payment or prepayment required to be made
hereunder. In the case of any Breakage Event, such loss shall include an amount
equal to the excess, as reasonably determined by such Lender, of (i) its cost of
obtaining funds for the Eurodollar Loan that is the subject of such Breakage
Event for the period from the date of such Breakage Event to the last day of the
Interest Period in effect (or that would have been in effect) for such Loan over
(ii) the amount of interest likely to be realized by such Lender in redeploying
the funds released or not utilized by reason of such Breakage Event for such
period. A certificate of any Lender setting forth in reasonable detail any
amount or amounts which such Lender is entitled to receive pursuant to this
Section 2.16 shall be delivered to the Borrower and shall be conclusive absent
manifest error.

SECTION 2.17. Pro Rata Treatment. Except (a) with respect to an assignment of
Term Loans to Intermediate Holdings, the Borrower or a Subsidiary pursuant to
Section 9.04(l), (b) with respect to extensions of the Term Loan Maturity Date
or the Revolving Credit Maturity Date as provided in Section 2.27, (c) with
respect to the prepayment in full of the Loans and termination of the
Commitments of a non-consenting Lender as provided in Section 2.21, and (d) as
provided below in this Section 2.17 with respect to Swingline Loans, subject to
the express provisions of this Agreement which require, or permit, differing
payments to be made to Non-Defaulting Lenders as opposed to Defaulting Lenders,
and as required under Section 2.15, each Borrowing, each payment or prepayment
of principal of any Borrowing, each payment of interest on the Loans, each
payment of the Commitment Fees, each reduction of the Term Loan Commitments or
the Revolving Credit Commitments and each conversion of any Borrowing to or
continuation of any Borrowing as a Borrowing of any Type shall be allocated pro
rata among the Lenders in accordance with their respective applicable
Commitments (or, if such Commitments shall have expired or been terminated, in
accordance with the respective principal amounts of their outstanding Loans).
For purposes of determining the available Revolving Credit Commitments of the
Lenders at any time, each

 

-56-



--------------------------------------------------------------------------------

outstanding Swingline Loan shall be deemed to have utilized the Revolving Credit
Commitments of the Lenders (including those Lenders which shall not have made
Swingline Loans) pro rata in accordance with such respective Revolving Credit
Commitments. Each Lender agrees that in computing such Lender’s portion of any
Borrowing to be made hereunder, the Administrative Agent may, in its discretion,
round each Lender’s percentage of such Borrowing to the next higher or lower
whole Dollar amount.

SECTION 2.18. Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower or any other Loan Party, or pursuant to a secured claim under
Section 506 of the Bankruptcy Code or other security or interest arising from,
or in lieu of, such secured claim, received by such Lender under any applicable
bankruptcy, insolvency or other similar law or otherwise, or by any other means,
obtain payment (voluntary or involuntary) in respect of any Loan or L/C
Disbursement as a result of which the unpaid principal portion of its Loans and
participations in L/C Disbursements shall be proportionately less than the
unpaid principal portion of the Loans and participations in L/C Disbursements of
any other Lender, it shall be deemed simultaneously to have purchased from such
other Lender at face value, and shall promptly pay to such other Lender the
purchase price for, a participation in the Loans and L/C Exposure of such other
Lender, so that the aggregate unpaid principal amount of the Loans and L/C
Exposure and participations in Loans and L/C Exposure held by each Lender shall
be in the same proportion to the aggregate unpaid principal amount of all Loans
and L/C Exposure then outstanding as the principal amount of its Loans and L/C
Exposure prior to such exercise of banker’s lien, setoff or counterclaim or
other event was to the principal amount of all Loans and L/C Exposure
outstanding prior to such exercise of banker’s lien, setoff or counterclaim or
other event; provided that (i) if any such purchase or adjustments shall be made
pursuant to this Section 2.18 and the payment giving rise thereto shall
thereafter be recovered, such purchase or adjustments shall be rescinded to the
extent of such recovery and the purchase price or adjustment restored without
interest and (ii) the provisions of this Section 2.18 shall not be construed to
apply to (x) any payment made by Intermediate Holdings, the Borrower or a
Subsidiary pursuant to and in accordance with the express terms of this
Agreement (including, without limitation, in connection with an assignment of
Term Loans to Intermediate Holdings, the Borrower or a Subsidiary pursuant to
Section 9.04(l)) or (y) any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or Participant. The Borrower and, from and after the Acquisition Date,
Intermediate Holdings expressly consent to the foregoing arrangements and agree
that any Lender holding a participation in a Loan or L/C Disbursement deemed to
have been so purchased may exercise any and all rights of banker’s lien, setoff
or counterclaim with respect to any and all moneys owing by Intermediate
Holdings and the Borrower to such Lender by reason thereof as fully as if such
Lender had made a Loan directly to the Borrower in the amount of such
participation.

SECTION 2.19. Payments.

(a) The Borrower shall make each payment (including principal of or interest on
any Borrowing, any L/C Disbursement or any Fees or other amounts) hereunder or
under any other Loan Document not later than 12:00 (noon), New York City time,
on the date when due in immediately available Dollars, without setoff, defense
or counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. Each
such payment (other than (i) Issuing Bank Fees, which shall be paid directly to
the Issuing Bank, and (ii) principal of and interest on Swingline Loans, which
shall be paid directly to the Swingline Lender except as otherwise provided in
Section 2.22(e)) shall be made to the Administrative Agent at its offices at 60
Wall Street, New York, NY 10005. The Administrative Agent shall promptly
distribute to each Lender any payments received by the Administrative Agent on
behalf of such Lender.

 

-57-



--------------------------------------------------------------------------------

(b) Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.

SECTION 2.20. Taxes.

(a) Issuing Bank. For the avoidance of doubt, for purposes of this Section 2.20,
the term “Lender” includes any Issuing Bank and any Swingline Lender.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law requires the deduction or withholding of
any Tax from any such payment by any applicable withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax or Other Tax, then the sum payable by the applicable
Loan Party shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 2.20) the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

(c) Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law any
Other Taxes.

(d) Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.20) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability prepared in good faith and delivered to the Borrower by a
Lender (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

(e) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.20, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to any payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.

 

-58-



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing,

(A) each U.S. Lender shall deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such U.S. Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding;

(B) each Foreign Lender shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party, executed originals of IRS Form
W-8BEN (or any successor forms) establishing an exemption from, or reduction of,
U.S. federal withholding, and such other documentation as required by the Code;

(ii) executed originals of IRS Form W-8ECI (or any successor forms);

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Code,
(x) certificates substantially in the form of Exhibit K (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN (or any successor
form); or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY (or any successor form), accompanied by IRS Form
W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate, IRS Form W-9, and/or
other certification documents (or successor forms) from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership (and not a
participating lender) and one or more direct or indirect partners of such
Foreign Lender are claiming the portfolio interest exemption, a U.S. Tax
Compliance Certificate may be provided by such Foreign Lender on behalf of each
such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally eligible to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or

 

-59-



--------------------------------------------------------------------------------

1472(b) of the Code, as applicable), such Lender shall deliver to the Borrower
and the Administrative Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower or the Administrative Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA, to determine whether such Lender has complied with such
Lender’s obligations under FATCA and/or to determine the amount, if any, to
deduct and withhold from such payment. Solely for purposes of this clause (D),
“FATCA” shall include any amendments made to FATCA after the Closing Date.

Each Lender agrees that if any documentation it previously delivered expires or
becomes obsolete or inaccurate in any respect, it shall promptly update such
documentation or promptly notify the Borrower and the Administrative Agent in
writing of its inability to do so. Notwithstanding any other provisions of this
Section 2.20(f), a Lender shall not be required to deliver any documentation
that such Lender is not legally eligible to deliver.

(g) Treatment of Certain Refunds. If and to the extent that a Recipient
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Indemnified Taxes or Other Taxes as to which it has been
indemnified pursuant to this Section 2.20 (including by the payment of
additional amounts pursuant to this Section 2.20), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.20 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes imposed
on the receipt of such refund) of such indemnified party and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax to which the refund relates had
never been imposed and the indemnification payments or additional amounts giving
rise to such refund had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to any Loan Party
or any other Person.

(h) Survival. Each party’s obligations under this Section 2.20 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

SECTION 2.21. Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate.

(a) In the event (i) any Lender or the Issuing Bank delivers a certificate
requesting compensation pursuant to Section 2.14, (ii) any Lender or the Issuing
Bank delivers a notice described in Section 2.15, (iii) the Borrower is required
to pay any Indemnified Taxes or additional amounts with respect thereto to any
Lender or the Issuing Bank or any Governmental Authority on account of any
Lender or the Issuing Bank pursuant to Section 2.20, (iv) any Lender refuses to
consent to any amendment, waiver or other modification of any Loan Document
requested by the Borrower that requires the consent of a greater percentage of
the Lenders than the Required Lenders and such amendment, waiver or other
modification is

 

-60-



--------------------------------------------------------------------------------

consented to by the Required Lenders or (v) any Lender becomes a Defaulting
Lender, then, (I) in the case of clause (iv) above, the Borrower may, so long as
no Event of Default under Section 7.01(a), (f) or (g) then exists or will exist
immediately after giving effect to the relevant prepayment, upon notice to the
Administrative Agent and the Issuing Bank, prepay in full the Loans and, if
applicable, terminate the Commitments of such Lender, by paying to such Lender
an amount equal to the sum of the principal of and interest accrued to the date
of such payment on the outstanding Loans or L/C Disbursements of such Lender,
plus all Fees and other amounts accrued for the account of such Lender hereunder
with respect thereto (including any amounts under Sections 2.14 and 2.16 and, if
in connection with an amendment or modification to this Agreement to effect a
Repricing Event on or prior to the first anniversary of the Closing Date, the
prepayment fee pursuant to Section 2.12(d)); and (II) in each case, the Borrower
may, at its sole expense and effort (including with respect to the processing
and recordation fee referred to in Section 9.04(b)), upon notice to such Lender
or the Issuing Bank, as the case may be, and the Administrative Agent, require
such Lender or the Issuing Bank to transfer and assign, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
of its interests, rights and obligations under this Agreement (or, in the case
of clause (iv) above, all of its interests, rights and obligations with respect
to the Class of Loans or Commitments that is the subject of the related consent,
amendment, waiver or other modification) to an Eligible Assignee that shall
assume such assigned obligations (and, with respect to clause (iv) above, shall
consent to such requested amendment, waiver or other modification); provided
that (x) such assignment shall not conflict with any law, rule or regulation or
order of any court or other Governmental Authority having jurisdiction, (y) the
Borrower shall have received the prior written consent of the Administrative
Agent (and, if a Revolving Credit Commitment is being assigned, of the Issuing
Bank and the Swingline Lender) to the extent required under Section 9.04, which
consents shall not unreasonably be withheld, conditioned or delayed and (z) the
Borrower or such assignee shall have paid to the affected Lender or the Issuing
Bank in immediately available funds an amount equal to the sum of the principal
of and interest accrued to the date of such payment on the outstanding Loans or
L/C Disbursements of such Lender or the Issuing Bank, respectively, plus all
Fees and other amounts accrued for the account of such Lender or the Issuing
Bank hereunder with respect thereto (including any amounts under Sections 2.14
and 2.16 and, in connection with an assignment pursuant to clause (iv) above
relating to an amendment or modification to this Agreement to effect a Repricing
Event on or prior to the first anniversary of the Closing Date, the prepayment
fee pursuant to Section 2.12(d) (with such assignment being deemed to be a
voluntary prepayment for purposes of determining the applicability of
Section 2.12(d)), such amount to be payable by the Borrower); provided further
that, if prior to any such transfer and assignment the circumstances or event
that resulted in such Lender’s or the Issuing Bank’s claim for compensation
under Section 2.14, notice under Section 2.15 or the amounts paid pursuant to
Section 2.20, as the case may be, cease to cause such Lender or the Issuing Bank
to suffer increased costs or reductions in amounts received or receivable or
reduction in return on capital, cease to have the consequences specified in
Section 2.15 or cease to result in amounts being payable under Section 2.20, as
the case may be (including as a result of any action taken by such Lender or the
Issuing Bank pursuant to paragraph (b) below), or if such Lender or the Issuing
Bank shall waive its right to claim further compensation under Section 2.14 in
respect of such circumstances or event, shall withdraw its notice under
Section 2.15 or shall waive its right to further payments under Section 2.20 in
respect of such circumstances or event or shall consent to the proposed
amendment, waiver, consent or other modification, as the case may be, then such
Lender or the Issuing Bank shall not thereafter be required to make any such
transfer and assignment hereunder. Each Lender and the Issuing Bank hereby
grants to the Administrative Agent an irrevocable power of attorney (which power
is coupled with an interest) to execute and deliver, on behalf of such Lender or
the Issuing Bank, as the case may be, as assignor, any Assignment and Acceptance
necessary to effectuate any assignment of such Lender’s or the Issuing Bank’s
interests hereunder in the circumstances contemplated by this Section 2.21(a).

(b) If (i) any Lender or the Issuing Bank shall request compensation under
Section 2.14, (ii) any Lender or the Issuing Bank delivers a notice described in
Section 2.15 or (iii) the Borrower is required to pay any Indemnified Taxes or
additional amounts with respect thereto to any Lender or the Issuing Bank

 

-61-



--------------------------------------------------------------------------------

or any Governmental Authority on account of any Lender or the Issuing Bank,
pursuant to Section 2.20, then such Lender or the Issuing Bank shall use
reasonable efforts (which shall not require such Lender or the Issuing Bank to
incur an unreimbursed loss or unreimbursed cost or expense or otherwise take any
action inconsistent with its internal policies or legal or regulatory
restrictions or suffer any disadvantage or burden deemed by it to be material)
to assign its rights (other than its existing rights to payments pursuant to
Section 2.14 or Section 2.20) and delegate and transfer its obligations
hereunder to another of its offices, branches or affiliates, if such assignment
would reduce its claims for compensation under Section 2.14 or Section 2.20,
would enable it to withdraw its notice pursuant to Section 2.15 or would reduce
amounts payable pursuant to Section 2.20, as the case may be, in the future. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or the Issuing Bank in connection with any such assignment, delegation
and transfer.

SECTION 2.22. Swingline Loans.

(a) Swingline Commitment. Subject to the terms and conditions and relying upon
the representations and warranties herein set forth, the Swingline Lender may,
in its sole and absolute discretion, make Swingline Loans to the Borrower at any
time and from time to time on and after the Acquisition Date and until the
earlier of the Revolving Credit Maturity Date and the termination of the
Revolving Credit Commitments, in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of all
Swingline Loans exceeding $30,000,000 or (ii) the Aggregate Revolving Credit
Exposure, after giving effect to any Swingline Loan, exceeding the Total
Revolving Credit Commitment. Each Swingline Loan (other than Swingline Loans
made pursuant to Section 2.22(g)) shall be in a principal amount that is an
integral multiple of $1,000,000. The Swingline Commitment may be terminated or
reduced from time to time as provided herein. Within the foregoing limits, the
Borrower may borrow, pay or prepay and reborrow Swingline Loans hereunder,
subject to the terms, conditions and limitations set forth herein.
Notwithstanding anything to the contrary contained in this Section 2.22 or
elsewhere in this Agreement, the Swingline Lender shall not make any Swingline
Loan after it has received written notice from the Borrower, any other Loan
Party or the Required Lenders stating that a Default or an Event of Default
exists and is continuing until such time as the Swingline Lender shall have
received written notice (A) of rescission of all such notices from the party or
parties originally delivering such notice or notices or (B) of the waiver of
such Default or Event of Default in accordance with Section 9.08(b).

(b) Swingline Loans. Other than with respect to Swingline Loans made pursuant to
Section 2.22(g), the Borrower shall notify the Swingline Lender (with a copy to
the Administrative Agent) by fax, or by telephone (promptly confirmed by fax),
not later than 1:00 p.m., New York City time, on the day of a proposed Swingline
Loan. Such notice shall be delivered on a Business Day, shall be irrevocable and
shall refer to this Agreement and shall specify the requested date (which shall
be a Business Day) and amount of such Swingline Loan and the wire transfer
instructions for the account of the Borrower to which the proceeds of the
Swingline Loan should be disbursed. The Swingline Lender shall make each
Swingline Loan by wire transfer to the account specified in such request.

(c) Prepayment. The Borrower shall have the right at any time and from time to
time to prepay any Swingline Loan, in whole or in part, upon giving irrevocable
written or fax notice (or telephone notice promptly confirmed by written or fax
notice) to the Swingline Lender (with a copy to the Administrative Agent) before
12:00 (noon), New York City time, on the date of prepayment at the Swingline
Lender’s address for notices specified in Section 9.01.

(d) Interest. Each Swingline Loan shall be an ABR Loan and, subject to the
provisions of Section 2.07, shall bear interest as provided in Section 2.06(a).

 

-62-



--------------------------------------------------------------------------------

(e) Participations. The Swingline Lender may, by written notice referencing this
Section 2.22(e) given to the Administrative Agent not later than 1:00 p.m., New
York City time, on any Business Day, in its sole discretion, require the
Revolving Credit Lenders to acquire participations on such Business Day in all
or a portion of the Swingline Loans outstanding; provided that such notice shall
be deemed to have been automatically given upon the occurrence of a Default or
an Event of Default under Section 7.01(f) or (g) or upon the exercise of any of
the remedies provided in the last paragraph of Section 7.01. Such notice shall
specify the aggregate amount of Swingline Loans in which the Revolving Credit
Lenders will participate. The Administrative Agent will, promptly upon receipt
of such notice, give notice to each Revolving Credit Lender, specifying in such
notice such Lender’s Pro Rata Percentage of such Swingline Loan. In furtherance
of the foregoing, each Revolving Credit Lender hereby irrevocably, absolutely
and unconditionally agrees, upon receipt of notice as provided above, to pay to
the Administrative Agent, for the account of the Swingline Lender, such
Revolving Credit Lender’s Pro Rata Percentage of such Swingline Loan. Each
Revolving Credit Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or an Event of Default,
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever. Each Revolving Credit Lender shall comply
with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.02(c) (and in no
event not later than 3:00 p.m., New York City time) with respect to Loans made
by such Lender (and Section 2.02(c) shall apply, mutatis mutandis, to the
payment obligations of the Lenders) and the Administrative Agent shall promptly
pay to the Swingline Lender the amounts so received by it from the Lenders. The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph and thereafter payments by
the Borrower in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other Person on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear. The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve the Borrower (or
other Person liable for obligations of the Borrower) of any default in the
payment thereof.

(f) Mandatory Borrowings. The Swingline Lender may, by written notice
referencing this Section 2.22(f) given to the Administrative Agent not later
than 1:00 p.m., New York City time, on any Business Day, in its sole discretion,
require that the Swingline Lender’s outstanding Swingline Loans shall be funded
with one or more Borrowings of Revolving Loans; provided that such notice shall
be deemed to have been automatically given upon the occurrence of a Default or
an Event of Default under Section 7.01(f) or (g) or upon the exercise of any of
the remedies provided in the last paragraph of Section 7.01, in which case one
or more Borrowings of Revolving Loans constituting ABR Loans (each such
Borrowing, a “Mandatory Borrowing”) shall be made on the immediately succeeding
Business Day by all Revolving Credit Lenders based on their Pro Rata Percentages
and the proceeds thereof shall be applied directly by the Administrative Agent
to repay the Swingline Lender for such outstanding Swingline Loans. Each
Revolving Credit Lender hereby irrevocably, absolutely and unconditionally,
agrees to make Revolving Loans upon one Business Day’s notice pursuant to each
Mandatory Borrowing in the amount and in the manner specified in the preceding
sentence and on the date specified in writing by the Administrative Agent on
behalf of the Swingline Lender. Each Revolving Credit Lender shall comply with
its obligation under this paragraph by wire transfer of immediately available
funds, in the same manner as provided in Section 2.02(c) with respect to Loans
made by such Lender (and Section 2.02(c) shall apply, mutatis mutandis, to the
payment obligations of the Lenders) and the Administrative Agent shall promptly
pay to the Swingline Lender the amounts so received by it from the Lenders. The
Administrative Agent shall notify the Borrower of any Mandatory Borrowing made
pursuant to this paragraph. Any amounts received by the

 

-63-



--------------------------------------------------------------------------------

Swingline Lender from the Borrower (or other Person on behalf of the Borrower)
in respect of a Swingline Loan after receipt by the Swingline Lender of the
proceeds of a Mandatory Borrowing shall be promptly remitted to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Revolving Credit
Lenders that shall have funded their obligations pursuant to this paragraph and
to the Swingline Lender, as their interests may appear. The refinancing of a
Swingline Loan with a Mandatory Borrowing pursuant to this paragraph shall not
relieve the Borrower (or other Person liable for obligations of the Borrower) of
any default in the payment of such Mandatory Borrowing. Mandatory Borrowings
shall be made upon the notice specified above, with the Borrower irrevocably
agreeing, by its incurrence of any Swingline Loan, to the making of the
Mandatory Borrowings as set forth in this Section 2.22(f).

(g) Check Overdrafts. The Swingline Lender may also, in its sole and absolute
discretion and without regard to the minimum increments set forth in
Section 2.22(a), make Swingline Loans to the Borrower by entry of credits to the
Borrower’s operating account(s) with the Swingline Lender to cover checks which
the Borrower has drawn or made against such account and shall promptly (and in
no event not later than 3:00 p.m., New York City time on such day) provide
written notice to the Administrative Agent specifying the amount of any
overdrafts being advanced as Swingline Loans and the date on which such Loans
are made. The Borrower hereby requests and authorizes the Swingline Lender to
make from time to time such Swingline Loans by means of appropriate entries of
such credits sufficient to cover checks then presented. The Borrower
acknowledges and agrees that, unless otherwise expressly set forth in this
Section 2.22(g), the making of such Swingline Loans shall be subject in all
respects to the provisions of this Agreement as if they were Swingline Loans
covered by a request under Section 2.22(b) and the requirements that the
applicable provisions of Section 4.03 (in the case of Swingline Loans made on
the Acquisition Date) and Section 4.01 be satisfied. All actions taken by the
Swingline Lender pursuant to the provisions of this Section 2.22(g) shall be
conclusive and binding on the Borrower absent manifest error or such Swingline
Lender’s gross negligence or willful misconduct. Each Revolving Credit Lender
shall be obligated to (x) acquire participations in any Swingline Loan made
pursuant to this Section 2.22(g) in accordance with Section 2.22(e) and (y) fund
a Mandatory Borrowing in connection with this Section 2.22(g) in accordance with
Section 2.22(f), as applicable; provided that prior to (i) the occurrence of a
Default or an Event of Default or (ii) the Swingline Lender terminating or
suspending its obligations to make Swingline Loans, the Swingline Lender may
deliver notice to the Administrative Agent requiring the Revolving Credit
Lenders to acquire such participations or fund such Mandatory Borrowing, as
applicable, solely to the extent that the aggregate principal amount of such
Swingline Loans is at least $100,000.

(h) Additional Swingline Lenders. The Borrower may, at any time and from time to
time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld, conditioned or delayed) and such Lender, designate one or
more additional Lenders to act as a swingline lender under the terms of this
Agreement, subject to reporting requirements reasonably satisfactory to the
Administrative Agent with respect to issuances, amendments, extensions and
terminations of Swingline Loans by such additional swingline lender. Any Lender
designated as a swingline lender pursuant to this paragraph (h) shall be deemed
to be a “Swingline Lender” (in addition to being a Lender) in respect of
Swingline Loans issued or to be issued by such Lender, and, with respect to such
Swingline Loan, such term shall thereafter apply to the other Swingline Lender
and such Lender.

SECTION 2.23. Letters of Credit.

(a) General. The Borrower may request the issuance of a Letter of Credit on and
after the Acquisition Date for its own account or for the account of any of the
Restricted Subsidiaries (in which case the Borrower and such Restricted
Subsidiary shall be co-applicants with respect to such Letter of Credit), which
may be (x) in the case of a Letter of Credit for the benefit of any holder (or
any trustee, agent or other similar representative for any such holders) of L/C
Supportable Obligations, an irrevocable standby letter of

 

-64-



--------------------------------------------------------------------------------

credit, in a form customarily used by the Issuing Bank or in such other form as
is reasonably acceptable to the Issuing Bank, and (y) in the case of a Letter of
Credit for the benefit of sellers of goods to the Borrower or any of the
Subsidiaries, an irrevocable trade letter of credit, in a form customarily used
by the Issuing Bank or in such other form as has been approved by the Issuing
Bank, in a form reasonably acceptable to the Administrative Agent and the
Issuing Bank, at any time and from time to time on and after the Acquisition
Date, while the L/C Commitment remains in effect as set forth in
Section 2.09(a). This Section 2.23 shall not be construed to impose an
obligation upon the Issuing Bank to issue any Letter of Credit that is
inconsistent with the terms and conditions of this Agreement. All Letters of
Credit shall be denominated in Dollars.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. In
order to request the issuance of a Letter of Credit (or to amend, renew or
extend an existing Letter of Credit), the Borrower shall hand deliver or fax to
the Issuing Bank and the Administrative Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension) a notice
substantially in the form of Exhibit N requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
the date of issuance, amendment, renewal or extension, the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) below), the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare such Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only
if, and upon issuance, amendment, renewal or extension of each Letter of Credit
the Borrower shall be deemed to represent and warrant that, after giving effect
to such issuance, amendment, renewal or extension (i) the aggregate principal
amount of outstanding Letters of Credit issued by any Issuing Bank shall not
exceed such Issuing Bank’s L/C Commitment, (ii) the L/C Exposure shall not
exceed the Aggregate L/C Commitment and (iii) the Aggregate Revolving Credit
Exposure shall not exceed the Total Revolving Credit Commitment.

(c) Expiration Date. Each Letter of Credit shall expire at the close of business
on the earlier of the date one year after the date of the issuance of such
Letter of Credit and the date that is five Business Days prior to the Revolving
Credit Maturity Date, unless such Letter of Credit expires by its terms on an
earlier date; provided that a Letter of Credit may, upon the request of the
Borrower, include a provision whereby such Letter of Credit shall be renewed
automatically for additional consecutive periods of 12 months or less (but not
beyond the date that is five Business Days prior to the Revolving Credit
Maturity Date) unless the Issuing Bank notifies the beneficiary thereof at least
30 days (or such longer period as may be specified in such Letter of Credit)
prior to the then-applicable expiration date that such Letter of Credit will not
be renewed.

(d) Participations. By the issuance of a Letter of Credit and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Revolving Credit Lender, and each such Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Pro Rata Percentage of the aggregate amount available to be
drawn under such Letter of Credit, effective upon the issuance of such Letter of
Credit. In consideration and in furtherance of the foregoing, each Revolving
Credit Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the Issuing Bank, such Lender’s Pro
Rata Percentage of each L/C Disbursement made by the Issuing Bank and not
reimbursed by the Borrower (or, if applicable, another party pursuant to its
obligations under any other Loan Document) forthwith on the date due as provided
in Section 2.02(f). Each Revolving Credit Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including the occurrence and continuance of a
Default or an Event of Default, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

-65-



--------------------------------------------------------------------------------

(e) Reimbursement. If the Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, the Borrower shall pay to the Administrative
Agent an amount equal to such L/C Disbursement within one Business Day after the
Borrower shall have received notice from the Issuing Bank that payment of such
draft will be made; provided that the Borrower may, subject to satisfaction of
the conditions to borrowing set forth in Section 4.01 and the prior notice
requirements in Section 2.03 or 2.22(b), as applicable, request that such
payment be financed with (x) an ABR Revolving Credit Borrowing in an amount
equal to such payment or (y) subject to availability under the Swingline
Commitment and the Swingline Lender’s consent to provide such a Swingline Loan,
a Swingline Loan in an amount equal to such payment, and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Credit Borrowing or Swingline Loan, as
applicable.

(f) Obligations Absolute. The Borrower’s obligations to reimburse L/C
Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
and irrespective of:

(i) any lack of validity or enforceability of any Letter of Credit or any Loan
Document, or any term or provision therein;

(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or any Loan Document;

(iii) the existence of any claim, setoff, defense (other than payment of the
relevant obligation in full in cash) or other right that the Borrower, any other
party guaranteeing, or otherwise obligated with, the Borrower, a Subsidiary or
other Affiliate thereof or any other Person may at any time have against the
beneficiary under any Letter of Credit, the Issuing Bank, the Administrative
Agent or any Lender or any other Person, whether in connection with this
Agreement, any other Loan Document or any other related or unrelated agreement
or transaction;

(iv) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;

(v) payment by the Issuing Bank under a Letter of Credit against presentation of
a draft or other document that does not comply with the terms of such Letter of
Credit; and

(vi) any other act or omission to act or delay of any kind of the Issuing Bank,
the Lenders, the Administrative Agent or any other Person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.23, constitute a legal or
equitable discharge of the Borrower’s obligations hereunder.

Without limiting the generality of the foregoing, it is expressly understood and
agreed that the absolute and unconditional obligation of the Borrower hereunder
to reimburse L/C Disbursements will not be excused by the gross negligence or
willful misconduct of the Issuing Bank. However, the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
gross negligence or willful misconduct in determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof. It
is further understood and agreed that the Issuing Bank may accept documents that
appear on their face to be in order, without responsibility for

 

-66-



--------------------------------------------------------------------------------

further investigation, regardless of any notice or information to the contrary
and, in making any payment under any Letter of Credit (i) the Issuing Bank’s
exclusive reliance on the documents presented to it under such Letter of Credit
as to any and all matters set forth therein, including reliance on the amount of
any draft presented under such Letter of Credit, whether or not the amount due
to the beneficiary thereunder equals the amount of such draft and whether or not
any document presented pursuant to such Letter of Credit proves to be
insufficient in any respect, if such document on its face appears to be in
order, and whether or not any other statement or any other document presented
pursuant to such Letter of Credit proves to be forged or invalid or any
statement therein proves to be inaccurate or untrue in any respect whatsoever
and (ii) any noncompliance in any immaterial respect of the documents presented
under such Letter of Credit with the terms thereof shall, in each case, be
deemed not to constitute gross negligence or willful misconduct of the Issuing
Bank.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall as promptly as possible
give telephonic notification, confirmed by fax, to the Administrative Agent and
the Borrower of such demand for payment and whether the Issuing Bank has made or
will make an L/C Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligations to
reimburse the Issuing Bank and the Revolving Credit Lenders with respect to any
such L/C Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit issued by the Issuing Bank, then, unless the
Borrower shall reimburse such L/C Disbursement in full on such date, the unpaid
amount thereof shall bear interest for the account of the Issuing Bank, for each
day from and including the date of such L/C Disbursement, to but excluding the
earlier of the date of such payment or the date on which interest shall commence
to accrue thereon as provided in Section 2.02(f), at the rate per annum that
would apply to such amount if such amount were an ABR Revolving Loan.

(i) Resignation or Removal of an Issuing Bank. The Issuing Bank may resign at
any time by giving 30 days’ prior written notice to the Administrative Agent,
the Lenders and the Borrower, and may be removed at any time by the Borrower by
notice to the Issuing Bank, the Administrative Agent and the Lenders. Upon the
acceptance of any appointment as an Issuing Bank hereunder by a Lender that
shall agree to serve as a successor Issuing Bank, such successor shall succeed
to and become vested with all the interests, rights and obligations of such
retiring Issuing Bank. At the time such removal or resignation shall become
effective, the Borrower shall pay all accrued and unpaid fees pursuant to
Section 2.05(c)(ii). The acceptance of any appointment as an Issuing Bank
hereunder by a successor Lender shall be evidenced by an agreement entered into
by such successor, in a form satisfactory to the Borrower and the Administrative
Agent, and, from and after the effective date of such agreement, (i) such
successor Lender shall have all the rights and obligations of such previous
Issuing Bank under this Agreement and the other Loan Documents and
(ii) references herein and in the other Loan Documents to the term “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require. After the resignation or removal of an Issuing Bank hereunder, the
retiring Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement and the other
Loan Documents with respect to Letters of Credit issued by it prior to such
resignation or removal, but shall not be required to issue additional Letters of
Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, the Borrower shall, on the Business Day the Borrower receives notice
from the Administrative Agent or the Required Lenders (or, if the maturity of
the Loans has been accelerated, Revolving Credit Lenders holding participations
in outstanding Letters of Credit representing greater than 50% of the aggregate
undrawn amount of all outstanding Letters of Credit) thereof and of the amount
to be deposited, deposit in an account

 

-67-



--------------------------------------------------------------------------------

with the Collateral Agent, for the benefit of the Revolving Credit Lenders, an
amount in cash equal to 102% of L/C Exposure as of such date; provided that the
obligation to deposit such cash will become effective immediately, and such
deposit will become immediately payable in immediately available funds, without
demand or notice of any kind, upon the occurrence of an Event of Default
described in Section 7.01(f) or (g). Such deposit shall be held by the
Collateral Agent as collateral for the payment and performance of the
Obligations. The Collateral Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account and such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall (i) automatically be
applied by the Administrative Agent to reimburse the Issuing Bank for L/C
Disbursements for which it has not been reimbursed, (ii) be held for the
satisfaction of the reimbursement obligations of the Borrower for the L/C
Exposure at such time and (iii) if the maturity of the Loans has been
accelerated (but subject to the consent of Revolving Credit Lenders holding
participations in outstanding Letters of Credit representing greater than 50% of
the aggregate undrawn amount of all outstanding Letters of Credit), be applied
to satisfy the Obligations. If the Borrower is required to provide an amount of
Cash Collateral hereunder as a result of the occurrence of an Event of Default,
such amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived. Upon the payment in full of all Obligations (other than contingent
indemnity obligations as to which no claim has been made) the termination of all
Commitments and the cancellation of all Letters of Credit, the balance, if any,
in such cash collateral account shall be returned to the Borrower (or such other
Person as may be lawfully entitled thereto).

(k) Additional Issuing Banks. The Borrower may, at any time and from time to
time after the Acquisition Date with the consent of the Administrative Agent
(which consent shall not be unreasonably withheld, conditioned or delayed) and
such Lender, designate one or more additional Lenders to act as an issuing bank
under the terms of this Agreement, subject to reporting requirements reasonably
satisfactory to the Administrative Agent with respect to issuances, amendments,
extensions and terminations of Letters of Credit by such additional issuing
bank. Any Lender designated as an issuing bank pursuant to this paragraph
(k) shall be deemed to be an “Issuing Bank” (in addition to being a Lender) in
respect of Letters of Credit issued or to be issued by such Lender, and, with
respect to such Letters of Credit, such term shall thereafter apply to the other
Issuing Bank and such Lender.

(l) Letter of Credit Reports. To the extent any Letters of Credit issued by the
Issuing Bank are outstanding, the Issuing Bank shall furnish to the
Administrative Agent (which shall promptly notify each Revolving Credit Lender)
and the Borrower not later than ten (10) Business Days prior to the end of each
calendar quarter and from time to time upon reasonable prior notice, a written
report substantially in the form of Exhibit M.

SECTION 2.24. Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent or the Issuing Bank (with a copy to the Administrative
Agent) the Borrower shall Cash Collateralize the Issuing Bank’s Fronting
Exposure with respect to such Defaulting Lender.

(a) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Collateral
Agent, for the benefit of the Issuing Bank, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lenders’ obligation to fund participations in respect of L/C
Exposure, to be applied pursuant to clause (b) below. If at any time the
Collateral Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Collateral Agent and the Issuing Bank as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Collateral Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

 

-68-



--------------------------------------------------------------------------------

(b) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.24 or Section 2.25 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of L/C Exposure
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.

(c) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Issuing Bank’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section 2.24
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender) or
(ii) the determination by the Administrative Agent and the Issuing Bank that
there exists excess Cash Collateral; provided that, subject to Section 2.25 the
Person providing Cash Collateral and the Issuing Bank may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations and provided further that to the extent that such Cash
Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

SECTION 2.25. Defaulting Lender.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 7.01 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.06 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Bank or the Swingline Lender hereunder,
third, to Cash Collateralize the Issuing Bank’s Fronting Exposure with respect
to such Defaulting Lender in accordance with Section 2.24, fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent, fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Bank’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.24, sixth, to the payment of any amounts owing to the Lenders,
the Issuing Bank or the Swingline Lender as a result of any judgment of a court
of competent jurisdiction obtained by any Lender, the Issuing Bank or the
Swingline Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement, seventh, so long as no
Default or Event of Default exists, to the payment of any

 

-69-



--------------------------------------------------------------------------------

amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement, and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that, if (x) such payment is a payment
of the principal amount of any Loans or L/C Disbursements in respect of which
such Defaulting Lender has not fully funded its appropriate share and (y) such
Loans were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.01 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Disbursements owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in Letters of Credit
and Swingline Loans are held by the Lenders pro rata in accordance with the
Revolving Credit Commitments without giving effect to Section 2.25(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.25(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such Commitment Fee that
otherwise would have been required to have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive L/C Participation Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Pro Rata Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.24.

(C) With respect to any L/C Participation Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrower shall (x) pay to
each Non-Defaulting Lender that portion of any such L/C Participation Fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letters of Credit that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the Issuing Bank
the amount of any such L/C Participation Fee otherwise payable to such
Defaulting Lender to the extent allocable to the Issuing Bank’s Fronting
Exposure to such Defaulting Lender and (z) not be required to pay the remaining
amount of any such L/C Participation Fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Letters of Credit and Swingline
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Pro Rata Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that such reallocation
does not cause the aggregate Revolving Credit Exposure of any Non-Defaulting
Lender to exceed such Non-Defaulting Lender’s Revolving Credit Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to them hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lenders’ Fronting Exposure and (y) second, Cash Collateralize the Issuing Bank’s
Fronting Exposure in accordance with the procedures set forth in Section 2.24.

 

-70-



--------------------------------------------------------------------------------

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
Swingline Lender and the Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Revolving Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Revolving Loans and funded and unfunded participations in Letters of
Credit and Swingline Loans to be held pro rata by the Lenders in accordance with
their Revolving Credit Commitments (without giving effect to
Section 2.25(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that, no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

(c) New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and (ii) the Issuing Bank shall not be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

SECTION 2.26. Incremental Loans.

(a) The Borrower may, by written notice to the Administrative Agent from time to
time after the Acquisition Date, request (x) Incremental Term Loan Commitments
from one or more Incremental Term Lenders, all of which must be Eligible
Assignees and (y) Incremental Revolving Credit Commitments from one or more
Incremental Revolving Lenders; provided that the aggregate amount of Incremental
Term Loans and/or Incremental Revolving Credit Commitments so requested by the
Borrower shall not exceed (i) the Incremental Loans Amount plus (ii) an
additional amount if, at the time of (and after giving pro forma effect at such
time to) the incurrence of such Incremental Term Loan Commitments and/or
Incremental Revolving Credit Commitments and the application of proceeds
therefrom, the Senior Secured Net Leverage Ratio is equal to or less than 3.75
to 1.00 (assuming all such Incremental Term Loan Commitments and/or Incremental
Revolving Credit Commitments were secured by the Borrower on a first lien basis,
whether or not so secured, and all such Incremental Term Loan Commitments and/or
Incremental Revolving Credit Commitments were fully drawn on such date, whether
or not so drawn). Such notice shall set forth (i) the amount of the Incremental
Loan Commitments being requested (which shall be in minimum increments of
$1,000,000 and a minimum amount of $5,000,000 or such lesser amount equal to the
remaining Incremental Loans Amount with respect to Incremental Term Loan
Commitments), (ii) the date on which such Incremental Loan Commitments are
requested to become effective (which shall not be less than 10 Business Days nor
more than 60 days after the date of such notice) (the “Increase Effective Date”)
and (iii) with respect to Incremental Term Loan Commitments, whether such
Incremental Term Loan Commitments are commitments to make additional Term Loans
or commitments to make term loans with terms different from the Term Loans
(“Other Term Loans”).

(b) The Borrower may seek Incremental Loan Commitments from existing Lenders
(each of which shall be entitled to agree or decline to participate in its sole
discretion) and additional banks, financial institutions and other institutional
lenders who will become Incremental Loan Lenders in connection therewith. The
Borrower and each Incremental Loan Lender shall execute and deliver to the
Administrative

 

-71-



--------------------------------------------------------------------------------

Agent an Incremental Loan Assumption Agreement and such other documentation as
the Administrative Agent shall reasonably specify to evidence the Incremental
Loan Commitment of each Incremental Loan Lender. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Incremental Loan
Assumption Agreement. Each of the parties hereto hereby agrees that, upon the
effectiveness of any Incremental Loan Assumption Agreement, this Agreement shall
be deemed amended to the extent (but only to the extent) necessary to reflect
the existence and terms of the Incremental Loan Commitment and the Incremental
Loans evidenced thereby, and the Administrative Agent and the Borrower may
revise this Agreement to evidence such amendments (without the consent of any
other Lender); provided that:

(i) the Incremental Revolving Credit Commitments shall be implemented as an
increase to the Revolving Credit Commitments and the terms of the Incremental
Revolving Credit Commitments and Incremental Revolving Loans shall be identical
to the Revolving Credit Commitments and the Revolving Loans;

(ii) the terms and provisions of the Incremental Term Loans shall be identical
to those of the Term Loans, except, in the case of Other Term Loans, as to
maturity, interest rates, fees, amortization and call protection (which shall be
subject to the following clauses (v) through (z)) and except as otherwise agreed
by the Borrower and the Administrative Agent; provided that unless otherwise
agreed by the Required Lenders, (v) the final maturity date of any Other Term
Loans shall be no earlier than the Term Loan Maturity Date, (w) the weighted
average life to maturity of the Other Term Loans shall be no shorter than the
weighted average life to maturity of the Term Loans, (x) if the All-in Yield on
such Other Term Loans exceeds the All-in Yield applicable to Eurodollar Term
Loans, by more than 50 basis points (the amount of such excess above 50 basis
points being referred to herein as the “Yield Differential”), then the
Applicable Margin then in effect for Term Loans shall automatically be increased
by the Yield Differential, effective upon the making of the Other Term Loans,
(y) the Other Term Loans shall benefit from the same Guarantees as those of the
Term Loans and (z) the ranking of the Other Term Loans shall, as determined by
the Borrower (1) rank pari passu or junior with the Credit Facilities in right
of payment and (2) be unsecured or secured by the Collateral on a pari passu or
junior basis with the Credit Facilities (and, to the extent subordinated in
right of payment or security to the Credit Facilities, shall be subject to entry
into a customary intercreditor arrangements in form and substance reasonably
satisfactory to the Administrative Agent and Borrower); and

(iii) to the extent the Revolving Credit Commitments are being increased on the
relevant Increase Effective Date in connection with any Incremental Revolving
Credit Commitments, the Administrative Agent and the Borrower shall determine
the final allocation of such increase on the Increase Effective Date and the
Administrative Agent shall promptly notify the Borrower and the Revolving Credit
Lenders of the final allocation of such increase and the Increase Effective
Date. On the Increase Effective Date, each of the Revolving Credit Lenders
having a Revolving Credit Commitment prior to such Increase Effective Date
(“Pre-Increase Revolving Lenders”) shall assign to any Revolving Credit Lender
which is acquiring a new or additional Revolving Credit Commitment on the
Increase Effective Date (“Post-Increase Revolving Lenders”), and such
Post-Increase Revolving Lenders shall purchase from each Pre-Increase Revolving
Lender such participation interests in L/C Exposure outstanding on such Increase
Effective Date, and purchase Revolving Loans from Pre-Increase Revolving Lenders
(or the Borrower shall prepay Revolving Loans of Pre-Increase Revolving Lenders
(and pay any additional amounts required pursuant to Section 2.16) and borrow
Revolving Loans from Post-Increase Revolving Lenders) pursuant to procedures
reasonably acceptable to the Administrative Agent such that after giving effect
to all such assignments and purchases and repayments and borrowings, such
Revolving Loans and participation interests in L/C Exposure will

 

-72-



--------------------------------------------------------------------------------

be held by Pre-Increase Revolving Lenders and Post-Increase Revolving Lenders
ratably in accordance with their Pro Rata Percentage of the Revolving Credit
Commitments after giving effect to such increased Revolving Credit Commitments.

(c) Notwithstanding the foregoing, no Incremental Loan Commitment shall become
effective under this Section 2.26 unless (i) on the date of such effectiveness,
and after giving effect to such Incremental Loan Commitment (assuming that the
related Incremental Loans were drawn in full on such date), (w) the conditions
set forth in paragraphs (b) and (c) of Section 4.01 shall be satisfied,
(x) Intermediate Holdings shall be in compliance, on a pro forma basis, with the
financial covenant contained in Section 6.13 (assuming that the related
Incremental Loans were drawn in full on such date and regardless of whether
Intermediate Holdings is otherwise required to comply with such financial
covenant at such time), (y) the Borrower shall have demonstrated to the
Administrative Agent’s reasonable satisfaction that the full amount of the
applicable Incremental Loan Commitments (assuming that the related Incremental
Loans were drawn in full on such date) is permitted to be incurred pursuant to
the terms of the Senior Notes and any other material Indebtedness of
Intermediate Holdings, the Borrower and the Subsidiaries then outstanding and
(z) the Administrative Agent shall have received a certificate to the foregoing
dated such date and executed by a Financial Officer of Intermediate Holdings and
(ii) except as otherwise specified in the applicable Incremental Loan Assumption
Agreement, the Administrative Agent shall have received (with sufficient copies
for each of the Incremental Loan Lenders) legal opinions, board resolutions and
other closing certificates reasonably requested by the Administrative Agent and
consistent with those delivered on the Acquisition Date under Section 4.03.

(d) Each of the parties hereto hereby agrees that the Administrative Agent may,
in consultation with the Borrower, take any and all action as may be reasonably
necessary to ensure that all Incremental Loans (other than Other Term Loans),
when originally made, are included in each Borrowing of outstanding Loans on a
pro rata basis. This may be accomplished by requiring each outstanding
Eurodollar Borrowing to be converted into an ABR Borrowing on the date of each
Incremental Loan, or by allocating a portion of each Incremental Loan to each
outstanding Eurodollar Borrowing on a pro rata basis. Any conversion of
Eurodollar Loans to ABR Loans required by the preceding sentence shall be
subject to Section 2.16. If any Incremental Loan is to be allocated to an
existing Interest Period for a Eurodollar Borrowing, then the interest rate
thereon for such Interest Period and the other economic consequences thereof
shall be as set forth in the applicable Incremental Loan Assumption Agreement.
In addition, to the extent any Incremental Term Loans are not Other Term Loans,
the scheduled amortization payments under Section 2.11(a)(i) required to be made
after the making of such Incremental Term Loans shall be ratably increased by
the aggregate principal amount of such Incremental Term Loans and shall be
further increased for all Lenders on a pro rata basis to the extent necessary to
avoid any reduction in the amortization payments to which the Term Lenders were
entitled before such recalculation.

(e) The Incremental Loans and Incremental Loan Commitments established pursuant
to this Section 2.26 shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guarantees and security interests created by the Security
Documents except to the extent otherwise provided in the Incremental Loan
Assumption Agreement applicable thereto. The Loan Parties shall take any actions
reasonably requested by the Administrative Agent to ensure that the Liens
granted by the Security Documents continue to be perfected under the UCC or
otherwise after giving effect to the establishment of any such new Incremental
Loans or any such new Incremental Loan Commitments.

 

-73-



--------------------------------------------------------------------------------

SECTION 2.27. Amendments Effecting a Maturity Extension. In addition,
notwithstanding any other provision of this Agreement to the contrary:

(a) The Borrower may, after the Acquisition Date, by written notice to the
Administrative Agent (who shall forward such notice to all applicable Lenders),
make an offer (each such offer, an “Extension Offer”) on a pro rata basis (x) to
all the Term Lenders to make one or more amendments or modifications to allow
the Term Loan Maturity Date of such Extending Lenders (as defined below) to be
extended (such extended date, the “Extended Term Loan Maturity Date”) and (y) to
all the Revolving Credit Lenders to make one or more amendments or modifications
to allow the Revolving Credit Maturity Date of such Extending Lenders (as
defined below) to be extended (such extended date, the “Extended Revolving
Credit Maturity Date”), and, in connection with any such extension, to (i) in
the case of an extension of the Term Loan Maturity Date, reduce or otherwise
modify the scheduled amortization of the applicable Term Loans of the Extending
Lenders, (ii) increase the Applicable Margin and/or fees payable with respect to
the applicable Term Loans and Revolving Loans, as applicable, of the Extending
Lenders and the payment of additional fees or other consideration to the
Extending Lenders, (iii) in the case of an extension of the Term Loan Maturity
Date, to modify the prepayment provisions pursuant to Sections 2.12(b) and
2.13(e) such that voluntary and mandatory prepayments are applied, first, to the
Term Loans of non-Extending Lenders and, second, to the Term Loans of Extending
Lenders and/or (iv) change such additional terms and conditions of this
Agreement solely as applicable to the Extending Lenders (such additional changed
terms and conditions (to the extent not otherwise approved by the requisite
Lenders under Section 9.08) to be effective only during the period following the
original Term Loan Maturity Date or Revolving Credit Maturity Date, as
applicable, prior to its extension by such Extending Lenders) (collectively,
“Permitted Amendments”) pursuant to procedures reasonably acceptable to each of
the Administrative Agent and the Borrower. Such notice shall set forth (i) the
terms and conditions of the requested Permitted Amendment and (ii) the date on
which such Permitted Amendment is requested to become effective (which shall not
be less than 3 Business Days after the date of such notice). To the extent not
otherwise approved by the requisite Lenders under Section 9.08, Permitted
Amendments shall become effective only with respect to the Loans of the Lenders
that accept the Extension Offer (such Lenders, the “Extending Lenders”) and, in
the case of any Extending Lender, only with respect to such Lender’s Loans as to
which such Lender’s acceptance has been made. The Borrower, each other Loan
Party and each Extending Lender shall execute and deliver to the Administrative
Agent an extension amendment to this Agreement (an “Extension Amendment”) and
such other documentation as the Administrative Agent shall reasonably specify to
evidence the acceptance of the Permitted Amendments and the terms and conditions
thereof. The Administrative Agent shall promptly notify each Lender as to the
effectiveness of the Extension Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of the Extension Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Permitted Amendment evidenced thereby and
only with respect to the Loans of the Extending Lenders as to which such
Lenders’ acceptance has been made.

(b) Any amendment or waiver of any provision of this Agreement or any other Loan
Document made to effect any Permitted Amendment, or consent to any departure by
any Loan Party therefrom, that, by its express terms amends or modifies the
rights or duties under this Agreement or such other Loan Document of the
applicable Class of Extending Lenders that accepted such Permitted Amendment,
may be effected by an agreement or agreements in writing signed by the
Administrative Agent, the Borrower or the applicable Loan Party, as the case may
be, and the requisite percentage in interest of the applicable Class of
Extending Lenders that would be required to consent thereto under Section 9.08
as if all such Extending Lenders were the only Lenders hereunder at the time.

(c) This Section shall supersede any provisions of this Agreement to the
contrary, including Section 9.08, it being understood, however, that nothing in
this Section shall impair or limit the effectiveness of any amendment
effectuated in accordance with Section 9.08 (including, without limitation, any
amendment effectuated simultaneously with any Permitted Amendment).

 

-74-



--------------------------------------------------------------------------------

SECTION 2.28. Escrow Account.

(a) On the Closing Date, the proceeds of the Term Loans made under Section 2.01
shall be deposited by or at the direction of the Borrower into the Escrow
Account in accordance with the Escrow Agreement, together with such additional
amounts required to be deposited in accordance with the Escrow Agreement.
Notwithstanding any term or condition to the contrary in any other agreement
relating to the Escrow Account (other than this Agreement), no Escrow Funds
shall be paid or released from the Escrow Account to or for the account of, or
withdrawn by or for the account of, the Borrower from the Escrow Account except
in accordance with the provisions of this Section 2.28.

(b) The Escrow Funds shall be released from the Escrow Account as follows:

(i) If the conditions set forth in Section 4.03 shall have been satisfied (or
waived in accordance with Section 9.08) on or prior to 2:00 p.m. New York City
time on the Outside Date, the Administrative Agent shall on the date such
conditions have been satisfied (or waived) promptly apply the Escrow Funds to
pay a portion of the Transaction Costs.

(ii) If the Escrow Termination Date shall have occurred, on such date the
Administrative Agent shall apply an amount of the Escrow Funds (A) first, to pay
(x) any fees and expenses payable to the Escrow Agent on the Escrow Termination
Date pursuant to the terms of the Escrow Agreement, (y) the aggregate principal
of the Term Loans made on the Closing Date outstanding on such date less the
aggregate amount of any fees paid to the Term Lenders by the Borrower on the
Closing Date with respect to such Term Loans (whether such fees have been netted
from the proceeds of such Term Loans or otherwise) and (z) interest on such Term
Loans accrued from and including the Closing Date to but excluding such Escrow
Termination Date and (B) second, to pay any remaining amount of the Escrow Funds
to the Borrower.

(iii) Notwithstanding anything in this Agreement to the contrary, the
Administrative Agent shall disburse Escrow Funds as directed pursuant to a court
of competent jurisdiction; provided that, to the extent practicable and to the
extent legally permitted to do so, the Administrative Agent shall provide notice
thereof to the Borrower prior to such disbursement.

(c) Notwithstanding anything to the contrary set forth in this Agreement, the
Administrative Agent shall have no liability for any investment loss in respect
of any Escrow Funds (including, without limitation on account of the early
liquidation or sale thereof) absent gross negligence or willful misconduct by
the Administrative Agent.

ARTICLE III

Representations and Warranties

The Escrow Borrower, as of the Closing Date, and each of the Borrower and
Intermediate Holdings, on and after the Acquisition Date, represents and
warrants to the Administrative Agent, the Collateral Agent, the Issuing Bank and
each of the Lenders that:

SECTION 3.01. Existence, Qualification and Power; Compliance with Laws. Each
Loan Party and each Restricted Subsidiary thereof (and solely with respect to
clause (d) hereof, each Loan Party’s respective subsidiaries) (a) is duly
organized or formed, validly existing and in good standing under the

 

-75-



--------------------------------------------------------------------------------

laws of the jurisdiction of its incorporation or organization, (b) has all
requisite corporate or other organizational power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own, lease or operate its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, (c) is duly qualified and is licensed and in good standing under the laws
of each jurisdiction where such qualification is required for the conduct of its
business and (d) is in compliance with all applicable laws and all orders,
writs, injunctions and decrees applicable to it or to its properties; except in
each case referred to in clause (b)(i), (c) or (d), to the extent that failure
to do so could not reasonably be expected to have a Material Adverse Effect.

SECTION 3.02. Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Loan Party is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Loan Party’s Organizational Documents; (b) conflict with or result in
any breach or contravention of, or the creation of any Lien under, or require
any payment to be made under (i) any material Contractual Obligation to which
such Loan Party is a party or affecting such Loan Party or the properties of
such Loan Party or any of its Restricted Subsidiaries (other than with respect
to Indebtedness to be repaid in the Refinancing) or (ii) any order, injunction,
writ or decree of any Governmental Authority or any arbitral award to which such
Loan Party or its property is subject or (c) violate any applicable law.

SECTION 3.03. Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Security
Documents, (c) the perfection or maintenance of the Liens created under the
Security Documents (including the first priority nature thereof subject to
Permitted Collateral Liens) or (d) the exercise by the Administrative Agent or
any Lender of its rights under the Loan Documents or the remedies in respect of
the Collateral pursuant to the Security Documents except, (x) solely with
respect to clause (d), to the extent such approval, consent, exemption,
authorization, notice or filing is required (i) solely due to the Administrative
Agent’s business, operations or status as a national banking association and
(ii) as the result of the Administrative Agent or any Lender taking possession
or ownership of and/or operating any of the business activities of the Loan
Parties, and (y) for (i) filings necessary to perfect the Liens on the
Collateral granted by the Loan Parties in favor of the Secured Parties and
(ii) the approvals, consents, exemptions, authorizations, actions, notices and
filings which have been duly obtained, taken, given or made and are in full
force and effect written copies of which have been furnished to the
Administrative Agent on or prior to the Closing Date (or, in the case of the
representation made by Intermediate Holdings and ADS as of the Acquisition Date,
on or prior to the Acquisition Date).

SECTION 3.04. Enforceability; Binding Effect. This Agreement has been, and each
other Loan Document, when delivered hereunder, will have been duly executed and
delivered by each Loan Party that is a party thereto. This Agreement
constitutes, and each other Loan Document when so delivered will constitute a
legal, valid and binding obligation of each Loan Party that is a party thereto
and enforceable against such Loan Party in accordance with its terms except as
such enforceability may be limited by Debtor Relief Laws and by general
principles of equity.

SECTION 3.05. Financial Statements; No Material Adverse Effect.

(a) ADS has delivered to the Arrangers prior to the Closing Date an unaudited
pro forma consolidated balance sheet and related statement of income for
Intermediate Holdings, ADS and the Subsidiaries (the “Pro Forma Financial
Statements”) as of and for the twelve month period ended on the most recently
completed fiscal quarter of the ADS Entities, the IWS Entities and the Target
and its subsidiaries, ended at least 45 days before the Closing Date. The Pro
Forma Financial Statements were

 

-76-



--------------------------------------------------------------------------------

prepared giving effect (as if such events had occurred on such date) to (i) the
consummation of the Acquisition, (ii) the Loans to be made under this Agreement
on the Closing Date and on the Acquisition Date, (iii) the Refinancing and
(iv) the payment of fees and expenses in connection with the foregoing. The Pro
Forma Financial Statements were prepared in good faith based on the assumptions
set forth therein, which Intermediate Holdings and ADS believe to be reasonable
assumptions at the time such Pro Forma Financial Statements were prepared.

(b) ADS has delivered to the Arrangers prior to the Closing Date audited
consolidated balance sheets and related statements of income, retained earnings
and cash flows of the Target and its subsidiaries, Advanced Disposal and its
subsidiaries, and IWS and its subsidiaries, in each case, for the three (3) most
recently completed fiscal years of the Target, Advanced Disposal and IWS,
respectively, ended at least 90 days before the Closing Date. Such audited
financial statements (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, (ii) fairly present in all material respects the financial
condition of the Target and its subsidiaries, Advanced Disposal and its
subsidiaries, and IWS and its subsidiaries, respectively, in each case as of the
date thereof, and their results of operations for the periods covered thereby in
accordance with GAAP consistently applied throughout the periods covered
thereby, except as otherwise expressly noted therein and (iii) show all material
indebtedness and other material liabilities, direct or contingent, of the Target
and its subsidiaries, Advanced Disposal and its subsidiaries, and IWS and its
subsidiaries, respectively, in each case as of the dates thereof, including
liabilities for taxes, material commitments and Indebtedness.

(c) ADS has delivered to the Arrangers prior to the Closing Date unaudited
consolidated balance sheets and related statements of income, retained earnings
and cash flows of the Target and its subsidiaries, Advanced Disposal and its
subsidiaries, IWS and its subsidiaries, in each case for each fiscal quarter
subsequent to the most recent audited financial statements of each such entity
referred to in Section 3.05(b) ended at least 45 days before the Closing Date
(other than any fiscal fourth quarter). Such unaudited financial statements
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein and
(ii) fairly present in all material respects the financial condition of the
Target and its subsidiaries, Advanced Disposal and its subsidiaries and IWS and
its subsidiaries, respectively, in each case as of the date thereof, and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments. Schedule 3.05 sets forth all material indebtedness and other
material liabilities, direct or contingent, Advanced Disposal and its
subsidiaries, IWS and its subsidiaries, respectively, in each case as of the
date of such financial statements, including liabilities for taxes, material
commitments and Indebtedness, to the extent not reflected in such financial
statements; provided that the Borrower shall supplement such Schedule as of the
Acquisition Date to add any necessary information with respect to the material
indebtedness and other material liabilities, direct or contingent, of the Target
and its subsidiaries.

(d) ADS has delivered to the Arrangers prior to the Closing Date forecasts of
consolidated balance sheets and statements of income or operations and cash
flows of Intermediate Holdings, ADS and the Subsidiaries for the five fiscal
years ended after the Closing Date, which consolidated balance sheets and
statements of operations and cash flows were prepared by management of
Intermediate Holdings and reflect the forecasted consolidated financial
conditions of Intermediate Holdings and the Subsidiaries after giving effect to
the Transactions, it being understood that such forecasts are not to be viewed
as facts, that actual results may vary from such forecasts and that such
variations may be material.

(e) Since March 31, 2012, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

(f) The consolidated forecasted balance sheet and statements of income or
operations and cash flows of Intermediate Holdings and the Subsidiaries
delivered pursuant to Section 5.01(c) were prepared in good faith on the basis
of the assumptions stated therein, which assumptions were fair in light of the
conditions existing at the time of delivery of such forecasts, it being
understood that such forecasts are not to be viewed as facts, that actual
results may vary from such forecasts and that such variations may be material.

 

-77-



--------------------------------------------------------------------------------

SECTION 3.06. Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of any Responsible Officer of the Borrower
or Intermediate Holdings, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Loan Parties
or any of their respective subsidiaries or against any of their properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby or (b) except as
specifically disclosed in Schedule 3.06, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect, and
there has been no adverse change in the status, or financial effect on any Loan
Party or a Restricted Subsidiary thereof, of the matters described on Schedule
3.06; provided that the Borrower shall supplement such Schedule as of the
Acquisition Date to add any necessary information with respect to any such
actions, suits, proceedings, claims or disputes with respect to the Target and
its subsidiaries.

SECTION 3.07. No Default. No Default or Event of Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

SECTION 3.08. Ownership of Property; Liens. The Borrower and each Restricted
Subsidiary has good record and (in the case of owned real property) marketable
title in fee simple to, or, in the case of leased real property valid leasehold
interests in, all its material properties and assets, including Real Estate
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Other than as set forth on Schedule
3.08, the property of the Loan Parties is subject to no Liens other than Liens
permitted by Section 6.01; provided that the Borrower shall supplement such
Schedule as of the Acquisition Date to add any necessary information with
respect to Liens on the property of the Target and its subsidiaries. The
property of the Loan Parties, taken as a whole, is in good operating order,
condition and repair (ordinary wear and tear excepted).

SECTION 3.09. Environmental Matters. Except for any matters that, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect:

(a) The Borrower, Intermediate Holdings and each Subsidiary, and their
respective businesses, operations and Real Estate, are in and have been in
compliance with all Environmental Laws, which compliance includes obtaining and
maintaining all permits, licenses, financial assurance instruments or other
approvals required under such Environmental Laws.

(b) None of the Borrower, Intermediate Holdings or the Subsidiaries or, to the
knowledge of any Responsible Officer of the Borrower or Intermediate Holdings,
no predecessor entity thereto, has received notice (that is unresolved or for
which there is any outstanding liability or obligation related thereto) from any
third party including any Governmental Authority or is otherwise aware, (i) that
any one of them has been identified as a potentially responsible party under
CERCLA with respect to a site listed, or proposed for listing, on the National
Priorities List, 40 C.F.R. Part 300 Appendix B, (ii) that any Hazardous
Materials which any one of them has generated, transported, disposed or arranged
for disposal of, has been found at any site at which a Governmental Authority
has conducted or has ordered that the Borrower, Intermediate Holdings or

 

-78-



--------------------------------------------------------------------------------

a Subsidiary conduct a remedial investigation, removal or other response action
pursuant to any Environmental Law or for which the Borrower, Intermediate
Holdings or a Subsidiary would have any Environmental Liability or (iii) that
any of them is or shall be a named party to any claim, action, cause of action,
complaint, or legal or administrative proceeding (in each case, contingent or
otherwise) arising out of any third party’s incurrence of costs, expenses,
losses or damages of any kind whatsoever in connection with any Hazardous
Materials.

(c) (i) No portion of the Real Estate is being used for the handling, treatment,
processing, storage or disposal of Hazardous Materials except in compliance with
Environmental Laws, (ii) in the course of any activities conducted by the
Borrower, Intermediate Holdings or a Subsidiary or operators or tenants of its
properties, no Hazardous Materials have been generated or are being used on the
Real Estate except in compliance with Environmental Laws, (iii) there have been
no Releases or threatened Releases of Hazardous Materials on, upon, into or from
the Real Estate, and (iv) to the knowledge of any Responsible Officer of the
Borrower or Intermediate Holdings, there have been no Releases on, upon, from or
into any real property in the vicinity of any of the Real Estate which, through
soil or groundwater contamination, may have come to be located on any of the
Real Estate.

(d) None of the Borrower, any of the Subsidiaries or any of the Real Estate has
become subject to or the subject of any Environmental Liability, and none of the
Borrower, Intermediate Holdings or any of the Subsidiaries has received written
notice of any claim with respect to any such Environmental Liability.

(e) There are no facts, circumstances, conditions or occurrences with respect to
the businesses, operations or Real Estate of the Borrower, Intermediate Holdings
or any of the Subsidiaries or, to the knowledge of any Responsible Officer of
the Borrower or Intermediate Holdings, the businesses or operations of any
predecessor entity, that could reasonably be expected to give rise to any
Environmental Liability.

SECTION 3.10. [Intentionally Omitted].

SECTION 3.11. Taxes. Except for failures that could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, (i) each
Loan Party has filed all Tax returns and reports required to be filed (taking
into account valid extensions), and has paid all Taxes levied or imposed
(including in its capacity as withholding agent) upon it or its properties,
income or assets that are due and payable, except any such Taxes which are being
contested in good faith by appropriate proceedings diligently conducted if such
context effectively suspends collection and enforcement of the Tax in question
and adequate reserves have been provided in accordance with GAAP and (ii) there
is no current or proposed Tax audit, assessment, deficiency or other claim or
proceeding against any Loan Party.

SECTION 3.12. ERISA Compliance.

Schedule 3.12 sets forth each Multiemployer Plan to which Intermediate Holdings,
the Borrower or a Restricted Subsidiary contributes or is reasonably likely to
have any material liability by reason of having any current ERISA Affiliate;
provided that the Borrower shall supplement such Schedule as of the Acquisition
Date to add any necessary information with respect to any Multiemployer Plans
contributed to by the Target and its subsidiaries. There are no, nor have there
within the prior 6 years ever been any, Plans and none of Intermediate Holdings,
the Borrower, a Restricted Subsidiary or any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA.
Each Employee Benefit Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code, the regulations and published
interpretations thereunder and other federal or state laws. Each

 

-79-



--------------------------------------------------------------------------------

Employee Benefit Plan that is intended to be a qualified plan under
Section 401(a) of the Code has either received a favorable determination letter
from the IRS to the effect that the form of such Employee Benefit Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the IRS to be exempt from federal income tax under
Section 501(a) of the Code, or is a form of plan that has received an opinion or
advisory letter from the IRS, and to the knowledge of any Responsible Officer of
the Borrower or Intermediate Holdings, nothing has occurred that would prevent
or cause the loss of tax-qualified status with respect to such Employee Benefit
Plan. No ERISA Event has occurred or is reasonably expected to occur, except as
would not have a Material Adverse Effect.

(a) There are no pending or, to the knowledge of any Responsible Officer of the
Borrower or Intermediate Holdings, threatened claims, actions or lawsuits, or
action by any Governmental Authority, with respect to any Employee Benefit Plan
that has resulted or could reasonably be expected to result in a Material
Adverse Effect. There has been no violation of the fiduciary responsibility
rules with respect to any Employee Benefit Plan that has resulted or could
reasonably be expected to result, either individually or in the aggregate, in a
Material Adverse Effect.

(b) None of the Borrower or a Restricted Subsidiary has any pending strikes,
walkouts, work stoppages or other material labor dispute as of the Closing Date,
or, in the case of the Target, as of the Acquisition Date. Except as set forth
on Schedule 3.12(b), the consummation of the Transactions will not give rise to
any right of termination or right of renegotiation on the part of any union
under any collective bargaining agreement to which the Borrower or a Restricted
Subsidiary is bound; provided that the Borrower shall supplement such Schedule
as of the Acquisition Date to add any necessary information with respect to any
such collective bargaining agreements of the Target and its subsidiaries.

SECTION 3.13. Subsidiaries. As of the Closing Date, the Escrow Borrower has no
Subsidiaries. As of the Closing Date, Intermediate Holdings has no Subsidiaries
other than those specifically disclosed in Schedule 3.13(a); provided that the
Borrower shall supplement such Schedule as of the Acquisition Date to add any
necessary information with respect to the Target and its subsidiaries. All of
the outstanding Equity Interests in the Borrower and each of Intermediate
Holdings’ Subsidiaries have been validly issued, are fully paid and
nonassessable and are owned by the applicable Loan Parties and in the amounts,
each as specified on Schedule 3.13(a) and free and clear of all Liens except
those created under the Security Documents. As of the Closing Date, Intermediate
Holdings does not have equity investments in any other corporation or entity
other than those specifically disclosed in Schedule 3.13(b); provided that the
Borrower shall supplement such Schedule as of the Acquisition Date to add any
necessary information with respect to the equity investments of the Target and
its subsidiaries.

SECTION 3.14. Margin Regulations; Investment Company Act.

(a) The Borrower and Intermediate Holdings are not engaged and will not engage,
principally or as one of its important activities, in the business of purchasing
or carrying Margin Stock, or extending credit for the purpose of purchasing or
carrying Margin Stock.

(b) None of the Borrower or Intermediate Holdings, any Person Controlling the
Borrower or Intermediate Holdings, or a Restricted Subsidiary is or is required
to be registered as an “investment company” under the Investment Company Act of
1940.

SECTION 3.15. Disclosure. The reports, financial statements, certificates and
other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (including, without
limitation, the Confidential Information Memorandum) (in each case, as modified
or supplemented by other information

 

-80-



--------------------------------------------------------------------------------

so furnished), taken as a whole, do not contain any material misstatement of
fact or omit to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that, with respect to projected financial information, the
Loan Parties represent only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time of preparation.

SECTION 3.16. Sanctioned Persons; Foreign Corrupt Practices Act.

(a) None of Intermediate Holdings, the Borrower or a Restricted Subsidiary or,
to the knowledge of any Responsible Officer of the Borrower or Intermediate
Holdings, any director, officer, agent or employee of the Borrower, Intermediate
Holdings or a Restricted Subsidiary is the target of or is in violation of any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Borrower and Intermediate Holdings will
not directly or indirectly use the proceeds of the Loans or the Letters of
Credit or otherwise make available such proceeds to any Person, for the purpose
of financing the activities of any Person, or in any country or territory, that,
at the time of such financing, is the subject of any U.S. sanctions administered
by OFAC.

(b) Each of Intermediate Holdings, the Borrower, the Restricted Subsidiaries
and, to the knowledge of any Responsible Officer of the Borrower or Intermediate
Holdings, their respective directors, officers, agents, employees, and any
person acting for or on behalf of Intermediate Holdings, the Borrower or such
Restricted Subsidiaries has complied with, and will comply with, the U.S.
Foreign Corrupt Practices Act, as amended from time to time, or any other
applicable anti-bribery or anti-corruption law, and it and they have not made,
offered, promised, or authorized, and will not make, offer, promise, or
authorize, whether directly or indirectly, any payment, of anything of value to
(i) an executive, official, employee or agent of a governmental department,
agency or instrumentality, (ii) a director, officer, employee or agent of a
wholly or partially government-owned or government-controlled company or
business, (iii) a political party or official thereof, or candidate for
political office or (iv) an executive, official, employee or agent of a public
international organization (e.g., the International Monetary Fund or the World
Bank) (“Government Official”), in any case while knowing or having a reasonable
belief that all or some portion will be used for the purpose of: (A) influencing
any act, decision or failure to act by a Government Official in his or her
official capacity, (B) inducing a Government Official to use his or her
influence with a government or instrumentality to affect any act or decision of
such government or entity or (C) securing an improper advantage, in order to
obtain, retain, or direct business.

(c) None of Intermediate Holdings, the Borrower or a Restricted Subsidiary nor,
to the knowledge of any Responsible Officer of the Borrower or Intermediate
Holdings, any of their respective Affiliates is in violation of any requirement
of law relating to terrorism or money laundering, including Executive Order
No. 13224 on Terrorist Financing, effective September 24, 2001, and the USA
PATRIOT Act.

SECTION 3.17. Intellectual Property; Licenses; Etc. The Borrower, Intermediate
Holdings and the Restricted Subsidiaries own, or possess the valid right to use,
all of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights, including,
in each case, registrations or applications for registrations of the foregoing
and the right to sue for infringement, misappropriation or other violations
thereof, that are necessary for the operation of their respective businesses,
without conflict with the rights of any other Person, except in each case where
the failure to do so would reasonably be expected to have a Material Adverse
Effect. The conduct of the respective business of the Borrower, Intermediate
Holdings and the Restricted Subsidiaries has not infringed, misappropriated or
otherwise violated any rights held by any other Person, except in each case
where the failure to do so would reasonably be expected to have a Material
Adverse Effect. No claim or litigation regarding any of the foregoing is pending
or, to the knowledge of any Responsible Officer of the Borrower or Intermediate
Holdings, threatened, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

-81-



--------------------------------------------------------------------------------

SECTION 3.18. Permits and Licenses. All permits and licenses (other than those
the absence of which would not have a Material Adverse Effect) required for the
construction and operation of all landfills, solid waste facilities, solid waste
collection operations and any other properties or operations currently owned,
operated or conducted by the Borrower or a Subsidiary have been, or in the case
of any of the foregoing under construction will be prior to the time required
therefor under applicable laws, rules and regulations, obtained and remain, or
in the case of any of the foregoing under construction will remain, in full
force and effect for so long as may be required by applicable law, rule or
regulation and are not subject to any appeals or further proceedings or to any
unsatisfied conditions that may allow material modification or revocation. None
of the Borrower, Intermediate Holdings or a Subsidiary nor, to the knowledge of
any Responsible Officer of the Borrower or Intermediate Holdings, the holder of
such licenses or permits is in violation of any such licenses or permits, except
for any violation which would not have a Material Adverse Effect.

SECTION 3.19. Solvency. Immediately after the consummation of the Transactions
to occur on the Acquisition Date and the release of the Escrow Funds from the
Escrow Account, and immediately following the making of each Loan and after
giving effect to the application of the proceeds of each Loan, the Loan Parties,
taken as a whole, on a consolidated basis, are Solvent.

SECTION 3.20. Security Documents.

(a) The Guarantee and Collateral Agreement, upon execution and delivery thereof
by the parties thereto, will create in favor of the Collateral Agent, for the
ratable benefit of the Secured Parties, a legal, valid and enforceable security
interest in the Collateral (as defined in the Guarantee and Collateral
Agreement) and the proceeds thereof and (i) when the Pledged Collateral (as
defined in the Guarantee and Collateral Agreement) is delivered to the
Collateral Agent, the Lien created under Guarantee and Collateral Agreement
shall constitute a fully perfected first priority Lien on, and security interest
in, all right, title and interest of the Loan Parties in such Pledged
Collateral, in each case prior and superior in right to any other Person,
subject to Permitted Collateral Liens, and (ii) when financing statements in
appropriate form are filed in the offices specified on Schedule 3.20(a)
(provided that the Borrower shall supplement such Schedule as of the Acquisition
Date to add any necessary information with respect to the applicable filing
offices with respect to the Target and its subsidiaries), the Lien created under
the Guarantee and Collateral Agreement will constitute a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in the Collateral described in such statements (other than Intellectual
Property, as defined in the Guarantee and Collateral Agreement), in each case
prior and superior in right to any other Person, other than with respect to
Liens expressly permitted by Section 6.01.

(b) Upon the recordation of the Guarantee and Collateral Agreement (or a
short-form security agreement in form and substance reasonably satisfactory to
the Borrower and the Collateral Agent) with the United States Patent and
Trademark Office and the United States Copyright Office, together with the
financing statements in appropriate form filed in the offices specified on
Schedule 3.20(a) (provided that the Borrower shall supplement such Schedule as
of the Acquisition Date to add any necessary information with respect to the
financing statements with respect to the Target and its subsidiaries), the Lien
created under the Guarantee and Collateral Agreement shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in the Intellectual Property (as defined in the Guarantee and
Collateral Agreement) in which a security interest may be perfected by filing in
the United States and its territories and possessions, in each case prior and
superior in right to any other Person, subject to Permitted Collateral Liens (it
being understood that subsequent recordings in the United States Patent and
Trademark Office and the United States Copyright Office may be necessary to
perfect a Lien on registered trademarks and patents, trademark and patent
applications and registered copyrights acquired by the Loan Parties after the
Acquisition Date).

 

-82-



--------------------------------------------------------------------------------

(c) Upon execution and delivery thereof, each of the Mortgages shall be
effective to create in favor of the Collateral Agent, for the ratable benefit of
the Secured Parties, a legal, valid and enforceable first priority Lien on all
of the applicable Loan Party’s right, title and interest in and to the Mortgaged
Property thereunder and the proceeds thereof, and when such Mortgage is recorded
in the offices specified on Schedule 3.20(c) (provided that the Borrower shall
supplement such Schedule as of the Acquisition Date to add any necessary
information with respect to the Mortgages with respect to the Target and its
subsidiaries and any additional Significant Real Property acquired by
Intermediate Holdings, ADS, the ADS Entities and the IWS Entities on or after
the Closing Date and prior to the Acquisition Date), such Mortgage shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of such Loan Party in such Mortgaged Property and the proceeds
thereof, in each case prior and superior in right to any other Person, other
than with respect to Liens expressly permitted hereunder.

ARTICLE IV

Conditions of Lending

The obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder are subject to the satisfaction of the following
conditions:

SECTION 4.01. All Credit Events. On the date of each Borrowing (other than a
conversion or a continuation of a Borrowing), including each Borrowing of a
Swingline Loan and on the date of each issuance, amendment, extension or renewal
of a Letter of Credit (each such event being called a “Credit Event”):

(a) The Administrative Agent shall have received a notice of such Borrowing as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.02), in the case of the issuance, amendment, extension
or renewal of a Letter of Credit, the Issuing Bank and the Administrative Agent
shall have received a notice requesting the issuance, amendment, extension or
renewal of such Letter of Credit as required by Section 2.23(b) or, in the case
of the Borrowing of a Swingline Loan, the Swingline Lender and the
Administrative Agent shall have received a notice requesting such Swingline Loan
as required by Section 2.22(b).

(b) Other than in connection with the initial Credit Event on the Closing Date
and on the Acquisition Date, the representations and warranties set forth in
Article III and in each other Loan Document shall be true and correct in all
material respects (except that any representation or warranty that is already
qualified as to “materiality” or “Material Adverse Effect” shall be true and
correct in all respects) on and as of the date of such Credit Event with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date.

(c) Other than in connection with the initial Credit Event on the Closing Date
and on the Acquisition Date, at the time of and immediately after such Credit
Event, no Default or Event of Default shall have occurred and be continuing.

(d) Other than in connection with the initial Credit Event on the Closing Date
and on the Acquisition Date and any Credit Event occurring prior to the delivery
of the Compliance Certificate for the fiscal quarter ending March 31, 2013,
after giving pro forma effect to such Credit Event (and all prior Credit Events
and the use of proceeds therefrom and all Loan repayments since

 

-83-



--------------------------------------------------------------------------------

the last day of the four quarter period to which the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 5.02(a)
relates), Intermediate Holdings shall be in compliance with the financial
covenant set forth in Section 6.13 as of the last day of the four quarter period
to which the most recent Compliance Certificate received by the Administrative
Agent pursuant to Section 5.02(a) relates, regardless of whether Intermediate
Holdings is otherwise required to comply with such financial covenant at such
time.

The delivery of each Borrowing Request shall be deemed to constitute a
representation and warranty by the Borrower on the date of such delivery and the
date of the Credit Event specified therein as to the matters specified in
paragraphs (b), (c) and (d) of this Section 4.01.

SECTION 4.02. First Credit Event. On the Closing Date:

(a) The Administrative Agent shall have received, on behalf of itself, the
Lenders and the Issuing Bank, a customary written opinion of (i) Winston &
Strawn LLP, counsel for the Escrow Borrower, (A) dated the Closing Date and
(B) addressed to the Issuing Bank, the Administrative Agent, the Collateral
Agent and the Lenders.

(b) The Administrative Agent shall have received (i) a copy of the certificate
or articles of incorporation or formation, including all amendments thereto, of
the Escrow Borrower, certified as of a recent date by the Secretary of State of
Delaware, and a certificate as to the good standing of the Escrow Borrower as of
a recent date, from such Secretary of State; (ii) a certificate of the Secretary
or Assistant Secretary of the Escrow Borrower dated the Closing Date and
certifying (A) that attached thereto is a true and complete copy of the by-laws
or operating agreement of the Escrow Borrower as in effect on the Closing Date
and at all times since a date prior to the date of the resolutions described in
clause (B) below, (B) that attached thereto is a true and complete copy of
resolutions duly adopted by the board of directors of the Escrow Borrower
authorizing the execution, delivery and performance of the Loan Documents to
which the Escrow Borrower is a party and the borrowings hereunder, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect, (C) that the certificate or articles of incorporation or formation
of the Escrow Borrower have not been amended since the date of the last
amendment thereto shown on the certificate of good standing furnished pursuant
to clause (i) above and (D) as to the incumbency and specimen signature of each
officer executing any Loan Document or any other document delivered in
connection herewith on behalf of the Escrow Borrower; and (iii) a certificate of
another officer as to the incumbency and specimen signature of the Secretary or
Assistant Secretary executing the certificate pursuant to clause (ii) above.

(c) The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by a Responsible Officer of the Escrow Borrower,
confirming compliance with the conditions precedent set forth in Sections
4.02(e), (f) and (i).

(d) The Escrow Agreement shall have been, or substantially simultaneously with
the initial funding of Loans on the Closing Date shall be, duly executed by the
parties thereto and delivered to the Administrative Agent and shall be in full
force and effect. The Administrative Agent shall have received evidence to the
effect that the financing statement relating to the Escrow Agreement shall have
been, or substantially simultaneously with the initial funding of Loans on the
Closing Date shall be, filed in the appropriate filing office.

(e) Each of the Specified Representations (which shall be limited to the Escrow
Borrower) other than the representations and warranties set forth in Sections
3.19 and 3.20(a) shall be true and correct in all material respects.

 

-84-



--------------------------------------------------------------------------------

(f) The offering of the Senior Notes by the Escrow Issuer shall have been, or
substantially simultaneously with the initial funding of Loans on the Closing
Date shall be, consummated.

(g) The Lenders shall have received the financial statements (including the Pro
Forma Financial Statements and projections) referred to in Sections 3.05(a),
(c) and (d).

(h) The Lenders shall have received all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act.

(i) No Acquisition Material Adverse Effect shall have occurred since March 31,
2012 and be continuing.

(j) The Administrative Agent shall have received the Closing Date Side Letter,
duly executed by the parties thereto.

SECTION 4.03. Conditions to Release of Escrow Funds. The obligation of the
Administrative Agent to release the Escrow Funds to the Borrower or the
occurrence of any Credit Event on the Acquisition Date is subject to the
satisfaction of the following conditions precedent:

(a) The Administrative Agent shall have received, on behalf of itself, the
Lenders and the Issuing Bank, a customary written opinion of (i) Winston &
Strawn LLP, counsel for Intermediate Holdings and the Borrower, and (ii) each
local counsel listed on Schedule 4.03(a), in each case (A) dated the Acquisition
Date and (B) addressed to the Issuing Bank, the Administrative Agent, the
Collateral Agent and the Lenders.

(b) The Administrative Agent shall have received (i) a copy of the certificate
or articles of incorporation or formation, including all amendments thereto, of
each Loan Party, certified as of a recent date by the Secretary of State of the
state of its organization, and a certificate as to the good standing of each
Loan Party as of a recent date, from such Secretary of State; (ii) a certificate
of the Secretary or Assistant Secretary of each Loan Party dated the Acquisition
Date and certifying (A) that attached thereto is a true and complete copy of the
by-laws or operating agreement of such Loan Party as in effect on the
Acquisition Date and at all times since a date prior to the date of the
resolutions described in clause (B) below, (B) that attached thereto is a true
and complete copy of resolutions duly adopted by the board of directors or other
governing body of such Loan Party authorizing the execution, delivery and
performance of the Loan Documents to which such Loan Party is a party and, in
the case of the Borrower, the borrowings hereunder, and that such resolutions
have not been modified, rescinded or amended and are in full force and effect,
(C) that the certificate or articles of incorporation or formation of such Loan
Party have not been amended since the date of the last amendment thereto shown
on the certificate of good standing furnished pursuant to clause (i) above and
(D) as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such Loan Party; and (iii) a certificate of another officer as to the
incumbency and specimen signature of the Secretary or Assistant Secretary
executing the certificate pursuant to clause (ii) above.

(c) The Administrative Agent shall have received a certificate, dated the
Acquisition Date and signed by a Responsible Officer of Intermediate Holdings,
confirming compliance with the conditions precedent set forth in Sections
4.03(h), (i) and (k).

 

-85-



--------------------------------------------------------------------------------

(d) The Administrative Agent shall have received all Fees, all fees payable
under the Fee Letter and all other amounts due and payable on or prior to the
Acquisition Date, including, to the extent invoiced at least one Business Day
prior to the Acquisition Date, reimbursement or payment of all reasonable and
invoiced out-of-pocket expenses required to be reimbursed or paid by the
Borrower hereunder or under any other Loan Document and including any accrued
interest required to be paid with respect to the Term Loans to be paid on the
Acquisition Date.

(e) Each of the Joinder Agreement and each of the Security Documents (other than
the Mortgages and the Escrow Agreement) shall have been, or substantially
simultaneously with the release of the Escrow Funds on the Acquisition Date
shall be, duly executed by the parties thereto and delivered to the Collateral
Agent and shall be in full force and effect. The Collateral Agent shall have
received evidence to the effect that each of the financing statements relating
to the Security Documents (other than the Escrow Agreement) shall have been, or
substantially simultaneously with release of the Escrow Funds on the Acquisition
Date shall be, filed in the appropriate filing office. Notwithstanding anything
to the contrary herein or in any other Loan Document, it is understood and
agreed that to the extent any security interest in any Collateral cannot be
perfected by the filing of a financing statement under the UCC or taking
delivery and possession of a stock certificate or note (to the extent required
under the Security Documents), then the perfection of a security interest in
such Collateral shall not constitute a condition precedent to the release of the
Escrow Funds on the Acquisition Date.

(f) The Collateral Agent shall have received a Perfection Certificate with
respect to the Loan Parties dated the Acquisition Date and duly executed by a
Responsible Officer of Intermediate Holdings and the Borrower, and shall have
received the results of a search of the Uniform Commercial Code filings (or
equivalent filings) made with respect to the Loan Parties in the states (or
other jurisdictions) of formation of such Persons, in which the chief executive
office of each such Person is located, in each case as indicated on such
Perfection Certificate, together with copies of the financing statements (or
similar documents) disclosed by such search, and accompanied by evidence that
the Liens indicated in any such financing statement (or similar document) would
be permitted under Section 6.01 or have been or will be contemporaneously
released or terminated.

(g) The Administrative Agent shall have received a certificate as to coverage
under the insurance policies required by Section 5.07 and the applicable
provisions of the Security Documents, each of which shall be endorsed or
otherwise amended to include a customary lender’s loss payable endorsement and
to name the Collateral Agent as additional insured, in form and substance
reasonably satisfactory to the Administrative Agent.

(h) Each of (i) the Specified Representations and (ii) such of the
representations and warranties made by the Target with respect to the Target,
its subsidiaries and its and their respective businesses in the Acquisition
Agreement as are material to the interests of the Lenders, but only to the
extent that Holdings (or an Affiliate of Holdings) has the right to terminate
its obligations under the Acquisition Agreement (or refuse to consummate the
Acquisition under the Acquisition Agreement) as a result of a breach of such
representations in the Acquisition Agreement, shall be true and correct in all
material respects.

(i) (i) The Escrow Borrower shall have merged with and into ADS and ADS shall
have assumed all rights and responsibilities as the Borrower hereunder, (ii) the
Refinancing shall have been, or substantially simultaneously with the release of
the Escrow Funds on the Acquisition Date shall be, consummated and immediately
after giving effect to the Transactions and the other transactions contemplated
hereby, Intermediate Holdings, the Borrower and the Restricted

 

-86-



--------------------------------------------------------------------------------

Subsidiaries shall have outstanding no Indebtedness or preferred stock other
than (a) Indebtedness outstanding under this Agreement, (b) the Senior Notes and
(c) Indebtedness set forth on Schedule 6.03 and (iii) the Senior Notes shall
have been, or substantially simultaneously with the release of the Escrow Funds
on the Acquisition Date shall be, released from escrow pursuant to the terms of
the Senior Notes Escrow Agreement and the assumption of the Senior Notes by the
Borrower shall have been, or substantially simultaneously with the release of
the Escrow Funds on the Acquisition Date shall be, consummated.

(j) The Administrative Agent shall have received a certificate from the chief
financial officer of Intermediate Holdings in the form of Exhibit L certifying
that, after giving effect to the Transactions to occur on the Acquisition Date,
the Loan Parties, taken as a whole, on a consolidated basis, are Solvent.

(k) No Acquisition Material Adverse Effect shall have occurred since March 31,
2012 and be continuing.

(l) The Acquisition shall have been consummated in accordance with the terms and
conditions of the Acquisition Agreement concurrently with the release of the
Escrow Funds on the Acquisition Date (and in any event not later than
January 31, 2013).

(m) The Lenders shall have received all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act.

(n) The Borrower shall have supplemented the Schedules hereto to add any
necessary information with respect to the Target and its Subsidiaries.

ARTICLE V

Affirmative Covenants

On and after the Acquisition Date, each of Intermediate Holdings and the
Borrower covenants and agrees with each Lender that so long as this Agreement
shall remain in effect and until the Commitments have been terminated and the
principal of and interest on each Loan, all Fees and all other expenses or
amounts payable under any Loan Document (other than contingent indemnity
obligations as to which no claim has been made) shall have been paid in full and
all Letters of Credit have been canceled or have expired and all amounts drawn
thereunder have been reimbursed in full or been Cash Collateralized, unless the
Required Lenders shall otherwise consent in writing, each of Intermediate
Holdings and the Borrower will, and will cause each of the Restricted
Subsidiaries to:

SECTION 5.01. Financial Statements. Deliver to the Administrative Agent, which
shall furnish to each Lender:

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year (or, in the case of the fiscal year ended December 31, 2012,
within one hundred twenty (120) days after the end of such fiscal year) of
Intermediate Holdings, consolidated balance sheets of Intermediate Holdings
(commencing with the fiscal year ended December 31, 2012), the Borrower and the
Subsidiaries as of the end of such fiscal year, and the related consolidated
statements of income or operations and consolidated cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, (i) all in reasonable detail with accompanying management
discussion and analysis of financial condition and results of

 

-87-



--------------------------------------------------------------------------------

operations and prepared in accordance with GAAP, (ii) containing separate
schedules reflecting the balance sheet information income and cash flows of the
Unrestricted Subsidiaries and reconciling such information to the financial
statements described above and (iii) such consolidated statements to be audited
and accompanied by a report and opinion of a Registered Public Accounting Firm
of nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception (except for any
exception as a result of the maturity of any of the Loans occurring during the
subsequent fiscal year) or any qualification or exception as to the scope of
such audit;

(b) as soon as available, but in any event within forty five (45) days (or, in
the case of the fiscal quarter ended September 30, 2012, within ninety (90) days
after the end of such fiscal quarter) after the end of each of the first three
fiscal quarters of each fiscal year of Intermediate Holdings (commencing with
the fiscal quarter ended September 30, 2012), consolidated balance sheet of
Intermediate Holdings, the Borrower and the Subsidiaries as at the end of such
fiscal quarter, and the related consolidated statements of income or operations
and consolidated cash flows for such fiscal quarter and for the portion of
Intermediate Holdings’ fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
(i) all in reasonable detail with accompanying management discussion and
analysis of financial condition and results of operations, (ii) containing
separate schedules reflecting the balance sheet information income and cash
flows of the Unrestricted Subsidiaries and reconciling such information to the
financial statements described above and (iii) such consolidated statements to
be certified by a Responsible Officer of Intermediate Holdings as fairly
presenting in all material respects the financial condition and results of
operations of Intermediate Holdings, the Borrower and the Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes; provided that, with respect to the fiscal quarter ended
September 30, 2012, the information required to be provided pursuant to this
Section 5.01(b) shall consist solely of the calculation of Consolidated EBITDA
of Intermediate Holdings, the Borrower and the Subsidiaries as of September 30,
2012 (together with reasonably detailed supporting information), which
calculations shall be (i) prepared in a manner consistent with the Pro Forma
Financial Statements and on a pro forma basis giving effect to the consummation
of the Transactions and the payment of fees and expenses in connection with the
foregoing, and (ii) certified by a Responsible Officer of Intermediate Holdings
as having been prepared in good faith based on the assumptions set forth
therein, which Intermediate Holdings and the Borrower believe to be reasonable
assumptions at the time such calculation was prepared; and

(c) as soon as available, but in any event no more than ninety (90) days after
the end of each fiscal year of Intermediate Holdings (commencing with the fiscal
year ended December 31, 2012), an updated business plan and operating budget and
forecasts of consolidated balance sheets and statements of income or operations
and cash flows of Intermediate Holdings, the Borrower and the Subsidiaries on a
quarterly basis for the then current fiscal year (including the fiscal year in
which the latest Maturity Date occurs), in each case prepared by management of
Intermediate Holdings.

SECTION 5.02. Certificates and Other Information. Deliver to the Administrative
Agent, which shall furnish each Lender:

(a) concurrently with the delivery of the financial statements referred to in
Sections 5.01(a) and (b) a duly completed Compliance Certificate signed by a
Responsible Officer of Intermediate Holdings;

 

-88-



--------------------------------------------------------------------------------

(b) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
Intermediate Holdings by independent accountants in connection with the accounts
or books of Intermediate Holdings, or any audit of any of them;

(c) promptly after the furnishing thereof, copies of any notice of default
furnished to any holder of debt securities of Intermediate Holdings or the
Borrower pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
this Agreement;

(d) promptly after request therefor, such additional information regarding the
business, financial or corporate affairs of Intermediate Holdings, the Borrower
and the Subsidiaries, or compliance by the Loan Parties with the terms of the
Loan Documents, as the Administrative Agent or any Lender may from time to time
reasonably request; and

(e) as part of the compliance certificate delivered pursuant to clause
(a) above, each in form and substance reasonably satisfactory to the
Administrative Agent, (i) a report supplementing Schedules 3.13(a) and 3.13(b)
containing a description of all changes in the information included in such
Schedules as may be necessary for such Schedules to be accurate and complete and
(ii) a certification that complete and correct copies of all documents modifying
any term of any Organizational Document of Intermediate Holdings or the Borrower
on or prior to the date of delivery of such compliance certificate have been
delivered to the Administrative Agent or are attached to such certificate.

The Borrower and Intermediate Holdings will, within ten (10) days after receipt
of financial statements which have been delivered pursuant to Section 5.01(a),
participate in a meeting with the Administrative Agent and Lenders to discuss
Intermediate Holdings’ results of operations and allow the Administrative Agent
and Lenders to ask questions with respect thereto. Such meetings are to be held
at Intermediate Holdings’ corporate offices or by teleconference (or at such
other location as may be reasonably agreed to by Intermediate Holdings and the
Administrative Agent).

SECTION 5.03. Notices. Promptly notify the Administrative Agent and each Lender:

(a) of the occurrence of any Default or Event of Default since the Closing Date;
provided that Intermediate Holdings or the Borrower will include in such notice
or otherwise deliver forthwith to the Lenders a certificate describing with
particularity any and all provisions of this Agreement and/or any other Loan
Document that has been breached;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect since the Closing Date, including (i) breach or
non-performance of, or any default under, a Contractual Obligation of
Intermediate Holdings, the Borrower or a Subsidiary, (ii) any dispute,
litigation, investigation, proceeding or suspension between Intermediate
Holdings, the Borrower or a Subsidiary and any Governmental Authority or
(iii) the commencement of, or any material development in, any inquiry,
investigation, litigation or proceeding affecting Intermediate Holdings, the
Borrower or a Subsidiary, including pursuant to any Environmental Laws
(including any written notice from any Governmental Authority of any potential
Environmental Liability);

(c) of the occurrence of any ERISA Event since the Closing Date that could
reasonably be expected to result in liability to Intermediate Holdings, the
Borrower or a Restricted Subsidiary exceeding $15,000,000;

 

-89-



--------------------------------------------------------------------------------

(d) of any material change since the Closing Date in accounting policies or
financial reporting practices by Intermediate Holdings, the Borrower or a
Restricted Subsidiary;

(e) of the (i) occurrence since the Closing Date of any Asset Sale of property
or assets for which the Borrower is required to make a mandatory prepayment
pursuant to Section 2.13(b) and (ii) incurrence or issuance of any Indebtedness
for which the Borrower is required to make a mandatory prepayment pursuant to
Section 2.13(d);

(f) of the proposed sale of capital stock or other Equity Interests of the
Borrower or Intermediate Holdings since the Closing Date; and

(g) of any announcement since the Closing Date by Moody’s or S&P of any change
in its rating of Intermediate Holdings or the Borrower’s non-credit-enhanced,
senior unsecured long-term debt.

Each notice pursuant to this Section 5.03 shall be accompanied by a statement of
a Responsible Officer of Intermediate Holdings or the Borrower setting forth
details of the occurrence referred to therein and stating what action
Intermediate Holdings or the Borrower has taken and proposes to take with
respect thereto.

SECTION 5.04. Payment of Obligations. Except for failures that could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, (a) pay and discharge as the same shall become due and payable
(i) all Taxes imposed upon it or its properties, income, profits or assets,
before any penalty or fine accrues thereon, except for any Taxes which are being
contested in good faith by appropriate proceedings diligently conducted if such
contest effectively suspends collection and enforcement of the Tax in question
and adequate reserves for such Taxes have been provided in accordance with GAAP
and (ii) all lawful claims which, if unpaid, would by law become a Lien upon its
property, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Borrower or such Restricted Subsidiary.

SECTION 5.05. Preservation of Existence, Etc. (a) Preserve, renew and maintain
in full force and effect its legal existence and good standing under the laws of
the jurisdiction of its organization except in a transaction permitted by
Section 6.04 or 6.05, provided that, other than with respect to the Borrower and
Intermediate Holdings, such preservation, renewal and maintenance is not
required if failure to do so could not reasonably be excepted to have a Material
Adverse Effect, (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect and (c) preserve or
renew all of its registered patents, trademarks, trade names and service marks,
the non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

SECTION 5.06. Maintenance of Properties. (a) Maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted
and with the standard of care typical in the industry in the operation and
maintenance of its facilities, except where failure to do so could not
reasonably be excepted to have a Material Adverse Effect and (b) make all
necessary repairs thereto and renewals and replacements thereof, except in each
instance where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

-90-



--------------------------------------------------------------------------------

SECTION 5.07. Maintenance of Insurance.

(a) Maintain, with financially sound and reputable insurance companies not
Affiliates of Intermediate Holdings, insurance with respect to its properties
and business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business as the Borrower and the
Restricted Subsidiaries, of such types and in such amounts (after giving effect
to any self-insurance compatible with the following standards) as are
customarily carried under similar circumstances by such other Persons and
providing for not less than 30 days’ prior notice to the Administrative Agent of
termination, lapse or cancellation of such insurance. Notwithstanding the
foregoing, the Borrower agrees that the Administrative Agent may, in its sole
discretion, and without any obligation to do so, pay any insurance premiums then
due and payable, and any amounts due and payable under insurance premium finance
agreements, and any amounts so paid by the Administrative Agent shall constitute
Loans hereunder.

(b) If any portion of any Significant Real Property is at any time located in an
area identified by the Federal Emergency Management Agency (or any successor
agency) as a special flood hazard area with respect to which flood insurance has
been made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (ii) deliver to
the Collateral Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.

SECTION 5.08. Compliance with Laws, Licenses and Permits. Comply in all respects
with the requirements of all laws (including Environmental Laws) and all orders,
writs, injunctions, decrees, licenses, financial assurance requirements and
permits (including those relating to environmental matters) applicable to it or
to its business or property (including, without limitation, its Real Estate),
except in such instances in which (i) such requirement of any agreement or
instrument or law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted or (ii) the failure
to comply in all respects therewith could not reasonably be expected to have a
Material Adverse Effect.

SECTION 5.09. Books and Records. (a) Maintain proper books of record and
account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of Intermediate Holdings, the Borrower or such
Restricted Subsidiary, as the case may be, and (b) maintain such books of record
and account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over Intermediate
Holdings, the Borrower or such Restricted Subsidiary, as the case may be.

SECTION 5.10. Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and visually
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, all at the expense of the Borrower and at such reasonable
times during normal business hours and as often as may be reasonably desired,
upon reasonable advance notice to the Borrower; provided that representatives of
the Borrower may be present during any such visits, discussions and inspections;
provided, further, that, if an Event of Default has occurred and is continuing
the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advance notice; provided, further, that so long as no Default or Event of
Default shall have occurred or be continuing, the Borrower will be obligated to
reimburse the Agent and the Lenders for no more than two (2) such inspections in
the aggregate in any calendar year.

 

-91-



--------------------------------------------------------------------------------

SECTION 5.11. Use of Proceeds. Subject to the provisions of the Escrow
Agreement, use the proceeds of the Credit Facilities (a) to pay the Transaction
Costs, (b) to pay fees and expenses in connection with this Agreement and
(c) for working capital and other general corporate purposes, including the
financing of Permitted Acquisitions and permitted investments.

SECTION 5.12. Employee Benefits. Comply with the provisions of ERISA and the
Code applicable to Employee Benefit Plans, except where such noncompliance is
not reasonably likely to result in a Material Adverse Effect.

SECTION 5.13. New Subsidiaries; Ownership of Subsidiaries.

(a) Each newly-created or newly-acquired Domestic Restricted Subsidiary of
Intermediate Holdings (other than any Excluded Subsidiary) shall become a
Subsidiary Guarantor hereunder and a party to the Security Documents by
executing and delivering to the Collateral Agent a counterpart of a joinder
agreement and providing such other documentation as the Collateral Agent shall
deem appropriate for such purpose, including, without limitation, amendments to
the Security Documents or new pledge agreements in substantially the same form,
mortgages or deeds of trust, the documents referred to in the Guarantee and
Collateral Requirements, UCC searches and filings, and 100% of the Equity
Interests and assets of each such new Subsidiary (other than an Excluded
Subsidiary) shall be pledged to the Collateral Agent for the benefit of the
Lenders and the Collateral Agent, documents of the types referred to in
Section 4.03(b), and favorable opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of, inter alia, the joinder agreement), all in form, content and
scope reasonably satisfactory to the Collateral Agent. In such event, the
Collateral Agent is hereby authorized by the parties hereto to amend Schedules
3.13(a) and 3.13(b) hereto to include each such new Subsidiary.

(b) Intermediate Holdings shall at all times directly or indirectly through a
Subsidiary own all of the Equity Interests of each of the Restricted
Subsidiaries (other than directors’ qualifying shares), and such Equity
Interests shall at all times be pledged to the Collateral Agent, for the benefit
of the Secured Parties, pursuant to the Security Documents or pursuant to a
pledge agreement in form and substance reasonably satisfactory to the Collateral
Agent to the extent required under the Guarantee and Collateral Agreement.

SECTION 5.14. Compliance with Environmental Laws. Except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect: (a) comply, and, if applicable, cause all lessees and other Persons
operating or occupying any of their Real Estate or properties to comply, with
all Environmental Laws and environmental permits, (b) obtain, maintain and renew
all environmental permits and financial assurance instruments necessary for
their operations and properties, (c) if applicable, dispose of Hazardous
Materials only at permitted disposal facilities operating in compliance with
Environmental Laws, and (d) conduct any investigation, study, sampling and
testing, and undertake any cleanup, removal, remedial or other action necessary
to remove and clean up all Hazardous Materials from any of their Real Estate or
properties, in accordance with the requirements of all Environmental Laws or, if
applicable to Intermediate Holdings, the Borrower or a Subsidiary and its
successors and assigns, a written settlement or consent agreement with those
Governmental Authorities having jurisdiction; provided that, to the extent
permitted under Environmental Laws, none of Intermediate Holdings, the Borrower
or any of the Subsidiaries shall be required to undertake any such cleanup,
removal, remedial or other action to the extent that its obligation to do so is
being contested in good faith and by proper proceedings and appropriate reserves
are being maintained with respect to such circumstances in accordance with GAAP.

SECTION 5.15. Maintenance of Ratings. In the case of Intermediate Holdings and
the Borrower, use commercially reasonable efforts to cause the Credit Facilities
to be continuously rated by S&P and Moody’s, and in the case of Intermediate
Holdings, use commercially reasonable efforts to maintain a corporate rating
from S&P and a corporate family rating from Moody’s, in each case in respect of
Intermediate Holdings.

 

-92-



--------------------------------------------------------------------------------

SECTION 5.16. Further Assurances. Cooperate with the Lenders and the
Administrative Agent, execute such further instruments and documents and take
all further action as the Lenders, the Administrative Agent or the Collateral
Agent shall reasonably request to carry out to their satisfaction the
transactions contemplated by this Agreement, including, without limitation, the
Borrower will, at its cost and expense, promptly secure the Obligations by
pledging or creating, or causing to be pledged or created, perfected security
interests with respect to such of its assets and properties as the
Administrative Agent or the Required Lenders shall designate (it being
understood that it is the intent of the parties that the Obligations shall be
secured by substantially all the assets, including real and personal properties
acquired subsequent to the Closing Date other than Excluded Assets, of
Intermediate Holdings, the Borrower and the Domestic Restricted Subsidiaries
(other than Excluded Subsidiaries)). Such security interests and Liens will be
created under the Security Documents and other security agreements, mortgages,
deeds of trust and other instruments and documents in form and substance
reasonably satisfactory to the Collateral Agent, and the Borrower shall deliver
or cause to be delivered to the Lenders all such instruments and documents as
the Collateral Agent shall reasonably request to evidence compliance with this
Section 5.16, including without limitation, in order to satisfy or cause to be
satisfied any Guarantee and Collateral Requirement. The Borrower agrees to
provide such evidence as the Collateral Agent shall reasonably request as to the
perfection and first priority status of each such security interest and Lien,
subject to Permitted Collateral Liens. In furtherance of the foregoing, the
Borrower will give prompt notice to the Administrative Agent of the acquisition
by it or any of the Restricted Subsidiaries of any owned real property having a
fair market value in excess of $2,000,000.

SECTION 5.17. Designation of Subsidiaries. Intermediate Holdings may at any time
designate any newly-created or newly-acquired Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately after giving effect to such designation, Intermediate
Holdings shall be in compliance, on a pro forma basis, with the financial
covenant set forth in Section 6.13, regardless of whether Intermediate Holdings
is otherwise required to comply with such financial covenant at such time (and,
as a condition precedent to the effectiveness of any such designation,
Intermediate Holdings shall deliver to the Administrative Agent a certificate
setting forth in reasonable detail the calculations demonstrating such
compliance), (ii) the designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute the incurrence at the time of designation of any
Indebtedness or Liens of such Subsidiary existing at such time, (iii) the
designation of such Subsidiary as an Unrestricted Subsidiary shall constitute an
Investment therein at the date of designation in an amount equal to the fair
market value of the Investment in such Subsidiary, (iv) no Restricted Subsidiary
may be designated as an Unrestricted Subsidiary if it was previously designated
an Unrestricted Subsidiary, (v) no Subsidiary may be designated as an
Unrestricted Subsidiary unless it is concurrently designated as an “Unrestricted
Subsidiary” for purposes of the Senior Notes and (vi) immediately before and
after any such designation, no Default or Event of Default shall have occurred
and be continuing.

SECTION 5.18. Post-Closing Security Matters. On or before a date that is 180
days following the Acquisition Date (which period may be extended by the
Collateral Agent in its sole discretion), Borrower shall (i) execute and deliver
the Mortgages encumbering the Mortgaged Properties specified on Schedule 1.01(b)
to the Collateral Agent for recordation in the appropriate real property records
of the county or parish, as applicable, in which the Mortgaged Property
encumbered thereby is located and (ii) cause the other Guarantee and Collateral
Requirements applicable to each such Mortgaged Property to be satisfied.

 

-93-



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

On and after the Acquisition Date, each of Intermediate Holdings and the
Borrower covenants and agrees with each Lender that (or, solely in respect of
Section 6.18, on and after the Closing Date, the Escrow Borrower covenants and
agrees with each Lender that), so long as this Agreement shall remain in effect
and until the Commitments have been terminated and the principal of and interest
on each Loan, all Fees and all other expenses or amounts payable under any Loan
Document (other than contingent indemnity obligations as to which no claim has
been made) have been paid in full and all Letters of Credit have been cancelled,
have expired or been Cash Collateralized and all amounts drawn thereunder have
been reimbursed in full, unless the Required Lenders shall otherwise consent in
writing, Intermediate Holdings and the Borrower will not, and will not cause or
permit any of the Restricted Subsidiaries to:

SECTION 6.01. Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including Equity Interests or other securities of any
Person, including the Borrower or any Restricted Subsidiary) now owned or
hereafter acquired by it or on any income or revenues or rights in respect of
any thereof, except:

(a) any Lien created under the Loan Documents;

(b) Liens on property or assets of the Borrower and the Restricted Subsidiaries
existing on the Closing Date (or, in the case of the Target, existing on the
Acquisition Date) and set forth in Schedule 6.01 (provided that the Borrower
shall supplement such Schedule as of the Acquisition Date to add any existing
Liens with respect to the Target and its subsidiaries); provided that such Liens
shall secure only those obligations which they secure on the Closing Date (or,
in the case of the Target and its subsidiaries, the Acquisition Date) and, in
each case, extensions, renewals and replacements thereof permitted hereunder;
provided, further, that (i) the property covered thereby is not changed,
(ii) the amount secured or benefited thereby is not increased and (iii) and any
renewal, replacement or extension of the obligations secured or benefited
thereby is permitted by Section 6.03(b);

(c) Liens for Taxes not yet due and payable or which are being contested in good
faith in compliance with Section 5.04 and by appropriate proceedings diligently
conducted, if such contest effectively suspends collection of the contested
obligation and the enforcement of any Liens securing such obligation and if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;

(d) statutory or common law Liens of landlords and carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s or other like Liens arising in the
ordinary course of business which are not overdue for a period of more than 45
days or which are being contested in good faith in compliance with Section 5.04
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance, medical and health insurance and
other social security legislation, other than any Lien imposed by ERISA;

(f) (i) deposits to secure the performance of bids, tenders, trade contracts and
leases (other than Indebtedness), obligations for utilities and statutory
obligations, in each case, incurred in the ordinary course of business, and
(ii) pledges, deposits and Liens on other assets to secure

 

-94-



--------------------------------------------------------------------------------

surety and appeal bonds, financial assurance bonds, completion bonds,
performance bonds, reclamation bonds and other obligations of a like nature,
including, without limitation, any such bonds or obligations with respect to the
closure, final-closure and post-closure liabilities related to landfills owned
or operated by the Borrower or such Restricted Subsidiary, in each case,
incurred in the ordinary course of business;

(g) zoning restrictions, easements, rights-of-way, minor defects in title,
restrictions and other similar encumbrances affecting Real Estate which,
individually or in the aggregate, are not substantial in amount, and which do
not in any case materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
applicable Person;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 7.01(h);

(i) Liens securing Indebtedness permitted under Section 6.03(d); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;

(j) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to deposit or securities accounts maintained in the ordinary course
of business; provided that in no case shall any such Liens secure (either
directly or indirectly) the repayment of any Indebtedness;

(k) Liens created in the ordinary course of business on insurance policies
solely for the purpose of securing the payment of insurance premiums pursuant to
insurance premium finance agreements relating to such policies;

(l) Liens consisting of escrowed funds or similar arrangements affecting the
sale proceeds paid to the Borrower or a Restricted Subsidiary from Dispositions
permitted by Section 6.05; provided that all such escrow or similar arrangements
(i) are solely to protect the rights of the buyer of the assets subject to such
Disposition in the event of claims under the applicable sale documents, (ii) do
not extend to any property or assets other than a portion of the purchase price
for such Disposition received by the Borrower or such Restricted Subsidiary and
(iii) are on customary terms for similar types of transactions in similar
circumstances conducted by parties on an arms-length basis;

(m) earnest money deposits of cash or Cash Equivalents made by the Borrower or a
Restricted Subsidiary in connection with any letter of intent or purchase
agreement relating to any Permitted Acquisition;

(n) Liens consisting of the matters disclosed on Schedule 3.08;

(o) any interest or title of a lessor, sublessor, lessee or sublessee under any
lease entered into by the Borrower or any Restricted Subsidiary in the ordinary
course of its business and covering only the assets so leased;

(p) in the case of real property that is subject to a Mortgage, such items as
are accepted by the Collateral Agent as exceptions to the lender’s title
insurance policy issued with respect to such property and such Mortgage;

 

-95-



--------------------------------------------------------------------------------

(q) Liens existing on property at the time of its acquisition (after the Closing
Date) or existing on the property of a Restricted Subsidiary acquired after the
Closing Date; provided that (i) such Lien was not created in contemplation of
such acquisition, (ii) the Indebtedness secured thereby is permitted under
Section 6.03(o) and (iii) such Lien does not extend to or cover any other asset
or property;

(r) Liens of a collecting bank on items in the course of collection (including
arising under Section 4-210 of the UCC);

(s) second priority Liens securing Indebtedness permitted under Section 6.03(u)
or Permitted Ratio Debt;

(t) other Liens (other than on Equity Interests and not of the nature or type
specified in any other clause of this Section 6.01) securing liabilities
hereunder in an aggregate amount not to exceed $25,000,000 at any time
outstanding;

(u) encroachments, encumbrances and other adverse circumstances affecting any
Real Estate that would be disclosed by an accurate and complete survey of such
Real Estate, provided that the foregoing, individually or in the aggregate, are
not substantial in amount and do not in any case materially detract from the
value of the Real Estate subject thereto;

(v) any encumbrance or restriction (including, but not limited to, pursuant to
put and call agreements or buy/sell arrangements) with respect to capital stock
of any joint venture or similar arrangement pursuant to any joint venture or
similar agreement;

(w) Liens (i) in favor of any Special Purpose Entity in connection with any
Financing Disposition, or (ii) incurred in connection with a Special Purpose
Financing pursuant to Section 6.03(t); and

(x) Liens on any landfill acquired after the Closing Date securing reasonable
royalty or similar payments (determined by reference to volume or weight
utilized) due to the seller of such landfill as a consequence of such
acquisition.

SECTION 6.02. Investments, Loans and Advances. Purchase, hold or acquire any
Equity Interests, evidences of indebtedness or other securities of, make or
permit to exist any loans or advances to, or make or permit to exist any
Investment or any other interest in, any other Person, except:

(a) Investments held by the Borrower or a Restricted Subsidiary in the form of
Cash Equivalents;

(b) Guarantees permitted under Section 6.03;

(c) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(d) Investments in the form of Permitted Acquisitions;

 

-96-



--------------------------------------------------------------------------------

(e) Investments consisting of securities or other assets of suppliers or
customers received by the Borrower upon foreclosure or pursuant to any plan of
reorganization or liquidation or similar arrangement under any Debtor Relief
Law;

(f) advances to officers, directors and employees of Intermediate Holdings, the
Borrower and Restricted Subsidiaries in an aggregate amount not to exceed
$5,000,000 at any time outstanding, for travel, entertainment, relocation and
analogous ordinary business purposes;

(g) Investments in, under or with respect to Employee Benefit Plans in the
amounts required or permitted thereby; provided that each such plan has been
approved by a majority of the directors of the Borrower or the applicable
Restricted Subsidiary (excluding for purposes of such calculation directors who
are also officers or employees of the Borrower or the applicable Restricted
Subsidiary);

(h) Investments (i) by the Borrower or a Restricted Subsidiary in any Loan Party
(other than Intermediate Holdings), (ii) by a Restricted Subsidiary that is not
a Loan Party in another Subsidiary that is not a Loan Party or in any joint
venture and (iii) by the Borrower or any other Loan Party in a Subsidiary that
is not a Loan Party or in any joint venture; provided that (x), in the case of
clause (iii), (A) no Default or Event of Default shall have occurred and be
continuing at the time of any such Investment or would result therefrom and
(B) the aggregate amount of all such Investments shall not exceed $35,000,000 at
any time outstanding and (y) any such Investments in the form of intercompany
Indebtedness shall be evidenced by notes in the form of Exhibit G that have been
pledged (individually or pursuant to a global note) to the Administrative Agent
for the benefit of the Lenders;

(i) bank deposits established in the ordinary course of business;

(j) non-cash consideration received, to the extent permitted by the Loan
Documents, in connection with any Disposition of property permitted by this
Agreement;

(k) Investments in Hedging Agreements of the type referred to in
Section 6.03(c);

(l) Investments held by a Restricted Subsidiary acquired after the Closing Date
or of a Person merged after the Closing Date into the Borrower or a Restricted
Subsidiary to the extent such Investments were not made in contemplation of such
acquisition or merger (other than existing Investments in subsidiaries of such
Restricted Subsidiary or Person, which must comply with the requirements of
Sections 6.02(d), (h) or (n));

(m) Guarantees of obligations that do not constitute Indebtedness entered into
in the ordinary course of business;

(n) in addition to Investments permitted by the other clauses of this
Section 6.02, additional Investments by the Borrower and the Restricted
Subsidiaries so long as the aggregate amount invested pursuant to this paragraph
(n) (determined without regard to any write-downs or write-offs of such
Investments) does not exceed (i) $35,000,000 plus (ii) so long as the Total
Leverage Ratio of Intermediate Holdings shall be not more than 5.25 to 1.00 on a
pro forma basis after giving effect to such Investment, the Available Amount
during the term of this Agreement; provided that before and immediately after
giving effect to such Investment, no Default or Event of Default shall exist or
would result from such Investment;

 

-97-



--------------------------------------------------------------------------------

(o) Investments existing on, or contractually committed as of, the Closing Date
(or, in the case of any Investment of the Target, the Acquisition Date) and set
forth on Schedule 6.02 (provided that the Borrower shall supplement such
Schedule as of the Acquisition Date to add any existing Investments of the
Target and its subsidiaries) and any extensions, renewals or reinvestments
thereof; provided that the amount of any such Investment may be increased as
required by the terms of such Investment as in existence on the Closing Date
(or, in the case of any Investment of the Target, the Acquisition Date);

(p) advances in the form of a prepayment of expenses, so long as such expenses
are being paid in accordance with customary trade terms of the Borrower or such
Restricted Subsidiary;

(q) Investments in or by any Special Purpose Subsidiary, or in connection with a
Financing Disposition by, to, in or in favor of, any Special Purpose Entity,
including Investments of funds held in accounts permitted or required by the
arrangements governing such Financing Disposition or any related Indebtedness;
and

(r) Investments in an aggregate amount outstanding at any time not to exceed the
amount of Excluded Contributions.

Notwithstanding anything to the contrary herein, any Investment which when made
complies with the requirements of the definition of the term Cash Equivalents
may continue to be held notwithstanding that such Investment if made thereafter
would not comply with such requirements.

SECTION 6.03. Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness created hereunder and under the other Loan Documents;

(b) Indebtedness existing on the Closing Date (or, in the case of any
Indebtedness of the Target, on the Acquisition Date) and set forth in Schedule
6.03 (provided that the Borrower shall supplement such Schedule as of the
Acquisition Date to add any existing Indebtedness of the Target and its
subsidiaries) and any Permitted Refinancing thereof;

(c) obligations (contingent or otherwise) of the Borrower or a Restricted
Subsidiary existing or arising under any Hedging Agreement, provided that
(i) such obligations are (or were) entered into by such Person as required by
the Loan Documents or in the ordinary course of business for the purpose of
directly mitigating risks associated with liabilities, commitments, investments,
assets, or property held or reasonably anticipated by such Person, or changes in
the value of securities issued by such Person, and not for purposes of
speculation or taking a “market view”; and (ii) such Hedging Agreement does not
contain any provision exonerating the non-defaulting party from its obligation
to make payments on outstanding transactions to the defaulting party;

(d) Indebtedness in respect of Capital Lease Obligations and purchase money
obligations for fixed or capital assets and industrial revenue bonds within the
limitations set forth in Section 6.01(i) in an amount not exceeding $50,000,000
in the aggregate at any time outstanding;

(e) the Senior Notes or Permitted Refinancings thereof;

 

-98-



--------------------------------------------------------------------------------

(f) Indebtedness pursuant to any Secured Cash Management Agreement incurred in
the ordinary course of business and customary for Cash Management Agreements
generally;

(g) surety, financial assurance, completion, performance, reclamation and
similar bonds and bid guarantees provided by or issued on behalf of the Borrower
or any Restricted Subsidiary, including, without limitation, with respect to the
closure, final-closure and post-closure liabilities related to landfills owned
or operated by the Borrower or such Restricted Subsidiary, in each case,
incurred in the ordinary course of business;

(h) Indebtedness issued as part of the purchase price for a Permitted
Acquisition or in the form of “earnout” payments (and any Permitted Refinancings
thereof); provided that such Indebtedness shall be subordinated to the
Obligations in form and substance satisfactory to the Administrative Agent;

(i) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such Indebtedness is
extinguished within one (1) Business Day following its incurrence;

(j) unsecured Indebtedness arising in connection with endorsement of instruments
for deposit in the ordinary course of business;

(k) Guarantees in respect of Indebtedness otherwise permitted hereunder;

(l) Indebtedness created in the ordinary course of business pursuant to
insurance premium finance agreements;

(m) indemnification obligations arising in connection with Permitted
Acquisitions;

(n) Permitted Ratio Debt;

(o) Indebtedness of the Borrower or a Restricted Subsidiary owing to the
Borrower or a Subsidiary; provided that (i) such Indebtedness, to the extent
owed by a Loan Party to a Subsidiary that is not a Loan Party, shall be
subordinated in right of payment to the Obligations in a manner reasonably
satisfactory to the Administrative Agent and (ii) to the extent arising from an
Investment by the Borrower or a Restricted Subsidiary, such Investment is
permitted by Section 6.02(h);

(p) Indebtedness of a Subsidiary acquired after the Closing Date or a person
merged into or consolidated with the Borrower or any Subsidiary after the
Closing Date and Indebtedness assumed in connection with the acquisition of
assets (and any Permitted Refinancings thereof), which Indebtedness in each case
exists at the time of such acquisition, merger or consolidation and is not
created in contemplation of such event and where such acquisition, merger or
consolidation is permitted by this Agreement; and

(q) unsecured Indebtedness in respect of obligations of the Borrower or any
Subsidiary to pay the deferred purchase price of goods or services or progress
payments in connection with such good and services; provided, that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms in the ordinary course of business and not in
connection with the borrowing of money;

 

-99-



--------------------------------------------------------------------------------

(r) Indebtedness representing deferred compensation to employees of the Borrower
or any Subsidiary incurred in the ordinary course of business;

(s) all premium (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on Indebtedness
permitted under this Section 6.03;

(t) Indebtedness (A) of a Special Purpose Subsidiary secured by a Lien on all or
part of the assets disposed of in, or otherwise Incurred in connection with, a
Financing Disposition or (B) otherwise incurred in connection with a Special
Purpose Financing; provided that (1) such Indebtedness is not recourse to the
Borrower or any Restricted Subsidiary that is not a Special Purpose Subsidiary
(other than with respect to Special Purpose Financing Undertakings); (2) in the
event such Indebtedness shall become recourse to the Borrower or any Restricted
Subsidiary that is not a Special Purpose Subsidiary (other than with respect to
Special Purpose Financing Undertakings), such Indebtedness will be deemed to be,
and must be classified by the Borrower as, incurred at such time (or at the time
initially incurred) under one or more of the other provisions of this
Section 6.03 for so long as such Indebtedness shall be so recourse; (3) in the
event that at any time thereafter such Indebtedness shall comply with the
provisions of the preceding subclause (1), the Borrower may classify such
Indebtedness in whole or in part as Incurred under this Section 6.03(t); and
(4) the aggregate amount of Indebtedness outstanding pursuant to this paragraph
(t) shall not at any time exceed $25,000,000; and

(u) in addition to other Indebtedness permitted under this Section 6.03,
additional Indebtedness of the Borrower or any of the Restricted Subsidiaries so
long as the aggregate amount pursuant to this paragraph (u) outstanding shall
not at any time exceed $100,000,000.

SECTION 6.04. Mergers, Consolidations and Acquisitions.

(a) Merge, dissolve, liquidate, consolidate with or into another Person or make
an Asset Sale of (whether in one transaction or in a series of transactions) all
or substantially all of its assets (whether now owned or hereafter acquired) to
or in favor of any Person, or acquire all or substantially all of the assets or
more than fifty percent (50%) (or other interest that would require
consolidation of the acquired Person with the Borrower under GAAP) of the Equity
Interests of any other Person, except that, so long as no Default or Event of
Default exists or would result therefrom (x) a Restricted Subsidiary may merge
into the Borrower or a Restricted Subsidiary (provided that in the case of any
merger (A) involving the Borrower, the Borrower shall be the surviving
corporation, (B) involving a Wholly Owned Subsidiary (other than a merger
covered by the foregoing clause (A)), a Wholly Owned Subsidiary shall be the
surviving corporation and (C) involving a Loan Party (other than a merger
covered by the foregoing clause (A)), a Loan Party shall be the surviving
corporation) and (y) a Restricted Subsidiary may (i) make a Disposition of all
or substantially all of its assets (upon voluntary liquidation or otherwise) to
the Borrower or a Loan Party and (ii) dissolve if all of its remaining assets
are transferred to the Borrower or a Loan Party.

(b) The Borrower or a Restricted Subsidiary may acquire all or substantially all
the assets of a Person or line of business of such Person, or not less than 51%
of the Equity Interests (other than directors’ qualifying shares) of a Person
(referred to herein as the “Acquired Entity”); provided that

(i) at the time of such acquisition, no Default or Event of Default has occurred
and is continuing, and such acquisition will not otherwise create a Default or
an Event of Default hereunder;

(ii) in any merger or consolidation, the surviving Person shall be either the
Borrower or a Restricted Subsidiary;

 

-100-



--------------------------------------------------------------------------------

(iii) the business to be acquired operates primarily in the United States;

(iv) the business to be acquired is predominantly in the same line of business
as the Borrower, or in businesses reasonably related or incidental thereto
(i.e., non-hazardous solid waste collection, transfer, hauling, recycling, or
disposal);

(v) the board of directors and (if required by applicable law) the shareholders,
or the equivalent of each thereof, of the business to be acquired have approved
such acquisition as evidenced by written resolutions or consents evidencing such
approval;

(vi) (A) in the case of an asset acquisition, all of the assets acquired shall
be acquired by the Borrower or by a Restricted Subsidiary, and such Restricted
Subsidiary (unless it is an Excluded Subsidiary) shall, within 15 days
thereafter (or such longer period approved by the Administrative Agent), become
a Loan Party hereunder in accordance with Section 5.13, if it is not already a
Loan Party, and shall pledge (or cause to be pledged) all of its assets (other
than Excluded Assets) and 100% of its Equity Interests to the Administrative
Agent for the benefit of the Lenders or (B) in the case of an acquisition of
100% of the Equity Interests of the acquired company, such acquired company
(unless it is an Excluded Subsidiary) shall, within 15 days thereafter (or such
longer period approved by the Administrative Agent), become a Loan Party in
accordance with Section 5.13 and shall pledge (or cause to be pledged) all of
its assets (other than Excluded Assets) and shall pledge 100% of its Equity
Interests to the Administrative Agent for the benefit of the Lenders, or such
acquired company shall be merged with and into the Borrower or a Restricted
Subsidiary (which shall be the surviving entity) and (z) in all such cases, such
Person shall otherwise comply with the provisions of Section 5.13 hereof and the
other provisions of this Agreement;

(vii) in connection with any acquisition or series of related acquisitions
having total consideration in excess of $50,000,000, after giving effect to such
acquisition, Intermediate Holdings shall be in compliance, on a pro forma basis,
with the financial covenant contained in Section 6.13 hereof, regardless of
whether such financial covenant is required to be tested at such time (using
(i) Consolidated EBITDA and Consolidated Interest Expense of Intermediate
Holdings as at the end of the most recently completed fiscal quarter (but
including any addbacks to Consolidated EBITDA previously approved by the
Administrative Agent in connection with any other Permitted Acquisitions
occurring in such fiscal quarter) and (ii) Total Consolidated Debt as of the
date of the acquisition, after giving effect to any Indebtedness incurred in
connection therewith, in each case, before and after giving pro forma effect to
any Disposition pursuant to Section 6.05(k) contemplated in connection with such
Permitted Acquisition);

(viii) in connection with any acquisition or series of related acquisitions
having total consideration in excess of $37,500,000 and for which Intermediate
Holdings intends to make a pro forma adjustment to Intermediate Holdings’
Consolidated EBITDA to include the Consolidated EBITDA of the acquisition target
in accordance with the definition of Consolidated EBITDA, Intermediate Holdings
shall furnish the Administrative Agent, prior to any application of such pro
forma adjustment, with (A) a copy of the purchase agreement, (B) the audited or
reviewed (if available, or otherwise unaudited and unreviewed) financial
statements for the preceding three (3) fiscal years or such shorter period of
time as such entity or division has been in existence, (C) financial projections
prepared by Intermediate Holdings in connection with its evaluation of the
acquisition, (D) a compliance certificate demonstrating compliance with the
financial covenant contained in Section 6.13 on a pro forma basis as if the
transaction occurred on the first day of the period of measurement regardless of
whether such financial covenant is required to be tested at such time (using
(x) Consolidated EBITDA and Consolidated Interest Expense of Intermediate

 

-101-



--------------------------------------------------------------------------------

Holdings as at the end of the most recently completed fiscal quarter (but
including any addbacks to Consolidated EBITDA previously approved by the
Administrative Agent in connection with any other Permitted Acquisitions
occurring in such fiscal quarter) and (y) Total Consolidated Debt as of the date
of the acquisition, after giving effect to any indebtedness incurred in
connection therewith, in each case, before and after giving pro forma effect to
any Disposition pursuant to Section 6.05(k) contemplated in connection with such
Permitted Acquisition), and (E) a Responsible Officer’s certificate of
Intermediate Holdings certifying that (1) such acquisition was not preceded by
an unsolicited tender offer for such Equity Interests by, or proxy contest
initiated by, Intermediate Holdings, the Borrower or a Subsidiary and (2) the
cash consideration (including all deferred consideration) paid, or to be paid,
by the Borrower or the applicable Restricted Subsidiary in connection with such
acquisition; and

(ix) the cash consideration to be paid by the Borrower or the applicable
Restricted Subsidiary in connection with any acquisition or series of related
acquisitions (including in such cash consideration any deferred cash payments,
contingent or otherwise, and the aggregate amount of all liabilities assumed or,
in the case of an acquisition of the Equity Interests of the acquisition target,
including all liabilities of such acquisition target for all Permitted
Acquisitions for which the applicable Loan Party acquires (A) less than 100% of
the Equity Interests of such Acquired Entity or (B) a foreign Acquired Entity)
shall not exceed (i) $110,000,000 in any fiscal year plus (ii) so long as the
Total Leverage Ratio of Intermediate Holdings shall be not more than 5.25 to
1.00 on a pro forma basis after giving effect to such Investment, the Available
Amount during the term of this Agreement (any acquisition of an Acquired Entity
meeting all the criteria of this Section 6.04(b) being referred to herein as a
“Permitted Acquisition”).

SECTION 6.05. Dispositions. Make any Disposition or enter into any agreement to
make any Disposition, except:

(a) Dispositions of obsolete, abandoned, or worn out or no longer useful
property, whether now owned or hereafter acquired, in the ordinary course of
business;

(b) Dispositions of inventory in the ordinary course of business (such inventory
to include, without limitation, landfill gas, carbon offset credits,
electricity, solid waste, recyclables and other by-products of the wastestream
collected by the Borrower or any of its Restricted Subsidiaries and sold to, or
disposed of with, third parties in the ordinary course of business);

(c) Dispositions of equipment or Real Estate to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d) Dispositions of property by any Loan Party to another Loan Party (other than
Intermediate Holdings);

(e) Dispositions consisting of sale or conversion of Cash Equivalents into cash
or other Cash Equivalents to the extent not otherwise prohibited by the terms of
this Agreement;

(f) Dispositions of motor vehicles, containers and related equipment in the
ordinary course of business;

(g) casualty events or condemnations to the extent such events are deemed to
constitute Dispositions and subject to the provisions of Section 2.13(b);

 

-102-



--------------------------------------------------------------------------------

(h) compromise and settlement of accounts receivable of disputed accounts and
accounts of insolvent customers to the extent such compromise and settlement is
made in the ordinary course of business in amounts;

(i) Dispositions constituting Restricted Payments otherwise permitted pursuant
to Section 6.06 and pursuant to the other provisions of this Agreement but
solely to the extent any such permitted Restricted Payment is deemed to
constitute a Disposition;

(j) Dispositions in the nature of asset swaps conducted on an arms-length basis
and for fair market value with bona fide third parties unaffiliated with
Intermediate Holdings or any Affiliate of Intermediate Holdings; provided, that
no such asset swap may be made at any time that a Default or Event of Default
has occurred and is continuing;

(k) Dispositions by the Borrower and the Restricted Subsidiaries of property
acquired after the Closing Date in Permitted Acquisitions; provided that (i) the
Borrower identifies any such assets to be divested in reasonable detail in
writing to the Administrative Agent on or before the closing date of such
Permitted Acquisition, and (ii) the fair market value of the assets to be
divested in connection with any Permitted Acquisition (as determined by the
board of directors of the Borrower) does not exceed an amount equal to 25% of
the total cash and non-cash consideration for such Permitted Acquisition;

(l) Dispositions by the Borrower and the Restricted Subsidiaries of property;
provided that all such Dispositions shall be made for at least seventy five
percent (75%) of cash consideration (or such other percentage as approved by the
Administrative Agent in its reasonable discretion);

(m) Dispositions of accounts receivable for purposes of collection in the
ordinary course of business;

(n) Dispositions permitted by Section 6.04;

(o) licenses (on a non-exclusive basis with respect to intellectual property),
or sublicenses (on a non-exclusive basis with respect to intellectual property)
of any personal property in the ordinary course of business;

(p) Dispositions of Real Estate pursuant to which the Borrower or any
Subsidiary, in the ordinary course of its business, grants any third party a
right to use, lease or sublease such Real Estate;

(q) the termination of any lease, sublease, license or sublicense of Real Estate
to which the Borrower or Subsidiary is party to the extent such Real Estate is
no longer required by such Person in the ordinary course of its business, or the
termination of any such lease, sublease, license or sublicense at the end of its
applicable term;

(r) the abandonment or other disposition of patents, trademarks or other
intellectual property that are, in the reasonable judgment of the Borrower, no
longer economically practicable to maintain or useful in the conduct of the
business of the Borrower and its Subsidiaries taken as a whole;

 

-103-



--------------------------------------------------------------------------------

(s) Dispositions set forth on Schedule 6.05; provided that the Borrower shall
supplement such Schedule as of the Acquisition Date to add any Dispositions of
property of the Target and its subsidiaries;

(t) Financing Dispositions; or

(u) other Dispositions (not specified in this Section 6.05) made after the
Closing Date (or, in the case of the Target and its subsidiaries, after the
Acquisition Date) not to exceed $125,000,000 in the aggregate in any fiscal
year;

provided that any Disposition pursuant to clauses (a) through (c), (e) through
(o) and (s) through (u) shall be for an amount not less than fair market value
as determined in good faith by the applicable board of directors or other
governing body, whose determination will be conclusive.

SECTION 6.06. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so
except that:

(a) any Wholly Owned Restricted Subsidiary may declare and pay dividends or make
other distributions to its equity holder and, so long as no Default or Event of
Default shall have occurred and be continuing at the time of any such Restricted
Payment or would result therefrom, any other Restricted Subsidiary may declare
and pay dividends or make other distributions ratably to its equity holders;

(b) so long as no Default or Event of Default shall have occurred and be
continuing at the time of any such Restricted Payment or would result therefrom,
the Borrower and each Restricted Subsidiary may purchase, redeem or otherwise
acquire Equity Interests issued by it with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
Equity Interests;

(c) Intermediate Holdings, the Borrower and each Restricted Subsidiary may
declare and make dividend payments or other distributions payable solely in its
Equity Interests (other than Disqualified Stock);

(d) the Loan Parties may make Restricted Payments needed to effect the
Transactions, and in connection therewith, the Loan Parties may make Restricted
Payments to Permitted Holders on the Acquisition Date or within five
(5) Business Days after the Acquisition Date in an amount equal to the aggregate
amount of cash which Permitted Holders have contributed to the Escrow Borrower
after the Closing Date and prior to the Acquisition Date for the purpose of
funding the interest component of the Escrow Account;

(e) Intermediate Holdings may make Restricted Payments to its equity holders to
pay (i) (x) for any taxable period for which Intermediate Holdings and/or any of
its Subsidiaries are members of a consolidated, combined or similar income tax
group for U.S. federal and/or applicable state or local income Tax purposes of
which a direct or indirect parent of Intermediate Holdings is the common parent
(a “Tax Group”), the portion of any U.S. federal, state or local income Taxes
(as applicable) of such Tax Group for such taxable period that are attributable
to the income of the Borrower and/or its Subsidiaries; provided that (i) the
amount of such dividends or other distributions for any taxable period shall not
exceed the amount of such Taxes that Borrower and/or its Subsidiaries, as
applicable, would have paid had Borrower and/or its Subsidiaries, as applicable,
been a stand-alone taxpayer (or a stand-alone group) and (ii) dividends or other
distributions in respect of an Unrestricted Subsidiary shall be permitted only
to the extent that cash

 

-104-



--------------------------------------------------------------------------------

distributions were made by such Unrestricted Subsidiary to Borrower or any of
its Restricted Subsidiaries for such purpose; and (y) any franchise or similar
taxes and other amounts (including fees and expenses) required to maintain the
existence of Holdings and (ii) the operating costs and expenses of Holdings
incurred in the ordinary course of business and other overhead costs and
expenses (including administrative, legal, accounting and similar expenses
provided by third parties), customary salary, bonus and other benefits payable
to, and indemnities provided on behalf of, officers, directors and employees,
which are reasonable and customary and incurred in the ordinary course of
business, attributable to the ownership or operations of the Borrower and the
Subsidiaries;

(f) Intermediate Holdings may make other Restricted Payments (not specified in
the other clauses of this Section 6.05) to holders of its Equity Interests, in
an amount not to exceed (i) $50,000,000 plus (ii) so long as the Total Leverage
Ratio of Intermediate Holdings shall be not more than 4.75 to 1.00 on a pro
forma basis after giving effect to such Restricted Payment, the Available Amount
during the term of this Agreement, so long as (x) no Default or Event of Default
shall have occurred and be continuing at the time of any such Restricted Payment
or would result therefrom and (y) Intermediate Holdings shall be in compliance,
on a pro forma basis, with the financial covenant contained in Section 6.13,
regardless of whether such financial covenant is required to be tested at such
time;

(g) Intermediate Holdings may repurchase Equity Interests to the extent such
repurchase is deemed to occur upon the exercise of stock options if such Equity
Interests represent a portion of the exercise price thereof; and

(h) so long as no Default or Event of Default has occurred and is continuing or
would be caused thereby, Intermediate Holdings may make Restricted Payments to
be used for the repurchase, redemption or other acquisition or retirement for
value of any Equity Interests of Intermediate Holdings held by any current,
future or former officer, director, employee or consultant of any Loan Party (or
permitted transferees, heirs or estates of such current, future or former
officer, director, employee or consultant) pursuant to any equity subscription
agreement, stock option agreement, shareholders’ agreement or similar agreement,
plan or arrangement; provided that the aggregate price paid for all such
repurchased, redeemed, acquired or retired Equity Interests may not exceed
(a) $20,000,000 in any calendar year (with unused amounts in any calendar year
being carried over to succeeding calendar years subject to a maximum (without
giving effect to clause (b)) of $30,000,000 in any calendar year), plus (b) the
aggregate cash proceeds received by the Borrower and its Restricted Subsidiaries
from any issuance or reissuance of Equity Interests to directors, officers,
employees and consultants and the proceeds of any “key man” life insurance
policies; provided further that the cancellation of Indebtedness owing to the
Borrower or its Restricted Subsidiaries from members of management in connection
with such repurchase of Equity Interests will not be deemed to be a Restricted
Payment.

SECTION 6.07. Change in Nature of Business. With respect to the Borrower and the
Restricted Subsidiaries, engage in any material line of business substantially
different from those lines of business conducted by the Borrower on the Closing
Date or any business reasonably related or incidental thereto.

SECTION 6.08. Transactions with Affiliates; Investors. Enter into any
transaction of any kind with any of the Investors or any Affiliate of
Intermediate Holdings, whether or not in the ordinary course of business, other
than on fair and reasonable terms substantially as favorable to the Borrower or
such Restricted Subsidiary as would be obtainable by the Borrower or such
Restricted Subsidiary at the time in a comparable arm’s length transaction with
a Person other than an Investor or an Affiliate, other than (a)

 

-105-



--------------------------------------------------------------------------------

those transactions set forth on Schedule 6.08 hereto; provided that the Borrower
shall supplement such Schedule as of the Acquisition Date to add any such
transactions involving the Target and its subsidiaries, (b) transactions by and
between the Borrower and the Restricted Subsidiaries or one or more Special
Purpose Entities and not involving any other Investor or Affiliate, (c) the
entering into, maintaining or performance of any employment or consulting
contract, benefit plan, program or arrangement, related trust agreement or any
other similar arrangement for or with any current or former employee, officer or
director or consultant of or to the Borrower, any Subsidiary or Intermediary
Holdings heretofore or hereafter entered into in the ordinary course of
business, and (d) payments, compensation, performance of indemnification or
contribution obligations, the making or cancellation of loans or any issuance,
grant or award of stock, options, other equity related interests or other
securities, to any employees, officers, directors or consultants of or to the
Borrower, any Subsidiary or Intermediary Holdings in the ordinary course of
business.

SECTION 6.09. Burdensome Agreements. Enter into any Contractual Obligation with
any Person (other than this Agreement or any other Loan Document) that limits
the ability (i) of a Restricted Subsidiary to make Restricted Payments to the
Borrower or to otherwise transfer property to the Borrower, (ii) of a Restricted
Subsidiary to Guarantee the Indebtedness of the Borrower or (iii) of the
Borrower or a Restricted Subsidiary to create, incur, assume or suffer to exist
Liens on property of such Person; provided that this clause (iii) shall not
prohibit (x) any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Section 6.01 or 6.03(d) solely to the extent any
such negative pledge relates to the property financed by or the subject of such
Indebtedness or (y) customary restrictions contained in leases, subleases,
licenses or asset sale arrangements otherwise permitted hereunder so long as
such restrictions relate solely to the assets subject thereto. Notwithstanding
the foregoing, this Section 6.09 will not restrict or prohibit: (a) customary
restrictions imposed pursuant to an agreement that has been entered into in
connection with a Disposition permitted pursuant to Section 6.05 with respect to
the property (including a Subsidiary) that is subject to that transaction;
(b) customary restrictions imposed by any agreement relating to secured
Indebtedness permitted pursuant to Section 6.03 to the extent that such
restrictions apply only to the property or assets securing such Indebtedness;
(c) customary provisions restricting subletting or assignment of Contractual
Obligations entered into in the ordinary course of business; (d) restrictions
set forth in the Senior Notes and any Permitted Refinancing thereof;
(e) restrictions relating to Indebtedness of, or a Financing Disposition by, to,
or in favor of, any Special Purpose Entity; (f) restrictions set forth in any
Indebtedness permitted pursuant to Section 6.03(b) (including Permitted
Refinancings thereof); (g) restrictions set forth in any Indebtedness of a
Subsidiary acquired after the Closing Date permitted pursuant to
Section 6.03(p), which restriction is not applicable to any Person other than
the acquired Subsidiary, or the properties or assets of any Person, other than
the property or assets of the acquired Subsidiary; (h) provisions with respect
to the disposition or distribution of assets or property in joint venture
agreements (including, without limitation, agreements with respect to
Subsidiaries that are not wholly owned) and other similar agreements entered
into in the ordinary course of business; and (i) customary restrictions on cash
or other deposits or net worth imposed by customers or government authorities
under contracts or other agreements entered into in the ordinary course of
business.

SECTION 6.10. Use of Proceeds. Subject to the provisions of the Escrow
Agreement, use the proceeds of the Credit Facilities, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry Margin Stock or to extend credit to others for the purpose of purchasing
or carrying Margin Stock or to refund indebtedness originally incurred for such
purpose.

SECTION 6.11. Other Indebtedness and Agreements. (a) Amend, supplement or
otherwise modify the terms of the Senior Notes or any Permitted Ratio Debt
(i) to accelerate the payments under, or shorten the tenor, maturity or weighted
average life to maturity of, or increase the amount of, or increase the interest
rate on or yield of, such Indebtedness, (ii) to change any event of default or
condition to an event of default with respect thereto (other than to eliminate
any such event of default or increase any grace period related thereto) or
(iii) to modify or add any covenants thereunder if such modification or addition
would

 

-106-



--------------------------------------------------------------------------------

otherwise adversely affect in any material way the Borrower’s ability to pay and
perform the Obligations or the Administrative Agent’s or any Lender’s rights or
remedies under any of the Loan Documents; or (b) except as contemplated by the
Refinancing, prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner, or make any payment in violation of
any subordination terms of, any Indebtedness, except for (v) prepayments of
Permitted Ratio Debt subordinated in right of payment to the Obligations on
terms reasonably satisfactory to the Administrative Agent made with the proceeds
of the substantially concurrent sale of Equity Interests (other than
Disqualified Stock) or a Permitted Refinancing, (w) the prepayment of the Credit
Facilities in accordance with the terms of this Agreement, (x) the prepayment or
refinancing of Indebtedness permitted under Section 6.03(b) in the ordinary
course of business and (y) the prepayment of Indebtedness permitted under
Sections 6.03(d), (l) and (p).

SECTION 6.12. Sale Leaseback. Enter into any arrangement, directly or
indirectly, whereby the Borrower or a Restricted Subsidiary shall sell or
transfer any property owned by it in order then or thereafter to lease such
property or lease other property which the Borrower or such Restricted
Subsidiary intends to use for substantially the same purpose as the property
being sold or transferred, except to the extent (x) such sale or transfer is
permitted under Section 6.05 and (y) such lease, to the extent constituting a
Capitalized Lease, is permitted under Section 6.02.

SECTION 6.13. Maximum Total Leverage Ratio. As of the end of each fiscal quarter
of Intermediate Holdings, so long as any Revolving Loans, any Swingline Loans or
any Letters of Credit (other than Letters of Credit which have been Cash
Collateralized) are outstanding at such time, permit the Total Leverage Ratio as
of the end of such fiscal quarter of Intermediate Holdings set forth below to be
greater than the ratio set forth below for such period:

 

Fiscal Quarter Ending

   Maximum Total Leverage Ratio

March 31, 2013 through December 30, 2013

   8.50:1.00

December 31, 2013 through December 30, 2014

   8.00:1.00

December 31, 2014 through December 30, 2015

   7.50:1.00

December 31, 2015 through December 30, 2016

   7.00:1.00

December 31, 2016 and thereafter

   6.50:1.00

SECTION 6.14. Amendments of Organizational Documents. Amend any of its
Organizational Documents in any manner that may be adverse to the Administrative
Agent or the Lenders or otherwise result in a Material Adverse Effect.

SECTION 6.15. Accounting and Fiscal Year Changes. Make any change in
(a) accounting policies or reporting practices, except as required by GAAP, or
(b) the fiscal year of Intermediate Holdings, the Borrower or a Restricted
Subsidiary (except to change the fiscal year of an acquired Subsidiary to
Intermediate Holdings’ fiscal year).

SECTION 6.16. Business of Intermediate Holdings. Cause or permit Intermediate
Holdings to engage in any business or activity other than (i) the ownership of
all outstanding Equity Interests in the Borrower, (ii) participating in tax,
accounting and other administrative activities as the parent of the Borrower,
(iii) the execution and delivery of the Loan Documents to which it is a party
and the performance of its obligations thereunder, (iv) the performance of its
obligations under the Acquisition Agreement and (v) in connection with, and
following the completion of, a Qualified Public Offering, activities necessary
or advisable for or incidental to the initial registration and listing of
Intermediate Holdings common stock and the continued existence of Intermediate
Holdings as a public company.

 

-107-



--------------------------------------------------------------------------------

SECTION 6.17. Activities of the Escrow Borrower. Prior to the Acquisition Date,
(i) the Escrow Borrower’s primary activities will be restricted to entering into
the Loan Documents and borrowing the Term Loans, issuing Capital Stock to, and
receiving capital contributions from, Advanced Disposal, performing its
obligations under the Acquisition Agreement (if any) and related documents,
performing its obligations under Loan Documents, consummating the Transactions,
and conducting such other activities as are necessary or appropriate to carry
out the activities described above, (ii) the Escrow Borrower will not own, hold
or otherwise have any interest in any assets other than cash and cash
equivalents, the Escrow Account (including any amounts and investments held
therein), its rights under the Loan Documents and its rights under the
Acquisition Agreement (if any) and related documents, and (iii) the Escrow
Borrower will not engage in any business activity or enter into any transaction
or agreement (including, without limitation, making any Restricted Payment,
incurring any Indebtedness, incurring any Liens except in favor of the
Administrative Agent, entering into any merger, consolidation or sale of all or
substantially all of its assets or engaging in any transaction with its
Affiliates), except as contemplated by clause (i) above or the documents
referred to therein, or as necessary to effectuate the Transactions.

ARTICLE VII

Events of Default

SECTION 7.01. Events of Default. In case of the happening of any of the
following events (“Events of Default”):

(a) the Borrower fails to pay when and as required to be paid herein, (i) any
amount of principal of any Loan or the reimbursement of an L/C Disbursement or
(ii) within five (5) calendar days after the same becomes due, any amount of
interest on any Loan or any Fees or other amounts payable hereunder or under any
other Loan Document;

(b) Intermediate Holdings or the Borrower fails to perform or observe any term,
covenant or agreement contained in (i) any of Section 5.03(a), 5.05(a) (with
respect to Intermediate Holdings’ or the Borrower’s existence), 5.11 or Article
VI or (ii) Section 5.07 and such failure continues for 15 days; provided that
the failure to perform or observe the financial covenant contained in
Section 6.13 will not result in an Event of Default with respect to the Term
Loans until the Revolving Credit Lenders declare the Revolving Loans then
outstanding to be due and payable pursuant to the terms of this Section 7.01;
provided, further, that if, following such declaration by the Revolving Credit
Lenders, such amounts are immediately repaid and the Total Revolving Credit
Commitments have been terminated or if the Revolving Credit Lenders shall
rescind such declaration, there shall not be an Event of Default with respect to
the Term Loans as a result of such failure;

(c) Intermediate Holdings, the Borrower or a Restricted Subsidiary fails to
perform or observe any other covenant or agreement (not specified in clause
(a) or (b) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for 30 days;

(d) any representation, warranty, certification or statement of fact made or
deemed made by or on behalf of Intermediate Holdings or the Borrower herein, in
any other Loan Document, or in any document delivered in connection herewith or
therewith shall be incorrect in any material respect when made or deemed made;

(e) (i) Intermediate Holdings, the Borrower or a Restricted Subsidiary (x) fails
to make any payment of principal or interest when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise), after the
expiration of any applicable grace

 

-108-



--------------------------------------------------------------------------------

periods thereto, in respect of the Senior Notes or any other Indebtedness or
Guarantee (other than Indebtedness hereunder and Indebtedness under Hedging
Agreements) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than $50,000,000 or (y) fails
to make any other payment or observe or perform any other agreement or condition
relating to any such Indebtedness or Guarantee or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, after the expiration of any applicable
grace period and/or with the giving of notice if required, such Indebtedness to
be demanded or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded, provided that, in each case in this clause (y), (A) such failure under
such Indebtedness or Guarantee (whether or not any such grace period has expired
or any such notice has been given) shall result in a Default under this
Agreement and (B) an Event of Default shall occur under this Agreement upon the
expiration of any such grace period or the giving of any such notice; or
(ii) there occurs under any Hedging Agreement an Early Termination Date (as
defined in such Hedging Agreement) resulting from (x) any event of default under
such Hedging Agreement as to which the Borrower or a Restricted Subsidiary is
the Defaulting Party (as defined in such Hedging Agreement) or (y) any
Termination Event (as so defined) under such Hedging Agreement as to which the
Borrower or a Restricted Subsidiary is an Affected Party (as so defined) and, in
either event, the Agreement Value owed by the Borrower or such Restricted
Subsidiary as a result thereof is greater than $50,000,000;

(f) Intermediate Holdings, the Borrower or a Restricted Subsidiary institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for 60
calendar days, or an order for relief is entered in any such proceeding;

(g) (i) Intermediate Holdings, the Borrower or a Restricted Subsidiary becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due or (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy;

(h) there is entered against Intermediate Holdings, the Borrower or a Restricted
Subsidiary one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding $50,000,000 (to
the extent not covered by independent third-party insurance as to which the
insurer is rated at least “A” by A.M. Best Company, has been notified of the
potential claim and does not dispute coverage) and (i) enforcement proceedings
are commenced by any creditor upon such judgment or order or (ii) there is a
period of 60 consecutive days during which such judgment shall be undischarged
or a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect;

 

-109-



--------------------------------------------------------------------------------

(i) (i) an ERISA Event occurs with respect to a Plan or Multiemployer Plan which
has resulted or could reasonably be expected to result in liability of
Intermediate Holdings, the Borrower or a Restricted Subsidiary in an aggregate
amount that has or could reasonably be expected to have a Material Adverse
Effect or (ii) Intermediate Holdings, the Borrower, a Restricted Subsidiary or
any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its Withdrawal
Liability in an aggregate amount that has or could reasonably be expected to
have a Material Adverse Effect;

(j) any Loan Document or any material provision thereof, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect in any material respect; or the Borrower or any
other Loan Party contests in any manner the validity or enforceability of any
Loan Document or any provision thereof; or any Loan Party denies that it has any
or further liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind any Loan Document or any provision thereof or any
Collateral Document after delivery thereof pursuant to Section 4.03 shall for
any reason (other than pursuant to the terms thereof) cease to create a valid
and perfected first priority Lien (subject to Liens permitted by Section 6.01)
on the Collateral purported to be covered thereby; or

(k) there shall have occurred a Change in Control;

then, and in every such event (other than an event with respect to Intermediate
Holdings, the Borrower or a Restricted Subsidiary described in paragraph (f) or
(g)(i) above), and at any time thereafter during the continuance of such event,
the Administrative Agent may, and at the request of the Required Lenders shall,
by notice to the Borrower, take either or both of the following actions, at the
same or different times: (i) terminate forthwith the Commitments and
(ii) declare the Loans then outstanding to be forthwith due and payable in whole
or in part, whereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and any unpaid accrued Fees and
all other liabilities of the Borrower accrued hereunder and under any other Loan
Document, shall become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by the Borrower, anything contained herein or in any other Loan Document
to the contrary notwithstanding; and in any event with respect to Intermediate
Holdings or the Borrower described in paragraph (f) or (g)(i) above, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and any unpaid accrued Fees
and all other liabilities of the Borrower accrued hereunder and under any other
Loan Document, shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrower, anything contained herein or in any other Loan
Document to the contrary notwithstanding.

SECTION 7.02. Right to Cure. Notwithstanding anything to the contrary contained
in this Article VII, in the event that Intermediate Holdings fails to comply
with the requirements of the financial covenant set forth in Section 6.13, from
the last day of the applicable fiscal quarter, until the expiration of the 10th
Business Day subsequent to the date the certificate calculating compliance with
such financial covenant is required to be delivered pursuant to Section 5.02(a),
Intermediate Holdings shall have the right to issue Permitted Cure Securities
for cash, and, in each case, to contribute any such cash as common equity to the
Borrower (collectively, the “Cure Right”), and upon the receipt by the Borrower
of such cash (the “Cure Amount”) pursuant to the exercise by Intermediate
Holdings of such Cure Right and written notice to the Administrative Agent, such
financial covenant shall be recalculated giving effect to the following pro
forma adjustments:

(a) Consolidated EBITDA shall be increased, solely for the purpose of measuring
the financial covenant and not for any other purpose under this Agreement, by an
amount equal to the Cure Amount;

 

-110-



--------------------------------------------------------------------------------

(b) If, after giving effect to the foregoing recalculation, Intermediate
Holdings shall be in compliance with the requirements of the financial covenant
set forth in Section 6.13, Intermediate Holdings shall be deemed to have
satisfied the requirements of Section 6.13 as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and the applicable breach, Default or Event of Default
of such financial covenant that had occurred shall be deemed cured for purposes
of this Agreement; and

(c) To the extent a fiscal quarter ended for which the financial covenant is
initially recalculated as a result of a Cure Right is included in the
calculation of such financial covenant in a subsequent fiscal period, the Cure
Amount shall be included in the Consolidated EBITDA for such fiscal quarter in
such subsequent fiscal period;

provided that, notwithstanding anything herein to the contrary, (i) in each
four-fiscal quarter period, there shall be at least two fiscal quarters in which
the Cure Right is not exercised, (ii) the Cure Right may be exercised no more
than five times during the term of this Agreement, (iii) for purposes of this
Section 7.02, the Cure Amount shall be no greater than the amount required for
purposes of curing the non-compliance with the financial covenant set forth in
Section 6.13 (it being understood that the foregoing shall not prohibit the
contribution of additional equity to the Borrower to the extent such equity
contribution is not made pursuant to the Cure Right), (iv) the Cure Amount shall
be disregarded for purposes of determining the Applicable Margin, any financial
ratio-based conditions or any baskets with respect to the covenants in this
Agreement other than the financial covenant set forth in Section 6.13 and
(v) there shall be no pro forma or other reduction in Indebtedness with the
proceeds of any Cure Amount for determining compliance with the financial
covenant for the fiscal quarter in which such Cure Amount is made.

ARTICLE VIII

The Administrative Agent and the Collateral Agent

SECTION 8.01. Appointment. The Lenders hereby irrevocably designate and appoint
DBTCA as Administrative Agent (for purposes of this Article VIII and
Section 9.05, the term “Administrative Agent” also shall include DBTCA in its
capacity as Collateral Agent pursuant to the Security Documents (the
Administrative Agent and the Collateral Agent are referred to collectively as
the “Agents”)) to act as specified herein and in the other Loan Documents. Each
Lender hereby irrevocably authorizes, and each holder of any Note by the
acceptance of such Note shall be deemed irrevocably to authorize, the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement, the other Loan Documents and any other instruments and
agreements referred to herein or therein and to exercise such powers and to
perform such duties hereunder and thereunder as are specifically delegated to or
required of the Administrative Agent by the terms hereof and thereof and such
other powers as are reasonably incidental thereto. The Administrative Agent may
perform any of its respective duties hereunder by or through its officers,
directors, agents, employees or affiliates.

SECTION 8.02. Nature of Duties.

(a) The Administrative Agent, the Arrangers, the Co-Syndication Agents and the
Co-Documentation Agents shall not have any duties or responsibilities except
those expressly set forth in this Agreement and in the other Loan Documents.
Neither the Administrative Agent nor any of its officers, directors, agents,
employees or affiliates shall be liable for any action taken or omitted by it or
them

 

-111-



--------------------------------------------------------------------------------

hereunder or under any other Loan Document or in connection herewith or
therewith, unless caused by its or their gross negligence or willful misconduct
(as determined by a court of competent jurisdiction in a final and
non-appealable decision). The duties of the Administrative Agent shall be
mechanical and administrative in nature; the Administrative Agent shall not have
by reason of this Agreement or any other Loan Document a fiduciary relationship
in respect of any Lender or the holder of any Note; and nothing in this
Agreement or in any other Loan Document, expressed or implied, is intended to or
shall be so construed as to impose upon the Administrative Agent any obligations
in respect of this Agreement or any other Loan Document except as expressly set
forth herein or therein.

(b) Notwithstanding any other provision of this Agreement or any provision of
any other Loan Document, each Arranger is named as such for recognition purposes
only, and in its capacity as such shall have no powers, duties, responsibilities
or liabilities with respect to this Agreement or the other Loan Documents or the
transactions contemplated hereby and thereby; it being understood and agreed
that each Arranger shall be entitled to all indemnification and reimbursement
rights in favor of the Administrative Agent as, and to the extent, provided for
under Section 9.05. Without limitation of the foregoing, each Arranger shall
not, solely by reason of this Agreement or any other Loan Documents, have any
fiduciary relationship in respect of any Lender or any other Person.

SECTION 8.03. Lack of Reliance on the Administrative Agent. Independently and
without reliance upon the Administrative Agent, each Lender and the holder of
each Note, to the extent it deems appropriate, has made and shall continue to
make (i) its own independent investigation of the financial condition and
affairs of Intermediate Holdings, the Borrower and the Restricted Subsidiaries
in connection with the making and the continuance of the Loans and the taking or
not taking of any action in connection herewith and (ii) its own appraisal of
the creditworthiness of Intermediate Holdings, the Borrower and the Restricted
Subsidiaries and, except as expressly provided in this Agreement, the
Administrative Agent shall not have any duty or responsibility, either initially
or on a continuing basis, to provide any Lender or the holder of any Note with
any credit or other information with respect thereto, whether coming into its
possession before the making of the Loans or at any time or times thereafter.
The Administrative Agent shall not be responsible to any Lender or the holder of
any Note for any recitals, statements, information, representations or
warranties herein or in any document, certificate or other writing delivered in
connection herewith or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectibility, priority or sufficiency of this
Agreement or any other Loan Document or the financial condition of Intermediate
Holdings, the Borrower or any of the Restricted Subsidiaries or be required to
make any inquiry concerning either the performance or observance of any of the
terms, provisions or conditions of this Agreement or any other Loan Document, or
the financial condition of Intermediate Holdings, the Borrower or any of the
Restricted Subsidiaries or the existence or possible existence of any Default or
Event of Default.

SECTION 8.04. Certain Rights of the Administrative Agent. If the Administrative
Agent requests instructions from the Required Lenders with respect to any act or
action (including failure to act) in connection with this Agreement or any other
Loan Document, the Administrative Agent shall be entitled to refrain from such
act or taking such action unless and until the Administrative Agent shall have
received instructions from the Required Lenders; and the Administrative Agent
shall not incur liability to any Lender by reason of so refraining. Without
limiting the foregoing, neither any Lender nor the holder of any Note shall have
any right of action whatsoever against the Administrative Agent as a result of
the Administrative Agent acting or refraining from acting hereunder or under any
other Loan Document in accordance with the instructions of the Required Lenders.

SECTION 8.05. Reliance. The Administrative Agent shall be entitled to rely, and
shall be fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or

 

-112-



--------------------------------------------------------------------------------

made by any Person that the Administrative Agent believed to be the proper
Person, and, with respect to all legal matters pertaining to this Agreement and
any other Loan Document and its duties hereunder and thereunder, upon advice of
counsel selected by the Administrative Agent.

SECTION 8.06. Indemnification. To the extent the Administrative Agent (or any
affiliate thereof) is not reimbursed and indemnified by the Borrower, the
Lenders will reimburse and indemnify the Administrative Agent (and any affiliate
thereof) in proportion to their respective “percentage” as used in determining
the Required Lenders (determined as if there were no Defaulting Lenders) for and
against any and all liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, costs, expenses or disbursements of whatsoever kind
or nature which may be imposed on, asserted against or incurred by the
Administrative Agent (or any affiliate thereof) in performing its duties
hereunder or under any other Loan Document or in any way relating to or arising
out of this Agreement or any other Loan Document; provided that no Lender shall
be liable for any portion of such liabilities, obligations, losses, damages,
penalties, claims, actions, judgments, suits, costs, expenses or disbursements
resulting from the Administrative Agent’s (or such affiliate’s) gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

SECTION 8.07. The Administrative Agent in Its Individual Capacity. With respect
to its obligation to make Loans, or issue or participate in Letters of Credit,
under this Agreement, the Administrative Agent shall have the rights and powers
specified herein for a “Lender” and may exercise the same rights and powers as
though it were not performing the duties specified herein; and the term
“Lender,” “Required Lenders” or any similar terms shall, unless the context
clearly indicates otherwise, include the Administrative Agent in its respective
individual capacities. The Administrative Agent and its affiliates may accept
deposits from, lend money to, and generally engage in any kind of banking,
investment banking, trust or other business with, or provide debt financing,
equity capital or other services (including financial advisory services) to any
Loan Party or any Affiliate of any Loan Party (or any Person engaged in a
similar business with any Loan Party or any Affiliate thereof) as if they were
not performing the duties specified herein, and may accept fees and other
consideration from any Loan Party or any Affiliate of any Loan Party for
services in connection with this Agreement and otherwise without having to
account for the same to the Lenders.

SECTION 8.08. Holders. The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes hereof unless and until a written
notice of the assignment, transfer or endorsement thereof, as the case may be,
shall have been filed with the Administrative Agent. Any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is the holder of any Note shall be conclusive and binding
on any subsequent holder, transferee, assignee or endorsee, as the case may be,
of such Note or of any Note or Notes issued in exchange therefor.

SECTION 8.09. Resignation by the Administrative Agent.

(a) The Administrative Agent may resign from the performance of all its
respective functions and duties hereunder and/or under the other Loan Documents
at any time by giving 15 Business Days’ prior written notice to the Lenders and,
unless a Default or an Event of Default under Section 7.01(f) then exists, the
Borrower. Any such resignation by an Administrative Agent hereunder shall also
constitute its resignation as an Issuing Bank and the Swingline Lender, in which
case the resigning Administrative Agent (x) shall not be required to issue any
further Letters of Credit or make any additional Swingline Loans hereunder and
(y) shall maintain all of its rights as Issuing Bank or Swingline Lender, as the
case may be, with respect to any Letters of Credit issued by it, or Swingline
Loans made by it, prior to the date of such resignation. Such resignation shall
take effect upon the appointment of a successor Administrative Agent pursuant to
clauses (b) and (c) below or as otherwise provided below.

 

-113-



--------------------------------------------------------------------------------

(b) Upon any such notice of resignation by the Administrative Agent, the
Required Lenders shall appoint a successor Administrative Agent hereunder or
thereunder who shall be a commercial bank or trust company reasonably acceptable
to the Borrower, which acceptance shall not be unreasonably withheld or delayed
(provided that the Borrower’s approval shall not be required if an Event of
Default then exists).

(c) If a successor Administrative Agent shall not have been so appointed within
such 15 Business Day period, the Administrative Agent, with the consent of the
Borrower (which consent shall not be unreasonably withheld or delayed, provided
that the Borrower’s consent shall not be required if an Event of Default then
exists), shall then appoint a successor Administrative Agent who shall serve as
Administrative Agent hereunder or thereunder until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided above.

(d) If no successor Administrative Agent has been appointed pursuant to clause
(b) or (c) above by the 20th Business Day after the date such notice of
resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall nonetheless become effective and the Required Lenders shall
thereafter perform all the duties of the Administrative Agent hereunder and/or
under any other Loan Document until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided above.

(e) Upon a resignation of the Administrative Agent pursuant to this
Section 8.09, the Administrative Agent shall remain indemnified to the extent
provided in this Agreement and the other Loan Documents and the provisions of
this Article VIII (and the analogous provisions of the other Loan Documents)
shall continue in effect for the benefit of the Administrative Agent for all of
its actions and inactions while serving as the Administrative Agent.

SECTION 8.10. Collateral Matters.

(a) Each Lender authorizes and directs the Collateral Agent to enter into the
Security Documents for the benefit of the Lenders and the other Secured Parties.
Each Lender hereby agrees, and each holder of any Note by the acceptance thereof
will be deemed to agree, that, except as otherwise set forth herein, any action
taken by the Required Lenders in accordance with the provisions of this
Agreement or the Security Documents, and the exercise by the Required Lenders of
the powers set forth herein or therein, together with such other powers as are
reasonably incidental thereto, shall be authorized and binding upon all of the
Lenders. The Collateral Agent is hereby authorized on behalf of all of the
Lenders, without the necessity of any notice to or further consent from any
Lender, from time to time prior to an Event of Default, to take any action with
respect to any Collateral or Security Documents which may be necessary to
perfect and maintain perfected the security interest in and liens upon the
Collateral granted pursuant to the Security Documents.

(b) The Lenders hereby authorize the Collateral Agent, at its option and in its
discretion, to release any Lien granted to or held by the Collateral Agent upon
any Collateral (i) upon termination of the Commitments and payment and
satisfaction of all of the Obligations (other than inchoate indemnification
obligations) at any time arising under or in respect of this Agreement or the
Loan Documents or the transactions contemplated hereby or thereby,
(ii) constituting property being sold or otherwise disposed of (to Persons other
than Intermediate Holdings, the Borrower and the Restricted Subsidiaries) upon
the sale or other disposition thereof in compliance with Section 6.04,Sections
6.04 and 6.05, (iii) if approved, authorized or ratified in writing by the
Required Lenders (or all of the Lenders hereunder, to the extent required by
Section 9.08) or (iv) as otherwise may be expressly provided in the relevant
documentation granting such Lien. Upon request by the Administrative Agent at
any time, the Lenders will confirm in writing the Collateral Agent’s authority
to release particular types or items of Collateral pursuant to this
Section 8.10.

 

-114-



--------------------------------------------------------------------------------

(c) The Collateral Agent shall have no obligation whatsoever to the Lenders or
to any other Person to assure that the Collateral exists or is owned by any Loan
Party or is cared for, protected or insured or that the Liens granted to the
Collateral Agent herein or pursuant hereto have been properly or sufficiently or
lawfully created, perfected, protected or enforced or are entitled to any
particular priority, or to exercise or to continue exercising at all or in any
manner or under any duty of care, disclosure or fidelity any of the rights,
authorities and powers granted or available to the Collateral Agent in this
Section 8.10 or in any of the Security Documents, it being understood and agreed
that in respect of the Collateral, or any act, omission or event related
thereto, the Collateral Agent may act in any manner it may deem appropriate, in
its sole discretion, given the Collateral Agent’s own interest in the Collateral
as one of the Lenders and that the Collateral Agent shall have no duty or
liability whatsoever to the Lenders, except for its gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision).

(d) To the extent required by any applicable laws, the Administrative Agent may
withhold from any payment to any Lender (including, for the avoidance of doubt,
any Swingline Lender) or Issuing Bank an amount equivalent to any applicable
withholding Tax. Without limiting or expanding the provisions of Section 2.20,
each Lender and Issuing Bank shall indemnify and hold harmless the
Administrative Agent against, and shall make payable in respect thereof within
10 days after demand therefor, any and all Taxes and any and all related losses,
claims, liabilities and expenses (including fees, charges and disbursements of
any counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the IRS or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold Tax from amounts
paid to or for the account of such Lender or Issuing Bank for any reason
(including, without limitation, because the appropriate form was not delivered
or not properly executed, or because such Lender or Issuing Bank failed to
notify the Administrative Agent of a change in circumstance that rendered the
exemption from, or reduction of withholding Tax ineffective). A certificate as
to the amount of such payment or liability delivered to any Lender or Issuing
Bank by the Agent shall be conclusive absent manifest error. Each Lender and
Issuing Bank hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender or Issuing Bank under this
Agreement or any other Loan Document against any amount due the Administrative
Agent under this paragraph. The agreements in this paragraph shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender or Issuing Bank, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
obligations.

SECTION 8.11. Delivery of Information. The Administrative Agent shall not be
required to deliver to any Lender originals or copies of any documents,
instruments, notices, communications or other information received by the
Administrative Agent from any Loan Party, any Subsidiary, the Required Lenders,
any Lender or any other Person under or in connection with this Agreement or any
other Loan Document except (i) as specifically provided in this Agreement or any
other Loan Document and (ii) as specifically requested from time to time in
writing by any Lender with respect to a specific document, instrument, notice or
other written communication received by and in the possession of the
Administrative Agent at the time of receipt of such request and then only in
accordance with such specific request.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices; Electronic Communications. Except for notices and other
communications expressly permitted to be given by telephone hereunder, notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by fax, as follows:

(a) if to the Borrower or Intermediate Holdings, to it at ADS Waste Holdings,
Inc., 90 Fort Wade Road, Ponte Vedra, Florida 32081, Attention: Steven R. Carn,
Chief Financial Officer, Fax: 904-493-3041, with a copy to ADS Waste Holdings,
Inc., 90 Fort Wade Road, Ponte Vedra, Florida 32081, Attention: Scott E.
Friedlander, General Counsel, Fax: 904-493-3055;

 

-115-



--------------------------------------------------------------------------------

(b) if to the Administrative Agent, to DBTCA, 5022 Gate Parkway, Suite 200,
Jacksonville, Florida 32256, Attention: Sara Pelton, Telephone No.:
(904) 271-2886, Facsimile No.: (904) 779-3080;

(c) if to the Collateral Agent, to DBTCA, 60 Wall Street, New York, New York
10005, Attention: Omayra Laucella, Fax: (646) 863-9256; and

(d) if to a Lender, to it at its address (or fax number) set forth on Schedule
2.01(a) or in the Assignment and Acceptance pursuant to which such Lender shall
have become a party hereto.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date five Business Days after dispatch by certified or registered mail
if mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01.
As agreed to among Intermediate Holdings, the Borrower, the Administrative Agent
and the applicable Lenders from time to time, notices and other communications
may also be delivered by electronic mail to the electronic mail address of a
representative of the applicable Person provided from time to time by such
Person.

The Borrower hereby agrees, unless directed otherwise by the Administrative
Agent or unless the electronic mail address referred to above has not been
provided by the Administrative Agent to the Borrower, that it will, and will
cause the Restricted Subsidiaries to, provide to the Administrative Agent all
information, documents and other materials that it is obligated to furnish to
the Administrative Agent pursuant to the Loan Documents or to the Lenders under
Article V, including all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (i) is or relates to a Borrowing Request, a notice
pursuant to Section 2.10 or a notice requesting the issuance, amendment,
extension or renewal of a Letter of Credit pursuant to Section 2.23,
(ii) relates to the payment of any principal or other amount due under this
Agreement prior to the scheduled date therefor, (iii) provides notice of any
Default or Event of Default under this Agreement or any other Loan Document or
(iv) is required to be delivered to satisfy any condition precedent to the
effectiveness of this Agreement and/or any Borrowing or other extension of
credit hereunder (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium that is properly identified in a format acceptable to the
Administrative Agent to an electronic mail address as directed by the
Administrative Agent. In addition, the Borrower agrees, and agrees to cause the
Subsidiaries, to continue to provide the Communications to the Administrative
Agent or the Lenders, as the case may be, in the manner specified in the Loan
Documents but only to the extent requested by the Administrative Agent.

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the Issuing Bank materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, the “Borrower
Materials”) by posting the Borrower Materials on Intralinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or their securities) (each,
a “Public Lender”). The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked

 

-116-



--------------------------------------------------------------------------------

“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent and the Lenders to treat the Borrower Materials as not containing any
material non-public information with respect to the Borrower or its securities
for purposes of United States federal and state securities laws (provided that,
to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 9.16); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated as “Public Investor”; and (z) the Administrative Agent shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not marked as “Public
Investor.” Notwithstanding the foregoing, the following Borrower Materials shall
be marked “PUBLIC,” unless the Borrower notifies the Administrative Agent
promptly that any such document contains material non-public information:
(1) the Loan Documents and (2) notification of changes in the terms of the
Credit Facilities; provided that each Non-Debt Fund Affiliate that is a Lender
hereunder on the Closing Date or at any time thereafter hereby acknowledges and
agrees that (x) it shall not have the right to receive information, reports or
other materials provided solely to Lenders by the Administrative Agent or any
Lender, except to the extent made available to the Borrower and (y) it will not
be permitted to attend or participate in meetings attended solely by the Lenders
and the Administrative Agent or access any electronic site established for the
Lenders (notwithstanding that it may be granted access thereto by the
Administrative Agent) or confidential communications from counsel or financial
advisors of the Administrative Agent or the Lenders (it being understood and
agreed, that notices of Borrowings, notices or prepayments and other
administrative notices in respect of its Loans required to be delivered to
Lenders pursuant to Article II shall be delivered directly to it).

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR
DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A
FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH
PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

-117-



--------------------------------------------------------------------------------

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its electronic mail address set forth above shall
constitute effective delivery of the Communications to the Administrative Agent
for purposes of the Loan Documents. Each Lender agrees that receipt of notice to
it (as provided in the next sentence) specifying that the Communications have
been posted to the Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents. Each Lender
agrees to notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s electronic mail address to
which the foregoing notice may be sent by electronic transmission and that the
foregoing notice may be sent to such e-mail address. Nothing herein shall
prejudice the right of the Administrative Agent or any Lender to give any notice
or other communication pursuant to any Loan Document in any other manner
specified in such Loan Document.

SECTION 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrower or Intermediate Holdings herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and the Issuing Bank and shall survive the
making by the Lenders of the Loans and the issuance of Letters of Credit by the
Issuing Bank, regardless of any investigation made by the Lenders or the Issuing
Bank or on their behalf, and shall continue in full force and effect as long as
the principal of or any accrued interest on any Loan or any Fee or any other
amount payable under this Agreement or any other Loan Document is outstanding
and unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not been terminated. The provisions of Sections 2.14, 2.16, 2.20 and 9.05
shall remain operative and in full force and effect regardless of the expiration
of the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Loans, the expiration of the Commitments,
the expiration of any Letter of Credit, the invalidity or unenforceability of
any term or provision of this Agreement or any other Loan Document or any
investigation made by or on behalf of the Administrative Agent, the Collateral
Agent, any Lender or the Issuing Bank.

SECTION 9.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower, Intermediate Holdings and the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto.

SECTION 9.04. Successors and Assigns.

(a) Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the permitted successors and assigns of
such party; and all covenants, promises and agreements by or on behalf of the
Borrower, Intermediate Holdings, any Guarantors, the Administrative Agent, the
Collateral Agent, the Issuing Bank or the Lenders that are contained in this
Agreement shall bind and inure to the benefit of their respective successors and
assigns.

(b) Each Lender may assign to one or more Eligible Assignees all or a portion of
its interests, rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it), with notice to
the Borrower (provided that failure to provide or delay in providing such notice
shall not invalidate such assignment) and, in the case of an assignment of
Revolving Credit Commitments, the prior written consent of the Administrative
Agent, the Issuing Bank and the Swingline Lender (in each case, not to be
unreasonably withheld, conditioned or delayed); provided that (i) the amount of
the Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall be (x) in an integral
multiple of, and not less than, $1,000,000 with respect to Term Loans and
(y) not less than $5,000,000 with respect to Revolving Loans (or, in each case,
if less, the entire remaining

 

-118-



--------------------------------------------------------------------------------

amount of such Lender’s Commitment or Loans of the relevant Class); provided
that simultaneous assignments by two or more Related Funds shall be combined for
purposes of determining whether the minimum assignment requirement is met,
(ii) the parties to each assignment shall (A) execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent or (B) if previously agreed with
the Administrative Agent, manually execute and deliver to the Administrative
Agent an Assignment and Acceptance, and, in each case, shall pay to the
Administrative Agent a processing and recordation fee of $3,500 (which fee may
be waived or reduced in the sole discretion of the Administrative Agent);
provided that such fee (I) shall not be due in connection with any assignment of
Commitments or Loans to or from any Arranger or any of their Affiliates, (II)
shall not be due in connection with any assignment by a Lender of Commitments or
Loans to one or more Related Funds and (III) shall only be paid once in
connection with multiple assignments made contemporaneously by a Lender to two
or more Eligible Assignees, and (iii) the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire (in
which the assignee shall designate one or more credit contacts to whom all
syndicate-level information (which may contain material non-public information
about the Loan Parties and their Related Parties or their respective securities)
will be made available and who may receive such information in accordance with
the assignee’s compliance procedures and applicable laws, including Federal and
state securities laws) and all applicable Tax forms. Upon acceptance and
recording pursuant to paragraph (e) of this Section 9.04, from and after the
effective date specified in each Assignment and Acceptance, (A) the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement and (B) the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 2.14, 2.16,
2.20 and 9.05, as well as to any Fees accrued for its account and not yet paid);
provided that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. To the extent that the Borrower’s consent is not
required for any assignment pursuant to this Section 9.04 (including with
respect to any determination of an Eligible Assignee pursuant to the definition
thereof), the Administrative Agent shall use its commercially reasonable efforts
to notify the Borrower of any such assignment on a weekly basis promptly
following the effective date of such assignment.

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Term Loan Commitment and Revolving Credit Commitment, and the outstanding
balances of its Term Loans and Revolving Loans, in each case without giving
effect to assignments thereof which have not become effective, are as set forth
in such Assignment and Acceptance, (ii) except as set forth in (i) above, such
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of the Borrower or a Subsidiary or the
performance or observance by the Borrower or a Subsidiary of any of its
obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto, (iii) such assignee represents
and warrants that it is an Eligible Assignee legally authorized to enter into
such Assignment and Acceptance, (iv) such assignee confirms that it has received
a copy of this Agreement, together with copies of the most recent financial
statements referred to in Section 3.05(b) or delivered pursuant to Section 5.01
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into such Assignment and
Acceptance, (v)

 

-119-



--------------------------------------------------------------------------------

such assignee will independently and without reliance upon the Administrative
Agent, the Collateral Agent, such assigning Lender or any other Lender and based
on such documents and information as it shall deem appropriate at the time, make
its own credit decisions in taking or not taking action under this Agreement,
(vi) such assignee appoints and authorizes the Administrative Agent and the
Collateral Agent to take such action as agent on its behalf and to exercise such
powers under this Agreement as are delegated to the Administrative Agent and the
Collateral Agent, respectively, by the terms hereof, together with such powers
as are reasonably incidental thereto and (vii) such assignee agrees that it will
perform in accordance with their terms all the obligations which by the terms of
this Agreement are required to be performed by it as a Lender.

(d) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices in The City of New
York a copy of each Assignment and Acceptance delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Commitment
of, and principal amount (and related interest amounts) of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error and the
Borrower, the Administrative Agent, the Issuing Bank, the Collateral Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding any notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Bank, the Collateral Agent
and any Lender (with respect to its own interest only), at any reasonable time
and from time to time upon reasonable prior notice.

(e) Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and, if required, the written consent of
the Administrative Agent, the Borrower, the Swingline Lender and the Issuing
Bank to such assignment and any applicable tax forms, the Administrative Agent
shall promptly (i) accept such Assignment and Acceptance and (ii) record the
information contained therein in the Register. No assignment shall be effective
unless it has been recorded in the Register as provided in this paragraph (e).

(f) Each Lender may, without the consent of the Borrower, the Swingline Lender,
the Issuing Bank or the Administrative Agent, sell participations to one or more
banks or other Persons (other than a natural Person) (each, a “Participant”) in
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Issuing Bank and the Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and such Lender shall retain the sole right to
enforce the obligations of the Borrower relating to the Loans or L/C
Disbursements and to approve any amendment, modification or waiver of any
provision of this Agreement (other than amendments, modifications or waivers
decreasing any fees payable to such Participant hereunder or the amount of
principal of or the rate at which interest is payable on the Loans in which such
Participant has an interest, extending any scheduled principal payment date or
date fixed for the payment of interest on the Loans in which such Participant
has an interest, increasing or extending the Commitments in which such
Participant has an interest or releasing any Guarantor (other than in connection
with the sale of such Guarantor in a transaction permitted by Section 6.04) or
all or substantially all of the Collateral). The Loan Parties agree that each
Participant shall be entitled to the benefits of Sections 2.14, 2.15, 2.16 and
2.20 (subject to the requirements and limitations therein, including the
requirements of Section 2.20(f) (it being understood that the documentation
required under Section 2.20(f) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment; provided that

 

-120-



--------------------------------------------------------------------------------

such Participant (A) shall be subject to the provisions of Section 2.21 as if it
were an assignee and (B) shall not be entitled to receive any greater payment
under Section 2.14, 2.15, 2.16 or 2.20, with respect to any participation, than
its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.21(a) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.06 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.18 as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and related interest amounts) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary in connection with a Tax audit or other proceeding to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and the Borrower and the Lenders shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(g) Any Lender or Participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or Participant or proposed assignee or
Participant any information relating to the Borrower furnished to such Lender by
or on behalf of the Borrower; provided that, prior to any such disclosure of
information designated by the Borrower as confidential, each such assignee or
Participant or proposed assignee or Participant shall agree (subject to
customary exceptions) to preserve the confidentiality of such confidential
information on terms no less restrictive than those applicable to the Lenders
pursuant to Section 9.16.

(h) Any Lender may at any time assign all or any portion of its rights under
this Agreement to secure extensions of credit to such Lender or in support of
obligations owed by such Lender; provided that no such assignment shall release
a Lender from any of its obligations hereunder or substitute any such assignee
for such Lender as a party hereto.

(i) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPV to make any Loan and (ii) if an
SPV elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPV hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that (i) an SPV shall be entitled to the benefits of Sections 2.14, 2.15, 2.16
and 2.20 (subject to the requirements and limitations therein, including the
requirements of Section 2.20(f) (it being understood that the documentation
required under Section 2.20(f) shall be delivered to the Granting Lender)) to
the same extent as if the SPV were a Lender and had acquired its interests by
assignment, provided that neither the grant to any SPV nor the exercise by any
SPV of such option shall entitle such SPV to receive any greater

 

-121-



--------------------------------------------------------------------------------

payment under Section 2.14, 2.15, 2.16 or 2.20, with respect to all or any part
of a Loan, than the Granting Lender would have been entitled to receive, except
to the extent such entitlement to receive a greater payment results from a
Change in Law that occurs after the SPV was granted such Loan, (ii) no SPV shall
be liable for any indemnity or similar payment obligation under this Agreement
(all liability for which (including, without limitation, arising from the
failure of such SPV to make a Loan hereunder) shall remain with the Granting
Lender) and (iii) the Granting Lender shall for all purposes, including approval
of any consent, amendment, waiver or other modification of the Loan Documents,
remain the Lender hereunder. In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPV, it
will not institute against, or join any other Person in instituting against,
such SPV any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof. In
addition, notwithstanding anything to the contrary contained in this
Section 9.04, any SPV may (i) with notice to, but without the prior written
consent of, the Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender or to any financial institutions (consented to by the
Borrower and the Administrative Agent) providing liquidity and/or credit support
to or for the account of such SPV to support the funding or maintenance of Loans
and (ii) disclose on a confidential basis any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPV.

(j) Neither Intermediate Holdings nor the Borrower shall assign or delegate any
of its rights or duties hereunder without the prior written consent of the
Administrative Agent, the Issuing Bank and each Lender, and any attempted
assignment without such consent shall be null and void.

(k) Notwithstanding anything in the Agreement to the contrary, any Term Lender
may, at any time, assign all or a portion of its Term Loans on a non-pro rata
basis to a Fund Affiliate through open market purchases, subject to the
following limitations:

(i) each Non-Debt Fund Affiliate shall represent and warrant as of the date of
any such purchase and assignment, that neither it nor any of its respective
directors or officers has any material non-public information with respect to
Intermediate Holdings, the Borrower or the Subsidiaries or securities that has
not been disclosed to the assigning Term Lender (other than because such
assigning Term Lender does not wish to receive material non-public information
with respect to Intermediate Holdings, the Borrower and the Subsidiaries or
securities) prior to such date to the extent such information could reasonably
be expected to have a material effect upon, or otherwise be material, to a Term
Lender’s decision to assign Term Loans to such Non-Debt Fund Affiliate;

(ii) Non-Debt Fund Affiliates will not have the right to receive information,
reports or other materials provided solely to Lenders by the Administrative
Agent or any Lender, except to the extent made available to the Borrower, and
will not be permitted to attend or participate in meetings attended solely by
the Lenders and the Administrative Agent or access any electronic site
established for the Lenders or confidential communications from counsel or
financial advisors of the Administrative Agent or the Lenders, other than the
right to receive notices of Borrowings, notices or prepayments and other
administrative notices in respect of its Loans required to be delivered to
Lenders pursuant to Article II;

(iii) for purposes of any amendment, waiver or modification of any Loan Document
(including pursuant to Section 9.08) or any plan of reorganization pursuant to
any Debtor Relief Laws, that in either case does not require the consent of each
Lender or each affected Lender or

 

-122-



--------------------------------------------------------------------------------

does not adversely affect Fund Affiliates in any material respect as compared to
other Term Lenders, Non-Debt Fund Affiliates will be deemed to have voted in the
same proportion as the Term Lenders that are not Fund Affiliates voting on such
matter; and each Non-Debt Fund Affiliate hereby acknowledges, agrees and
consents that if, for any reason, its vote to accept or reject any plan pursuant
to any Debtor Relief Laws is not deemed to have been so voted, then such vote
will be (x) deemed not to be in good faith and (y) “designated” pursuant to
Section 1126(e) of the Bankruptcy Code (or any similar provision in any other
Debtor Relief Laws) such that the vote is not counted in determining whether the
applicable class has accepted or rejected such plan in accordance with
Section 1126(c) of the Bankruptcy Code (or any similar provision in any other
Debtor Relief Laws);

(iv) the aggregate principal amount of Term Loans, Incremental Term Loans and
Other Term Loans purchased by assignment pursuant to this Section 9.04(k) and
held at any one time by (x) Non-Debt Fund Affiliates may not exceed 25% of the
aggregate outstanding principal amount of all such Term Loans, Incremental Term
Loans and Other Term Loans and (y) Fund Affiliates may not exceed 49.9% of the
aggregate outstanding principal amount of all such Term Loans, Incremental Term
Loans and Other Term Loans; and

(v) no Default or Event of Default shall have occurred and be continuing.

(l) Notwithstanding anything in the Agreement to the contrary, any Term Lender
may, at any time, assign all or a portion of its Term Loans on a non-pro rata
basis to Intermediate Holdings, the Borrower or a Subsidiary through Dutch
Auctions open to all Term Lenders on a pro rata basis in accordance with the
Auction Procedures, subject to the following limitations:

(i) Intermediate Holdings, the Borrower and each Subsidiary (as applicable)
shall represent and warrant as of the date of any such purchase and assignment,
that neither it nor any of its respective directors or officers has any material
non-public information with respect to Intermediate Holdings, the Borrower or
the Subsidiaries or securities that has not been disclosed to the assigning Term
Lender (other than because such assigning Term Lender does not wish to receive
material non-public information with respect to Intermediate Holdings, the
Borrower and the Subsidiaries or securities) prior to such date to the extent
such information could reasonably be expected to have a material effect upon, or
otherwise be material, to a Term Lender’s decision to assign Term Loans to
Intermediate Holdings, the Borrower or a Subsidiary (as applicable);

(ii) immediately upon the acquisition of Term Loans from a Term Lender by
Intermediate Holdings, the Borrower or a Subsidiary, such Term Loans and all
rights and obligations as a Term Lender related thereto shall, for all purposes
(including under this Agreement, the other Loan Documents and otherwise), be
deemed to be irrevocably prepaid, terminated, extinguished, cancelled and of no
further force and effect and Intermediate Holdings, the Borrower and such
Subsidiary (as applicable) shall neither obtain nor have any rights as a Term
Lender hereunder or under the other Loan Documents by virtue of such capital
contribution or assignment;

(iii) Intermediate Holdings, the Borrower and each Subsidiary shall not use the
proceeds of any Revolving Loans or Swingline Loans for any such purchase and
assignment;

(iv) no Default or Event of Default shall have occurred and be continuing or
would result from such assignment; and

(v) Intermediate Holdings shall be in compliance, on a pro forma basis, with the
financial covenant contained in Section 6.13 (regardless of whether Intermediate
Holdings is otherwise required to comply with such financial covenant at such
time).

 

-123-



--------------------------------------------------------------------------------

SECTION 9.05. Expenses; Indemnity.

(a) The Borrower agrees to pay all reasonable and documented or invoiced
out-of-pocket fees and expenses (i) incurred by the Administrative Agent, the
Collateral Agent, the Issuing Bank, the Swingline Lender and the Arrangers (and
each of their respective Affiliates) in connection with the syndication of the
Credit Facilities and the preparation and administration of this Agreement and
the other Loan Documents or in connection with any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
hereby or thereby contemplated shall be consummated); provided, that the
Borrower shall not be responsible pursuant to this clause (i) for the reasonable
fees, charges and disbursements of more than a single primary counsel for the
Administrative Agent, the Collateral Agent, the Issuing Bank, the Swingline
Lender and the Arrangers (and each of their respective Affiliates) and more than
a single counsel for each appropriate jurisdiction (which may include a single
special counsel acting in multiple jurisdictions), or (ii) incurred by the
Administrative Agent, the Collateral Agent, the Arrangers (and each of their
respective Affiliates) or any Lender in connection with the enforcement or
protection of its rights in connection with this Agreement and the other Loan
Documents or in connection with the Loans made or Letters of Credit issued
hereunder, including the reasonable fees, charges and disbursements of Cahill
Gordon & Reindel LLP, counsel for the Administrative Agent and the Collateral
Agent, and, in connection with any such enforcement or protection, the
reasonable fees, charges and disbursements of a single counsel in each
appropriate jurisdiction (which may include a single special counsel acting in
multiple jurisdictions) for the Administrative Agent, the Collateral Agent, the
Arrangers and the Lenders (and their respective Affiliates) (and, in the case of
an actual or perceived conflict of interest, where the Borrower is informed of
such conflict by the affected Lenders and such affected Lenders retain their own
counsel, of another firm of counsel for each group of affected Lenders,
similarly situated, taken as a whole).

(b) The Borrower agrees to indemnify the Administrative Agent, the Collateral
Agent, each Lender, the Issuing Bank and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
to hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and reasonable and documented or invoiced out-of-pocket fees and
expenses (including reasonable fees, disbursements and other charges of any
environmental consultant and one counsel for all Indemnitees and, if necessary,
one firm of local counsel in each appropriate jurisdiction (which may include a
single special counsel acting in multiple jurisdictions) for all Indemnitees
(and, in the case of an actual or perceived conflict of interest, where the
Borrower is informed of such conflict by the affected Indemnitees and such
affected Indemnitees retain their own counsel, of another firm of counsel for
each group of affected Indemnitees, similarly situated, taken as a whole) of any
such Indemnitee arising out of, in any way connected with, or as a result of
(i) the execution or delivery of this Agreement or any other Loan Document or
any agreement or instrument contemplated thereby, the performance by the parties
thereto of their respective obligations thereunder or the consummation of the
Transactions and the other transactions contemplated thereby (including the
syndication of the Credit Facilities), (ii) the proposed use of the proceeds of
the Loans or issuance of Letters of Credit, (iii) any Environmental Liability
related in any way to the Loan Parties, any of their respective subsidiaries or
any property currently or formerly owned, leased or operated by the Loan
Parties, any of their respective subsidiaries or any of their respective
predecessors, including the Mortgaged Properties, except that the Borrower shall
not be obligated to indemnify any Indemnitees for any environmental condition at
any property to the extent negligently caused by an Indemnitee and clearly
demonstrated by the Borrower as first occurring after any transfer of the
property by foreclosure or by a deed in lieu of foreclosure or (iv) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto (and regardless of whether

 

-124-



--------------------------------------------------------------------------------

such matter is initiated by a third party or by the Borrower, any other Loan
Party or any of their respective Affiliates); provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (x) the
gross negligence, bad faith or willful misconduct of such Indemnitee or any of
its controlled Affiliates or any of the officers, directors, employees, agents,
advisors or other representative of any of the foregoing, in each case, acting
at the direction of such Indemnitee, (y) a material breach of any of its
obligations under this Agreement as determined by a court of competent
jurisdiction in a final and non-appealable decision by such Indemnitee or
(z) any dispute among Indemnitees (other than a dispute involving claims against
the Administrative Agent, the Swingline Lender or the Issuing Bank, in each case
in their respective capacitates as such). This Section 9.05(b) shall not apply
with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by them to the Administrative Agent, the Collateral Agent, the Issuing Bank, the
Swingline Lender or the Arrangers (or each of their respective Affiliates) under
paragraph (a) or (b) of this Section 9.05, each Lender severally agrees to pay
to the Administrative Agent, the Collateral Agent, the Issuing Bank, the
Swingline Lender or the Arrangers (or each of their respective Affiliates), as
the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Collateral Agent, the Issuing
Bank, the Swingline Lender or the Arrangers (or each of their respective
Affiliates) in its capacity as such. For purposes hereof, a Lender’s “pro rata
share” shall be determined based upon its share of the sum of the Aggregate
Revolving Credit Exposure, outstanding Term Loans and unused Commitments at the
time (in each case, determined as if no Lender were a Defaulting Lender).

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

(e) The provisions of this Section 9.05 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the expiration of any Letter of
Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document or any investigation made by or on behalf
of the Administrative Agent, the Collateral Agent, any Lender or the Issuing
Bank. All amounts due under this Section 9.05 shall be payable within thirty
(30) days after written demand therefor.

SECTION 9.06. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
except to the extent prohibited by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrower or Intermediate Holdings against any and
all of the obligations of the Borrower or Intermediate Holdings now or hereafter
existing under this Agreement and other Loan Documents held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or such other Loan Document and although such obligations may be
unmatured; provided that in the event that any Defaulting Lender shall exercise
any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.25 and, pending such payment, shall be
segregated by such Defaulting Lender from its other

 

-125-



--------------------------------------------------------------------------------

funds and deemed held in trust for the benefit of the Administrative Agent, the
Issuing Bank, and the Lenders and (y) such Defaulting Lender shall provide
promptly to the Administrative Agent a statement describing in reasonable detail
the Obligations owing to such Defaulting Lender as to which it exercised such
right of setoff. The rights of each Lender under this Section 9.06 are in
addition to other rights and remedies (including other rights of setoff) which
such Lender may have. Each Lender agrees to notify (x) the Borrower and the
Administrative Agent promptly after any such setoff and application and (y) the
applicable Subsidiary Guarantor promptly after any such setoff and application
pursuant to the Guarantee and Collateral Agreement; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

SECTION 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) AND
ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT OR
ANY SUCH OTHER LOAN DOCUMENTS (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS
SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF)
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK. EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN
ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO
SUCH LAWS OR RULES ARE DESIGNATED, THE UNIFORM CUSTOMS AND PRACTICE FOR
DOCUMENTARY CREDITS MOST RECENTLY PUBLISHED AND IN EFFECT, ON THE DATE SUCH
LETTER OF CREDIT WAS ISSUED, BY THE INTERNATIONAL CHAMBER OF COMMERCE (THE
“UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS, THE
LAWS OF THE STATE OF NEW YORK.

SECTION 9.08. Waivers; Amendment.

(a) No failure or delay of the Administrative Agent, the Collateral Agent, any
Lender or the Issuing Bank in exercising any power or right hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Collateral Agent, the Issuing Bank
and the Lenders hereunder and under the other Loan Documents are cumulative and
are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Agreement or any other Loan Document or consent
to any departure by the Borrower or any other Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) below,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. No notice or demand on the Borrower or
Intermediate Holdings in any case shall entitle the Borrower or Intermediate
Holdings to any other or further notice or demand in similar or other
circumstances.

(b) No Loan Document or provision thereof may be waived, amended or modified
except, in the case of this Agreement, by an agreement or agreements in writing
entered into by Intermediate Holdings, the Borrower and the Required Lenders or,
in the case of any other Loan Document, by an agreement or agreements in writing
entered into by the parties thereto with the consent of the Required Lenders;
provided that no such agreement shall (i) decrease the principal amount of, or
extend the maturity of or any scheduled principal payment date or date for the
payment of any interest on any Loan or any date for reimbursement of an L/C
Disbursement, or waive or excuse any such payment or any part thereof or
decrease the rate of interest on any Loan or L/C Disbursement, without the prior
written consent of each Lender affected thereby, (ii) increase or extend the
Commitment or decrease or extend the date for payment of any Fees (or any
premiums payable pursuant to Section 2.12(d)) of any Lender without the prior
written

 

-126-



--------------------------------------------------------------------------------

consent of such Lender, (iii) amend or modify the pro rata requirements of
Section 2.17, the provisions of Section 9.04(j) or the provisions of this
Section 9.08 or release all or substantially all of the value of the Guarantees
or the Guarantors comprising all or substantially all of the value of the
Guarantees, or all or substantially all of the Collateral, in each case without
the prior written consent of each Lender, (iv) change the provisions of any Loan
Document in a manner that by its terms adversely affects the rights in respect
of payments due to Lenders holding Loans or Commitments of one Class differently
from the rights of Lenders holding Loans or Commitments of any other Class
without the prior written consent of Lenders holding a majority in interest of
the outstanding Loans and unused Commitments of each adversely affected Class,
(v) modify the protections afforded to an SPV pursuant to the provisions of
Section 9.04(i) without the written consent of such SPV, or (vi) reduce the
percentage contained in the definition of the term “Required Lenders” without
the prior written consent of each Lender (it being understood that with the
consent of the Required Lenders, additional extensions of credit pursuant to
this Agreement may be included in the determination of the Required Lenders on
substantially the same basis as the Term Loan Commitments and Revolving Credit
Commitments on the Closing Date); provided that any such agreement to (x) change
the provisions of Section 6.13 or the definitions of terms (or component terms
thereof) to the extent used in Section 6.13 or (y) waive or consent to any
Default or Event of Default resulting from a breach of Section 6.13, shall
require the written consent of Revolving Credit Lenders holding a majority of
the Revolving Credit Commitments and shall not require the consent of any
Lenders other than Revolving Credit Lenders; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Collateral Agent, the Issuing Bank or the Swingline
Lender hereunder or under any other Loan Document without the prior written
consent of the Administrative Agent, the Collateral Agent, the Issuing Bank or
the Swingline Lender, as the case may be.

(c) The Administrative Agent and the Borrower may amend any Loan Document to
correct administrative errors or omissions, or to effect administrative changes
that are not adverse to any Lender. Notwithstanding anything to the contrary
contained herein, such amendment shall become effective without any further
consent of any other party to such Loan Document.

(d) Notwithstanding the foregoing, this Agreement may be amended with the
written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing of all outstanding Term Loans or Other Term Loans (“Refinanced Term
Loans”) with a replacement term loan tranche (“Replacement Term Loans”)
hereunder; provided that (i) the aggregate principal amount of such Replacement
Term Loans shall not exceed the aggregate principal amount of such Refinanced
Term Loans, (ii) the Applicable Margin for such Replacement Term Loans shall not
be higher than the Applicable Margin for such Refinanced Term Loans immediately
prior to such refinancing, (iii) the weighted average life to maturity of such
Replacement Term Loans shall not be shorter than the weighted average life to
maturity of such Refinanced Term Loans at the time of such refinancing and
(iv) all other terms applicable to such Replacement Term Loans shall be
substantially identical to, or less favorable to the Lenders providing such
Replacement Term Loans than those applicable to such Refinanced Term Loans,
except to the extent necessary to provide for covenants and other terms
applicable to any period after the latest final maturity of the Refinanced Term
Loans in effect immediately prior to such refinancing.

SECTION 9.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any L/C Disbursement, together with all fees, charges and other
amounts which are treated as interest on such Loan or participation in such L/C
Disbursement under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan or participation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or participation hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been

 

-127-



--------------------------------------------------------------------------------

payable in respect of such Loan or participation but were not payable as a
result of the operation of this Section 9.09 shall be cumulated and the interest
and Charges payable to such Lender in respect of other Loans or participations
or periods shall be increased (but not above the Maximum Rate therefor) until
such cumulated amount, together with interest thereon at the Federal Funds
Effective Rate to the date of repayment, shall have been received by such
Lender.

SECTION 9.10. Entire Agreement. This Agreement, the Fee Letter and the other
Loan Documents constitute the entire contract between the parties relative to
the subject matter hereof. Unless otherwise specified therein, any other
previous agreement among the parties with respect to the subject matter hereof
is superseded by this Agreement and the other Loan Documents. Nothing in this
Agreement or in the other Loan Documents, expressed or implied, is intended to
confer upon any Person (other than the parties hereto and thereto, their
respective successors and assigns permitted hereunder (including any Affiliate
of the Issuing Bank that issues any Letter of Credit) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Collateral Agent, the Issuing Bank and the Lenders) any rights,
remedies, obligations or liabilities under or by reason of this Agreement or the
other Loan Documents.

SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(b) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

SECTION 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 9.13. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03.
Delivery of an executed signature page to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.

SECTION 9.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

-128-



--------------------------------------------------------------------------------

SECTION 9.15. Jurisdiction; Consent to Service of Process.

(a) Each of Intermediate Holdings, the Borrower and each Guarantor hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York City and New York County, and any
appellate court from any thereof, in any proceeding, claim, controversy, dispute
or cause of action (whether in contract or tort or otherwise) based upon,
arising out of or relating to this Agreement or any other Loan Document (except,
as to any other Loan Document, as expressly set forth therein) and the
transactions contemplated hereby and thereby, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, the Collateral Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Loan Documents against the Borrower, Intermediate Holdings, any
Guarantor or their respective properties in the courts of any jurisdiction.

(b) Each of Intermediate Holdings and the Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
the other Loan Documents in any New York State or Federal court. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 9.16. Confidentiality. Each of the Administrative Agent, the Collateral
Agent, the Issuing Bank and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’ officers, directors, employees and agents,
including accountants, legal counsel and other advisors, and any numbering,
administration or settlement service providers (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority or
quasi-regulatory authority (such as the National Association of Insurance
Commissioners) or to the extent required by applicable laws or regulations or by
any subpoena or similar legal process (in which case, such Person agrees, except
with respect to regulatory examinations, to the extent not prohibited by
applicable law, to inform the Borrower promptly of any such request), (c) in
connection with the exercise of any remedies hereunder or under the other Loan
Documents or any suit, action or proceeding relating to the enforcement of its
rights hereunder or thereunder, (d) subject to an agreement containing
provisions substantially the same as those of this Section 9.16, to (i) any
actual or prospective assignee of or Participant in any of its rights or
obligations under this Agreement and the other Loan Documents or (ii) any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower or a Subsidiary or any of their respective
obligations, (e) with the consent of the Borrower or (f) to the extent such
Information becomes publicly available other than as a result of a breach of
this Section 9.16. For the purposes of this Section 9.16, “Information” shall
mean all information received from the Borrower or Intermediate Holdings and
related to Borrower or Intermediate Holdings or their business, other than any
such information that was available to the Administrative Agent, the Collateral
Agent, the Issuing Bank or any Lender on a nonconfidential basis prior to its
disclosure by the Borrower or Intermediate Holdings; provided that, in the

 

-129-



--------------------------------------------------------------------------------

case of Information received from the Borrower or Intermediate Holdings after
the Closing Date, such information is clearly identified at the time of delivery
as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section 9.16 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord its own confidential information.

SECTION 9.17. Acknowledgements.

(a) The Obligations of the Borrower include, without limitation, (x) the due and
punctual payment of (i) the principal of and premium, if any, and interest on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise and (ii) all other monetary
obligations (other than those referred to in the preceding clause (i)) of the
Borrower under the Loan Documents and (y) the due and punctual performance of
all covenants, agreements, obligations and liabilities of the Borrower under or
pursuant to the Loan Documents.

(b) The Borrower irrevocably waives acceptance hereof, presentment, demand,
protest and any notice not provided for herein, as well as any requirement that
at any time any action be taken by any Person against any other Person. The
obligations of the Borrower hereunder shall not be affected by any rescission,
waiver, amendment or modification of any of the terms or provisions of this
Agreement or any of the other Loan Documents. The Borrower further agrees that
its agreement under this Section 9.17 constitutes a promise of payment when due
and not of collection, and waives any right to require that any resort be had by
any Lender to any balance of any deposit account or credit on the books of any
lender in favor of any other Person.

SECTION 9.18. Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, unless
expressly provided for herein or in any other Loan Document, without the prior
written consent of the Administrative Agent. The provisions of this Section 9.18
are for the sole benefit of the Lenders and shall not afford any right to, or
constitute a defense available to, any Loan Party.

SECTION 9.19. USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies Intermediate
Holdings, the Borrower and each Guarantor that pursuant to the requirements of
the USA PATRIOT Act, it is required to obtain, verify and record information
that identifies Intermediate Holdings, the Borrower and each Guarantor, which
information includes the name and address of Intermediate Holdings, the Borrower
and each Guarantor and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify Intermediate Holdings, the
Borrower and each Guarantor in accordance with the USA PATRIOT Act.

SECTION 9.20. Joinder Agreement. Intermediate Holdings and ADS shall become
parties hereto upon the execution and delivery of a Joinder Agreement. Upon
becoming a party hereto, ADS shall assume all rights and responsibilities as the
Borrower hereunder and Intermediate Holdings shall assume all rights and
responsibilities as Intermediate Holdings hereunder.

[SIGNATURE PAGES INTENTIONALLY OMITTED]

 

-130-